December 22, 2014


Justice Sharon Keller
Presiding Judge Court of Criminal Appeals                         RECEIVED IN
P.O. Box 12308 Capitol Station                             COURT OF CRIMINAL APPEALS
Austin, TX 78711
                             This document contains some          JAN 0 5 Z015
RE:  03-13-00723CR
     D-1-DC-13-904021A       pages that ar~ of p~or quality    ""'"" A osta, Clerk
                             at the time of 1magmg.          AYJJ'Ud C          ·

Dear Judge Keller,

      I am   co~ing   to you in an attempt at preventing a furtherance
of a miscarriage of justice.          I am in dire straits, and I am
pleading for help!
      M. Ariel Payan is my Appellate Attorney of record, and I have
an irrepairable Conflict of Interest with Payan.
      As you can see by the enclosed documents and civil rights
complaints, Payan and his wife are more than material witnesses in
criminal     conduct and gross violations of State and Federal law,
Texas and United States Constitution's Rights of Due Process,
Judicial Misconduct on the State Trial Judge, Karen Sage Complaint
No. CJC No.    14-0~26-01,    and egregious violations of the American
Bar Association Model Rules of Professional Conduct, by Travis
County District Attorney's Holly Taylor, my Prosecutor, Susan
Oswalt, Greg Coxx and        RoseMary Lehmberg, and my two trial attor-
neys, Jackie Wood and Tamera: Needles, and Payan             hims~lf.

      This fundamental miscarriage of justice and obscene Depriv-
ation of Rights not only to          myself, but my co-defendant, Mary-Jo
Woodall as well.       The State's malicious and vindictive efforts to
cover multiple felonies, including Attempted Murder, through Payan's
negligence and abandonment caused me to file a 132 page Brief with
over 1800 pages and photos, not including the two co's of                Tri~l

Court records in a Writ of Habeas Corpus received by your office,
WR82,475-01 on 11/24/14.         This after being dismissed by Sage, in
another innapropriate action, as she is the subject of a Judicial
Misconduct complaint and a Federal Civil Rights Complaints on her,
and her refusal to act on my Motion(s) To Remove Counsel and Bond
For Certain Applicant's leaves me wrongfully imprisoned.
     I have not been conferred with over, nor provided a copy of
Appellate Counsel's M. Ariel Payan's Brief.     However, I have been
informed through outside sources, that he has made several Patently_
False and Malicious statements in the Brief that must be Adamantly
objected to!
     According to Jeffery Kyle, Clerk, Third Court of Appeals,
that Court cannot remove Payan, and I cannot be present at oral
arguments.     I have bar grievances and civil rights complaints
filed against Payan and any representation he provides me is a fur-
therance of this miscarriage of justice.
     Your Honor, how do I get rid of Payan and get a conflict free
attorney?


                                              Respectfully,



                                              Charlie Malouff
      CBQLBS A. ULOOPP, JR.             §
       AD CHARLIE IIALOOPF
                                        §

                  v.                    §   CASE RO. 03-13-00723-CR

                                        §
          S'J.'Aft OP 'lBXAS
                                        §


           .MO'l'IOR '1'0 REMOVE APPODrl'KD APPELLA"l'B COORSEL



                 '1'0 "filE BOROBABLB JUDGE OF SAID COURT

      Now comes, Petitioner, Charlie Malouf£, pro se, ~ the

~terest   of justice to move the Honorable Court to remove appoin-
ted   Appellate Counsel, M. Ariel Payan, from this case and appoint
another attorney who is not intimately involved with Petitioner's
Trial Counsel; the Trial Judge; employees of the Travis County
District Attorney; the Travis County Sheriff's Office; the United
States Attorney's office; the City of Jonestown; or persons who
testified as Government Witnesses in Petitioner's trial in the
299th District Court of Travis county, case No. D-1-DC-13-904201.

                                 DISCUSSioR

      Petitioner was convicted of Securing A Document By Deception
in State Court.        M. Ariel Payan was appointed Appellate Counsel
by trial Judge, Karen Sage.       An'   irrepairable Conflict of Interest
has been created by Payan's appointment, unproffessional conduct,
abandomnemt and failure to recuse, furthering a fundamental mis-
cariage of justice.
        CJIABLBS ·~ IIALOUPf' I
                           .lR            §
         AD: CBARLD IIALOUPI'
                                          §

                    v.                    §     CASE RD. 03-13-00723CR
                                                          D-1-DC-13-904021 A
                                          §
              S'l"AD OP 'rBDS
                                          §



                  IIO'fiOR POll BORD   !!OR   CBilrADI APPLICAlftS



                   'fO 'ftiB RORORABLB JUDGB OP SUD COUR'I'

        Row   comes, Applicant, Charlie Malouff, pro se,             in   the
interest of justice to move the Honorable Court to GRART Appli-
cant's prayer for bond under Article 11.65,. Code of Criminal Pro-
cedure, while seeking relief from judgement in the above·criminal
case.
                                   DISCUSSION
        Applicant was convicted of Securing A Document By Deception
in State Court.          A motion to remove Appellate counsel M. Ariel
Payan resulting from an irrepairabl.e Confl.ict of Interest, was
entered at the 'lhird Court of .Ajppeals on october 30, 2014.                      An

Application for Writ of Habeas corpus Seeking Relief From Final
Felony Conviction Under Code of· Criminal Procedure, Article 11.07,
As A Result of Violations of Article.1, sections 8, 9, and 10 of
the Texas Constitution and the 'irst, Fourth, Fifth, Sixth, Ninth
and Fourteenth Amendments to the United States Constitution Re-
sulting from Police, Prosecutorial, Judicial and Professional Mis-
conduct was filed with the District Court of Travis County, Texas,
                                           Flied in The Distlict Court
                                                         of Travis County, Texae
TRULINCS 66089179- MALOUFF, CHARLIE- Unit: BAS-C-A


FROM: 66089179
TO: Malouff, Charles
SUBJECT: Payan
DATE: 05/30/2014 08:57:08 PM

5-26-14

Mr. Payan,
I want to be sure there is no doubt as to the irreparable Conflict of Interest in your representation. This is not a politically correct
letter nor is it intended to be. I don't know what they taught you in LAW SCHOOL, but I will tell you what they taught us in the
POLICE ACADEMY.

Attempted Murder is a CRIME. Sabotage is a CRIME. Destruction of a Federally Funded Energy Project is a CRIME. Theft of
Trade Secrets is a CRIME. Industrial Espionage is a CRIME. Destruction of Evidence is a CRIME. Theft is a CRIME. Abuse
of Office is a CRIME. Official Oppression is a CRIME. Conspiracy is a CRIME. OBSTRUCTION OF JUSTICE is a CRIME.
ALL found in the Texas Penal Code and/or the United States Code. Do I need to keep going? Wood fucked my case because
of her reliance that her "best friend", Sage, would show her favoritism.

The windmills in the Jonestown Wind Project were SABOTAGED. That is a CRIME. There are POLICE REPORTS FILED
months BEFORE the Gestapo showed up at my door. People tried to KILL me .. not once, but twice! {They should have gotten
me when they had the chance. Fortunately, God wasn't ready for me.) That is a CRIME x2. Toby Miller and his fuckbuddy
Lori Carter are covering up multiple felonies (CRIMES) committed by Miller and his cohorts, and CONDONED by Holly Taylor,
YOUR BUDDY, and the District Attorney. And, Sage violated my right to due process, IN ADDITION to committing CRIMES for
pecuniary interests in her re-election. MY constitutional rights have been GROTESQUELY violated, leaving Mary Jo out of this
for the moment. Am I pissed ... YOU FUCKING BET I AM. Do I have a right to be pissed .. YOU FUCKING BET I DO!! Am I
going to sit around and let you fuck me some more? NO FUCKING WAY!

You, Jackie and Tamara made those statements, and at the time were sincere in your comments. You had no way to know my
reaction. The fact that you said in your email ... the statements "WE" made ..... "WE" means not only is that an admission that
not only you but at least two of you, DID make them, but the three of you are now getting your stories together because YOU
THREE FUCKED UP. THAT, MR. PAYAN, is CONSPIRACY to OBSTRUCT JUSTICE (do I need to give you the Black's
definition of OBSTRUCTION of JUSTICE?), because not only did I file the Judicial Misconduct against Sage (which YOU have
refused to do) I filed a CRIMINAL COMPLAINT (which YOU did not do either) with the Texas Attorney General's Office for
Abuse of Office for Pecuniary Interest, and Official Oppression. And, your attempt to thwart that by trying to suck wind on your
statements. The fact is, that is OBSTRUCTION OF JUSTICE. A CRIME. CONSPIRACY, also a CRIME, is two or more
persons, with the intent... and the three of you knowingly and intentionally trying to thwart criminal charges against Jackie
Wood's "best friend" Karen Sage, is CONSPIRACY. AND, I would bet a dollar to a -doughnut, you have discussed this with not
only your wife, but your_ pal Holly Taylor and her husband .. as you said, "We are a tight nit group and we all talk." .Further adding
to your efforts to OBSTRUCT JUSTICE because no one has filed any motions or made any complaints to the Attorney General
or U.S. Attorney. Not only in the Abuse of Office by Sage, but in the Destruction of a Federal Energy Project. In addition to
your inaction CRIMINAL CONDUCT, it violates the Texas Disciplinary Rules of Conduct 8.04 (4).

You ARE a material witness to CRIMES, and Professional Misconduct Mr. Payan. As a material witness in both State and
Federal CRIMINAL actions, and professional license administrative action, you cannot represent me, or stay on as my counsel
for ANY length of time, as each day you remain violates my right to due process, and is furtherance of your intentional
OBSTRUCTION OF JUSTICE as you are doing nothing in light of your responsibility to report. I didnt put up with Miller and
Cook's criminal conduct and I wont put up with Sages or yours.

Sage and the District Attorney, with their biased Austin American Statesman (go read the articles during my trial), may control
what happens in their little circle, but I PROMISE, I will be out of here shortly and I WILL BE ALL OVER THE INTERNET,
INTERNATIONAL NEWS AND WASHINGTON DC. This was FEDERAL FUNDS!! And those are FEDERAL CRIMES begin
COVERED UP!!

So, like I said. I will make this very Clear. Get OFF my case and get me an attorney who's spouse does not work for the District
Attorney, who is NOT fucking Toby Miller, his wife, Lori Carter, Jackie Wood or Tamara Needles or is 'best friends" with Karen
Sage before you dig yourself deeper into CRIMINAL CONDUCT.

Charlie Malouff
TRULINCS 66089179 - MALOUFF, CHARLIE- Unit: BAS-C~A


FROM: 66089179
TO: Malouff, Charles
SUBJECT: Conflict of Interest
DATE: 05/23/2014 12:09:23 PM

5-22-14

Mr. Payan,
In light of the circumstances, I have given this ser~ous thought. I feel the irreparable Conflict of Interest has come to pass.

I have filed a Judicial Misconduct with the State Judicial Commission, a formal complaint with the TX Attorney General, formal
complaints to Congressmen Bob Goodlatte, Chairman House Judiciary Committee; Daryl lssa Chairman House Oversight
Committee; Senator Ted Cruz; and the U.S. Department of Justice. I am in the process of contacting numerous international
news agencies. Austin news has proven to be biased. As I said in my previous letter, I have NO INTENTION. of letting this
~~                                                                 .

We both know you and Jackie made those statements. Your earlier response saying they were "taken out of context" is an
admission they were made. Sucking wind now to say they were out of context, considering the magnitude of circumstance,
doesn't cut it with me. We both know Sage "GOT IT". She knew I was innocent. She knew Taylor was still hiding Brady. She
knew Carter and Miller were liars and full of shit. Speaking of SHIT, she read just about every piece of discover BEFORE it was
brought into trial. That is in trial statements early on with Joe Turner, over Lori Carter's, multi-author, original police report that
she LIED about on the stand, trying to pass off a 25 page document when it the actual report was over 225 pages and actually
ended up being even larger.

Sage's decisions WERE POLITICALLY motivated. SOMEONE WANTS THAT WIND ENERGY PROJECT DESTROYED.
Pecuniary interest is illegal. Plain and simple. That said, you are now a hostile defense witness in criminal allegations against
Abuse of Office for Pecuniary Interest, Official Oppression, Judicial Misconduct and whatever else comes out of this. AND,
since there will be no attorney client privilege, you are also subject to interrogation over what you do know about the case in
general, as this is a COVER UP FOR MULTIPLE FELONIES AND CONSTITUTIONAL VIOLATIONS.

What needs to be done immediately is a demand for new trial considering these allegations, a change of venue, and formal
criminal investigations. Her denial of these motions is further proof of her politically motivated intentions to convict and imprison
INNOCENT PEOPLE!

As a material witness, who is going to be contradictory to my allegations, I cannot in any way see how you can effectively give
me the zealous advocacy I am entitled to, or how, in any way shape or fashion, I can have any attorney client privilege with you,
let alone trust in your ability to provide me effective counsel. Your attitude about Sage, and your relationship with Holly Taylor
and the District Attorney's Office, is too compromised to give me effective representation against Wrongful Conviction, False
Imprisonment and the Abuse of Office and Official Oppression for Pecuniary Interest.

I am still working on getting a polygraph examiner. Thanks to the Debarment action by DOE, that has been pushed back a
little. The Judicial Misconduct is addressed in that action too. I have demanded, as my right under the Code of Federal
Regulations to have a hearing, and I have demanded that hearing be in front of both Congressional and Senate committees.
Copies of my letters to DOE and OPR have been sent to multiple legislators and others.

I stand by my request of you finding me an attorney who's spouse does not work for the District Attorney; is best friends with
Sage or anyone at the DA; or is fucking Toby Miller, Lori Carter, Jackie Wood or Tamara Needles. This needs to be done as
soon, as possible as further delay will only be taken as intentional action to continue to violate my rights and exacerbate the
COVER UP of Attempted Murder, the Destruction of a Federally Funded Energy Project, Theft of Trade Secrets, Destruction of
Evidence, Abuse of Office, Official Oppression, Coercion, Falsifying Time Sheets, Malfeasance by Federal Agents, Corruption,
Miranda and Brady Violations, Selective Prosecution, Prosecutorial and Judicial Misconduct.

Respectfully,

  ...._____
. r·
Charlie Malouff
TRULINCS 66089179- MALOUFF, CHARLIE- Unit: BAS-C-A
                                                                                                       .           .
----------~------------------------------------------------------------------------------------------------

FROM: Harris, Stacey
TO: 66089179
SUBJECT: Ariel
DATE: 03/21/2014 06:51:01 AM

'Mr. Malouff,



I certainly respect your efforts.



the
  .....__trial. transcript is due by 4-2 according to the 3rd court of appeals web site
the court reporter has requested a 30 day extension to turn in you record

as I put in my initial letter to you, this is a long process and will take quite a bit of time.




for instance at the current rate it is taking to put the record together, I would not be surprised if the appellant's brief is not filed till
september or october, or possibly later.




most jury trials take 3 to 5 days and have less than 50 exhibits, and the records are turned in within 180 days of sentence. Your
trial was a month long, and the volume of exhibits exceeds that of a capital murder trial. that means it takes loriger, no matter
how inpatient a person gets, it takes a long time.




The delay is standard, read the initial letter I sent you again. Whatever Judge Sages decisions were or the rationale behind
them, _they have no bearing on the procedures of the 3rd Court.




Also I think you are misconstruing what~told you about the 'political' nature of the rulings on certain of your motions, and
pulling that one phrase out of context otOU'fconversation.




Sincerely,.

Ariel Payan
TRULINCS 66089179- MALOUFF, CHARLIE- Unit: BAS-C-A


FROM: 66089179
TO: Malouff, Charles
SUBJECT: Ariel
DATE: 05/11/2014 04:42:32 PM

5-10-14

Mr. Ariel Payan
1012 Rio Grande
Austin, TX 78701

Dear Mr. Payan,

As you know, I am a decorated, and honorably retired, chief of police, and Military Veteran with 29 years service to my country.
I was shit on by the government for the conduct of another, while I was off fighting a war, back in 2006. While I tried to put in for
a Presidential Pardon, it was NOT denied and left open for me to re-apply. Recently, I found the United States v James V Vest
case, and it is clear what the intent of Congress was on those laws, further infuriating me as to the misconduct and abuse of ·
power of the government. Now I am in jail for crimes I did not commit, perpetuated by the cover up of criminal conduct by
persons in positions of trust in the government, and decisions made by a judge for picunary interest.

The case against me here is not just a simple abuse of power, but an outrageous and unconstitutionally oppressive miscarriage
of justice. We are talking about violations of the First, Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments, Articles I and II
of the U.S. Constituti.on, I dont know all of the Texas Constitution violations (by amendment or article), and multiple violations of
Federal and State criminal· laws, by the police, prosecutor and state trial judge, compounded by the ineffective assistance of my
trial attorney who is also the judges best friend, and now further complicated by the Department of Energy in Washington, DC,
at the urgance of the Travis County District Attorney.                                  ·

In addition to responding to the Department of Energy, I have sent a formal complaint to the US Department of Justice, Office of
Professional Responsibility, for an official investigation. Additionally, I am doing everything in my power to get a Congressional
Investigation into this case, and the conduct of DOE, the District Attorney, Miller and Sage. I have had it. I am NOT a criminal
minded person!                                                                ·

There is no question the statements made in my allegations regarding Sage are true, and will be shown as true in multiple
polygraph examinations. I have no intention of letting that go. I have found several cases now where the judges ruled against
the attorneys in similar cases, stating "it is not the context of the statements made by the attorney, but the fact that the attorney
made the statements."

It is clear this is a complicated and complex case. It is also clear that I have multiple grounds of Ineffective Assistance of
Counsel, and Bar Grievances against Jackie and Tamara and Wannamaker, and a Judicial Misconduct on Sage.

Cutting to the chase, you know as well as I do, your "good old boy we are lawyer buddies association", is going to do what you
can to fight me in my arguments and grievances. I expect that. I will be out of here in 8 months. Shortly thereafter, I will parole
out of TDC should I go there. I promise all my grievances, supporting documents and video, and polygraph results will be
posted all over the internet and on TV. Austin papers may be biased in favor of the DA, but international news loves US
government abuse to its own people. Social media has proven its effective against government oppression.

That said, right now there is a crack in the sidewalk you and I are walking on. While I do not want to see it become an
uncrossable gorge, I have been denied my rights to see the evidence against me by Jackie, along with her constant refusal to
get me important court. documents and evidence I left with her prior to my incarceration. Not just for my federal case, but for
important exculpatory review for my state case. I am NOT an idiot. As she said, no one knows more about my case than I do.
There is NO RECORD on file of Jackie, or Tamara EVER coming to Bastrop to see me. There should only be three visits
during the times I was incarcerated in Travis County Jail of their visits, and I think the longest was 45 minutes. THAT IS
BULLS HIT for a capital case that is as complicated and complex as this. As you said, my trial was longer than a capital murder
trial, and we didnt put on a defense because Jackie Wood KNEW Sage "has my back." You know it and so do I. And, so do
they! Then, to top it off with this shit with Sage and her re-election ...

Right now, I really feel it is in both of our best interest you consider recusing yourself from my counsel. The facts that you will
not file complaints with the Judicial Commission against Sage, or the Bar against Wood, or file a motion for a new trial; your
wife works for the District Attorney and the statements you made regarding Sage; your telling me to my face, that day of the last
 TRULINCS 66089179 - MALOUFF, CHARLIE - Unit: BAS-C-A


 hearing with Sage, you were going to argue Taylor's motions and challenge Carter's Affidavit, and you stood there and did
 nothing, has disintegrated and prejudiced any level of trustworthiness that has been developed between us, so far. And, to lie
 about those statements will irrepairably disintegrate any level of honesty that I have in respect for you as an officer of the court,
 further prejudicing my rights to due process and a fair appeal. I already lost a fair trial, by people I was supposed to trust.

 However, in the interest of fairness, and the benefit of the doubt to your integrity and intentions as an officer of the court, at this
 stage, please tell me how you think this crack can be patched? If it cannot be patched, before you become a target of more
 critical oversight, micromanagement and lAC, please consider finding me an appellate attorney who's spouse does not work for
 the District Attorney; is best friends with Sage; is not fucking Toby Miller, Lori Carter, Jackie Wood or Tamara Needles; and,
·who is experienced in both Texas and Federal Constitutional laws in a complex and complicated case, further compounded by
 the DOE"s latest act of Official Oppression at the behest of the Travis County District Attorney.

 I admit, I AM an ASSHOLE!! I have never denied that. I will tell you that to your face and put it in writing. Being an asshole
 does not make me a criminal. But, I am also a fair person, and every man carries his own weight, integrity, honesty and
 trustworthiness. If you think you have the balls, integrity, and honesty to step up to the plate and not fuck me around anymore,
 please arrange to come visit with me in a face to face and let's get this worked out. Otherwise, as time is of the essence, and in
 both of our interests, please find me a competent appellate attorney without the baggage stated above, to zealously, honestly
 and ethically represent me, and move on.

 Respectfully,

 ~
 Charlie Malouff




                          /
TRULINCS 66089179 - MALOUFF, CHARLIE - Unit: BAS-C-A
--------------------------------------------------------------------------~--------------------------------

FROM: 66089179
TO: Malouff, Charles
SUBJECT: ARIEL
DATE: 03/29/2014 01:00:32 PM

3-28-14

Mr. Payan,

Both Jackie and Tamara told me that " ... Holly Taylor should not be prosecuting this case." YOU told me Holly Taylor should not
have P,.osecuted this case. Jackie and Tamara both told me there needed to be a Special Prosecutor. This was AFTER 1
sUIDnitted my 2255 and Jackie and Joe Turner both got copies of it. I cannot believe that they did not address this to the Court.
My 2255 alleging Police Misconduct and Selective Prosecution was submitted over a month before my state trial. It boggles me
to believe that none of the newspapers did not ·contact Karen Sage for comment before or during my trial. If not, they sure as
heck contacted the DA. And, because Karen Sage made her decisions to deny me my motions for mistrial, dismissal, Franks
hearing and other motions, for POLITICAL considerations, someone I am sure intimately GOilnected to Rosemary Lehmberg,
contacted her. I WILL find out who. Just a matter of when~ Holly Taylor, m~ prosecutor, was specifically named in accusations
of the covering up of criminal conduct, Constitutional .and Civil Rights violations and violations of Federal law in my 2255. Yet
she still stayed on as my prosecutor. What part of violation's of the Constitution and Due Process am I missing??

The Preamble: A Lawer's Responsibilities in the Texas Rules of Professional Conduct (see attached), Section 1 states you are
my representative and an officer of the legal system and that you have an obligation to maintain he highest standards of ethical
conduct. Section 2 states, as my advocate you have a responsibility tci zealously defend me. Section 3 says you are to
zealously pursue my interests within the bounds of the law. My instructions and complaints not only fall within the bounds of the
law under the Constitution's of both Texas and the United States, but also the very rules that regulate you as attorney's and
judges. 1have legitimate complaints of violations of law. Section 8 says you have a responsibility to assure these regulations
are undertaken in public interest and not in self-interested concern and any neglect of these responsibilities compromises both
the profession and the public interest. Consitutional violations of this magnitude are definately public interest.

The Texas Attorney General investigates the corruption of public officials. I am instructing you to, in addition to filing the
appropriate complaints with the Texas Bar Association, and Texas Commission on Judicial Conduct, file a formal complaint with
the AG. The Obstruction of Justice, covering up crimes under the color of authority, and for POLITICAL reasons are included in
the term CORRUPTION, as defined on page 397 of the Black's Law Dictionary, Ninth Edition.

YQ!!_need to read BOWEN and VIDRINE. Bot~ are beginning to pale i~ comparison in a precedent MISC~RRIAGE OF
JUSTICE. BOWEN was mostly the egregious conducf of the prosecution. VIDRINE was mosty the egreg1ous and outrageous
misconduct of the police. THIS not only involves the prosecutors, but the cops, elected officials, multiple government agencies,
local, state and Federal, AND the presiding state JUDGE. AND, the MALICIOUS, VINDICTIVE, and SELECTIVE, prosecution
of TWO. INNOCENT people FOR PERSONAL GAIN and POLITICAL FAVORTISM!!!!!I!!!I!!!I!!!!!!!!!I!

Sincerely,

Charlie Malouff
TRULINCS 66089179 - MALOUFF, CHARLIE- Unit: BAS-C-A
--------------------~--------------------------------------------------------------------------------------

FROM: 66089179
TO: Malouff, Charles
SUBJECT: ARIEL
DATE: 03/22/2014 06:34:04 AM




3-24-14

Mr. Payan,
The Supreme Court just ruled against Terry. That is how I found this. I have been yelling and screaming since the day I was
arrested, this case is NOT about fraud or deception, or insider information, but the COVERING UP of Miller's crimes,
Constitutional and Civil Rights violations by Carter and Taylor, and the DESTRUCTION OF A FEDERALLY FUNDED WIND
PROJECT BY DOE, THE DA AND JONESTOWN!! What part of FEDERAL CRIME do you people NOT understand? I said it
then, and I stand by it now!

Sage is a judge who supposedly "GOT IT," according to her BEST FRIEND, AND Tamara Needles, who has no stake in their
friendship. Political office does not give imunity to persons engaged in or in covering up crimes. There is NOTHING
MISCONSTRUED in my statements!!!

So you are aware, I was, a long time ago, directly involved in .SEVERAL elected offical corruption cases. Three specifically,
that I will address here, were, former Speaker of the House, Jim Wright, who took a forced retirement, former Congressman
Albert Bustamante, who finally got three years on contract fraud, but was involved in much more, and Bob Bullock, our former
Lt. Governor, who, in his early years; and when he was Comptroller, was directly connected with the Mafia Kingpin, Carlos
Marcello. It was I that brought that connection to light through an investigation I was conducting (Lead Investigator) over in
Houston. The outcome is irrelevant. He is gone. There are more. What is important now, is YOU, Jackie nor anyone else can .
tell me this is NOT a cover up to multiple crimes, state and federal. I can show you MULTIPLE cases, with convictions, of
elected officials, JUDGES included, in recent years, and in Texas alone, that were involved in corruption. More and more cases
against District Attorney's wrong doings are coming to light

I am VERY SERIOUS about my allegations and my intentions to get a federal investigation into this cover up. I am not doing
this just to blow smoke up peoples asses. There are pictures, and statements, and witnesses, and physical evidence to these
crimes!! Its called EVIDENCE. PHYSICAL EVIDENCE. You, as attorney's are officers of the court. You have a DUTY TO
REPORT! If it involves attorneys and judges playing games, so be it. It is already full of crooked cops and prosecutors.

1am NOT a criminal minded person and according to Jackie, EVERYONE knows we were WRONGED. Mary Jo and I already
knew this. Mary Jo committed NO CRIME and for that matter, I COMMITTED NO CRIME. There is absolutely NO WAY Mary
Jo could have ever gotten a fair trial in Sage's court, not after this blillshit. ·

1. 1told Jackie, Tom Walsh, Kristen and the first lady atty that was before Tamara, in the first big meeting in Jackie's office, that
we could not get a fair trial in Sage's court.
2. There needed to be a change of venue.
3. Jackie told me then that we didnt want a change of venue and "Karen is my best friend," and "this is good we have her."
4. Jackie and Tamara told me there needed to be a SPECIAL PROSECUTOR. Duh!

There is more. Please do not take me lightly, or ignore me on my instructions, or my participation in this appeal process. It will
not end up good. See you at polygraph.

Respectfully,
                                                                                                                          ..
                          ..       . . . ..       ·-·····   ... _... ,._,
                                                                                                 .   .
                                                                             ··' ······ ·:· ................_:"'·.-·.-· ..     ··   .: ... .... - .... _.....~.~·· ...... -- ..........   _- ..... --·.., .... __ ..
                                                                                                                                                                                                   ·~.                  ,       -:-·~·";·~-   .....- ... -._ ..   ,   .... ~-···------· ...... .
                                                                                                                                                                                                                                                                                                                                  . .....     .:   .   ~ .....   ....... :.       . ·-·-··   .--- ·----· . ·-·

                                                       t\.:1_4 . ........:.. . _: ........ ·_: .... ·... ,"_:_, ____ .... ~ -··--·- -· -----~--~~---· ~- .........•:· ........ :.: --~--~-~---                                                                                                         7
                                                                                                                                                                                                                                                                                                           .:_ _____                                     •••     _ .. • . .           __ · -          ~-   _ .•.




                                                             A~.tf_~- ,_ _ _,·. . :· • · -·----·-'· -'--- ·- ----~----· ·"· .                                      :.~:
                                                                                                                                        ·ex. iz 'lor> l ~ -.··------·-- ·-: -----·
                                                  ··· o          · ·• ..                                                                                                                                               _c ••.•...•.......                                     . . . . . . . . . ::..        • .                      .      ··..                    .         .                   .


                      ...                         _. .            ·lA. · !Jv/ l.£-~ ·JetU                                                                                                                                                                                                                                                                                             --··--:··-·-




                   .                                              -v\J                        .          ~~                         ·. _$(;~j~Vl~                                          -~   .·.                .        .                 . .                     .        .         -·.                                  .               .                  . ...



..• . .• • •. • . •·.· · · · · · ~· .• -. g;;~~-0 :~;~~-:-~=~-=~~~-~~~:~---~-~-~=
.. ·---· .                               . - t>                             aw~-.c- 1?_)~-!?!..~_'f'-J_ ·--'~-~-~_..,.___ _/f____~---~--.fu . . . . .:. . . ---·- .
                               w       ·-·-                 f-~ .MUL~:f~!;v~~~f:,-~-~T_we- e,~~ .---- ..... .
                                                                                     0
                                                                                                                __
             · ·~ .:--~..___ ·.(h..-J_~-~~--------~c.R.-~-~~:?.7"~~'?~-:-·-oi.:.:-"_V_l_Q!"\,-~~---:.b.1.~---G~~"'t:._f!_:~-~-
·.__·.-.•..•________________       .:f~2 ~~--:~~~s:;~-fu=~~~~~~::;_:                                                           ---7--~----
    _____________________ __fft.~-------u~\v'w.t _ _·_~_1_h~L~.l___ {P!J_$_~fY!.~-/- __Jfvj~-h~--- _

··-:--.-=-·····• .~~it.~~~~~~~~n!;~:·:~~~--.:-
    -__ . . ·-----··-·---~--- . . . . :. . .:.V_L:~J~-h.~>.,~}_____ :~t. . =r'-':)~~,:~L .. __ :~--------~J)(6L.~-~·-··-~G.-~~~----~:>~-~------ ··---------··

      =======~~~~~~==~=
           (;ck- . · & .
                   · . . ·. · do fu .                                                                                                       ~- .f,) v\9 r!-. o·(                                                                                                                   Co~~~                                                                   Lu?~. . ·

·----~--=-···~-: ~-oi······~~~-:;_;;g,·-_~3~:JL~:=.v~-- ~~-···;~~·~~--·==
... ·. ....... . ... &ecY$5-                                                       u   •u •       -•• •-•      •




    ~: •. -_·-· · . ···~=::·==::·~-=~---~~~~~~==·-~;=~:~-·~:~~~~,=~:=.:~--=~·--~=
               -· .. ··---- ---                                 ------··· ..... -··--···-·--- ~ .~--· -----·- ... ~- ·-- - ---·- --~-·-::.c--·.:._. .:~~-~-----~-~--~-·---~~::_.~·--···- ·--·-····--~~----'-..--------···--······ -···-···----·-·'--······
.. _............   _.......... -.--,....... ,_ .........~---- --.. -;-·:,.. : ........_:.. ___                     ...:
                                                                                                           ;....., .
                                                                                                                          ....:_.~····-':.,._____. ··-·:··-----·------;_-~~-----·:_-:·-·'--.----'-.:._-.. ____ .....~--- =:..--·~·-·----·---:_ . __ ,. _._,___________________ ...... ---------~-~-:

    ..... .- ..... --~·····---=-·;_.. __ ...... ---              - ...... -. ...:.-.•. -- . ·----~----- ........._......._.... ~-,..·····--- -·- - · .
                                                                                                                                                                       '-..------ ---·-           ·~     -~   .,   _________. ____._______                --~---•         ...... ·--· ----- .........       _~_    . ,_            -~---------           ·-- --         -----------------
February 12, 2014



Mr. Ariel Payan
Attorney at Law
1012 Rio Grande
Austin, Texas 78701

Re: Violations of The Texas Code of Judicial Conduct; Texas Rules of Professional
Conduct: Texas Disciplinary Rules of Conduct; Sixth Amendment Right of Due Process

Mr. Payan:

These issues need to be addressed now versus later. These are the facts of the above violations
of professional conduct and law:

   1. When Jackie Wood was first appointed my trial counsel, I expressed serious concerns
      regarding the integrity of the 299th District Judge, Karen Sage, because of her relationship
      to the Travis County District Attorney, and the Democratic Party. I told her this case was
      a case of malicious prosecution perpetrated by Travis County Deputy Sheriff, Toby
      Miller and his friends at the District Attorney's office. Jackie told me Karen Sage was
      "my best friend," and that their friendship was "a good thing," inferring judicial integrity.
   2. In my last visit at the Travis CountyJail with Jackie Wood, just prior to trial, she again
      told me Judge Karen Sage was her "best friend" and "Karen has my back." While I do
      not have the jail records showing the exact date of the meeting, it was the meeting where
      she left me documents addressing both sides witnesses after giving me an email dated 7-
      22, 2013, 8:06a.m. (see attached). This was in the visiting room where I met you, on the
      3rd floor.

   3. During the course of the trial, juror's kept falling asleep. One time, as many as five jurors
      were falling asleep and not paying attention. I brought this up to Tamara Needles, my co-
      counsel and Jackie. Tamara told me as long as they were falling asleep on the
      prosecution, that was a good thing. I made notes on the yellow tablets given to me by
      counsel.

       After the prosecution "rested," we excused to go back and confer in the visit room. Once
       in there, we discussed the jurors falling asleep, and the situation with the jury and where
       to go with the defense. According to Jackie and Tamara, we were "losing the jury." I
       could see they were falling asleep, but I did not recognize that as "losing the jury." We
       had only gone into the prosecution side, and it is incumbent on the defense attorney's to
       keep them awake during the defense presentation. In that conversation both Tamara and
       Jackie told me Sage "got it!" Jackie said, "Karen's got it!" She told me this several
       times. She also said "Karen has my back!" We discussed having Dan Dodson, City
   Administrator for the City of Jonestown, and Mike Fox, my former Installation
   Supervisor, testifying. Jackie and Tamara both told me we had "disproved" the state's
   case. Jackie said she was concerned we were losing the jury; and if we put on a defense
   we might lose them. She said we had several week's worth of witnesses. Again, we
   discussed at least putting on Dodson and Fox. Again, Jackie said, "Karen has my back!"
   Jackie told me she has "a lot of experience with jury's," that I should "trust me" and we
   should rest. Tamara was in and out of the room during a lot of the conversation. I told
   Jackie I really wanted Fox and Dodson to testify. I was also mad over the Karlson issue.
   Jackie said, he, (Karlson) said there was a stack of blank pre-signed papers. I told her I
   wanted to see them. And, there was also a power chart, in addition to a video we had of a·
   working prototype at the UT JJ Pickle Center, that Karlson had done the testing on, and
   that Eric Graham created from Karlson's test somewhere in Discovery. And that the DA
   was still hiding that if they had not offered it up. I told her Karlson's declaration was
   similar to Fred Herber's because I used Karlson's to create Herber's. They would look
   almost the same, side by side. She was insistent she wanted to rest. Jackie told me "trust
   me!" I still 399 F. Supp. 2d. 756, June 9, 2005 (Dist. Ct. 5th Cir)
   ( ... actuated by the instinct of political survival) for you. and Jackie to make those
   independent statement's and observations, Sage is clearly concerned with getting political
   support from the local Democratic Party, and not in the interests of justice. From this,
   Karen Sage violated my rights to due process. Anthony v. Cain, U.S. Dist. LEXIS
   100697 (Dist. Ct. 5th Cir. 2009) ( "A judge will, however, violate a defendant's due
   process rights if he (she) is biased against the defendant or has an interest in the
   outcome of the case."). Personal reward of getting votes and campaign contributions for
   re-election, is having an "interest" in the case.


                                                                                            2
You cannot tell me that the public flack Sage got over the Nestande DWI case, that was
going on early in my trial process (we were both in the papers at the same time), or the
ongoing criminal/disbarment issues the Travis Comity District Attorney, Rosemary
Lehmberg, was going through at the same time of my trial (again sharing front page
coverage), were not weighing on her decisions that could adversely affect her political
support.

Sage heard testimony the jury did not. She was privy to behind closed door
conversations between the defense and the prosecutor. She listened to Miller admit to
falsifying timesheets and committing multiple felonies. She listened to Carter admit to
violating my Miranda and targeting me for free speech, both Constitutional 'violations.
She listened to other Government witnesses, some from agencies that have law ·
enforcement Criminal Investigation sections that reviewed the grant, and searched Mary
Jo Woodall's work computer weeks before Carter applied for her warrants, and the DA's
own forensic auditor all say there was no crime, when "she got it" as described by
Jackie and Tamara, and visibly observed by me, by her throwing her head to the side and
sitting back in her seat with a look of disgust. On August 20th, she even ruled that Carter
mislead the magistrate. It was clear _by the testimony of Carter and Miller, (in Sage's
own words) this was a "travesty of justice." Sage's failure to grant a mistrial, or dismiss
with prejudice, and her rulings and failures to rule on other motion's, her behavior
manifested this ongoing miscarriage of justice rendering my trial so fundamentally
unfair it violated my due process.

According to the Texas Disciplinary Rules of Conduct, Rule 8.02 "A lawyer shall not
make a statement that the lawyer knows to be false or with reckless disregard as to its
truth or falsity concerning the qualification or integrity of a judge." I do not believe you,
Jackie, or Tamara made those statements falsely or recklessly, therefore, I am taking
them as true. As such, judicial integrity over the fairness of my trial, and the eventual
plea bargain agreement of Mary Jo Woodall, based on a pretty good presumption she
would not have gotten a fair trial, is at issue, because Mary Jo never gave me insider
information, or provided me with information that was not authorized by policy or law.
And, the employees of the Texas Comptroller, State Energy Office, all said Mary Jo was
doing her job as proscribed 'by policy and law and there were numerous measures in place
to detect any fraud or wrongdoing. Not to mention, Martin Cano, the Chief of
Enforcement for the Investigations Division, testified HE, along with an IT person,
searched Mary Jo's work computer and a personal USB and gave it all back and allowed
her to continue working because there was no evidence of wrongdoing. In United
States v. Nolen, 172 F. 3d. 362 (5th & 11th Cir. Dec. 2006) the Court states Rule 8.2
"Solely proscribes false or reckless statements questioning judicial qualifications or
integrity."


                                                                                           3
I provided Jackie with a complete copy of my Federal2255 Motion to Vacate, Cause No.
A-13-CA-572-LY, (see attached) that was filed in Federal District Court, July 9th, 2013, a
month prior to our going to trial. In that motion, I allege corruption, cover-up,
destruction of evidence, the destruction of a Federally funded energy project, and police
misconduct, among other things, on the part of the District Attorney and others. That
Motion was also sent to all of the Austin news media outlets, Travis County
Commissioner's and Senator's and Congressmen. I intend to investigate if there was any
contact, from any party to Sage regarding this case prior to, or during trial, again
furthering integrity issues.

My next question is; does the Texas Disciplinary Rule of Professional Conduct Rule
8.03 (a) "A lawyer having knowledge that another lawyer has committed a violation of
applicable rules of professional conduct that raises a substantial question as to that
lawyer's honesty, trustworthiness or fitness as a lawyer in other respects shall inform
the appropriate disciplinary authority, apply to Sage? I know it applies to you, Jackie
and Tamara. While she is a judge, she is also a lawyer.

According to the Board of Directors of the State Bar of Texas, Model Rules of
Professional Conduct Rule 8.3 (1983), "A lawyer who knows that another lawyer has
committed a violation of the Rules of Professional Conduct that raises a substantial
question of that lawyer's honesty, trustworthiness or fitness as a lawyer in other
respects shall inform the appropriate authority. Clemons v McNamee, U.S. Dist.
LEXIS 36916, May 2008 (5th Cir.); 2012 Bankr LEXIS 2306, In Re Jarvis Adventure
Bldg, LLC., May 2012 (5th Cir).

I, as a client, must be able to trust that my lawyer(s) will faithfully and zealously
represent me. Howell v. State Bar of Texas, 843 F. 2d. 205, ·1988 (5th Cir.), and making
a decision to rest without putting on a defense in such a high profile case, making the
front page of the papers daily, and that was inundated with police misconduct, selective
prosecution, Constitutional and civil rights violations because my lawyer(s) believe the
judge "has her back," who, unless was previously told so by that judge, would have no
way to know how the judge's ruling could go, but made such a strong showing in the
confidence of that belief, shows a complete disregard for a clients welfare. That
irresponsible and unethical conduct is not trail strategy. Especially when the judge,
who personally witnesses and listen's to the testimonies of the Government agents
admitting to multiple felonies and Constitutional and civil rights violations and continues
to not stop the trial, and rules against me il!- motions that have clearly provided legal
sufficiency in their claims.



                                                                                         4
  While the doctrine of separation of powers in a Constitutional scheme of government
  prohibit free judicial interference in the exercise of discretionary powers of attorney's in
  criminal prosecutions, the judiciary has always borne the basic responsibility for
  protecting individual's against unconstitutional invasions of their rights by the
  Government. United States v Johnson, 577 F. 2d. 1304, 1308 (5th Cir 1978); United
  States v Falk, 479 F.2d 616, 624 (7th Cir. 1965), quoting Stamler v Willis, 415 F 2d.
  1365, 1369-70 (ih Cir. 1969), cert. denied sub. nom., Ichord v Stamler, 399 U.S. 929, 90
  S. Ct. 2231, 26 L. Ed. 2d. 796 (1970). See United States v Butler, 297 U.S. 1, 62-63, 56
  S. Ct. 312, 80 L. Ed. 477 (1936); Marbury v Madison, 5 U.S. (1 Cranch) 137, 2 L. Ed. 60
  (1803); Calder v Ball 3 U.S. (3 Dall.) 386, 1 L. Ed. 648 (1798). See also A. Hamilton,
· Federalist Paper No. 78, reprinted. in Cook(e) (ed.) The Federalist 521--; 524-25 (1961).
  This case falls into that rare situation in which the decision to prosecute was so abusive
  of this discretion because it encroached on Constitutionally protected rights and the
  judiciary must protect against unconstitutional deprivations, .not turn a blind eye for
  political favoritism.

 To rule in a separate hearing, on August 20, 2013, for Mary Jo Woodall, that Carter
 "mislead" the magistrate on the Search Warrant Affidavit,· and (1) not to hold a full
 Franks hearing in her case; (2) not to stop my trial to hold a full Franks hearing, and (3)
 to tell me Carter's "misleading" did not apply to "my" search warrant affidavit, when that
 very information was the foundation information on all of the search warrant affidavits in
 the Government's case, is in error. Allowing evidence that was clearly fruits of the
 poisonous tree from Carter's admission to violating my Miranda rights be admitted, for
 "political" reasons is unethical.

 For two experienced attorney's to tell me "she got it," plus my own personal observation-
 a person who HONORABLY RETIRED ·from Law Enforcement with 29 years
 experience that "she got it!" and for a third, experienced attorney, who regularly has
 personal interaction with the very people who are prosecuting me to tell me the "the
 judge's decisions were political." And, "The judge is not likely to decide on something
 that can effect her election." And, for that judge to recognize the manifestation of a
 "Travesty of Justice" (her words), and to rule as she did for "political" reasons, be they
 for re-election, or as a favor to the District Attorney in the furtherance of ongoing Brady
 violations, exculpatory evidence, the destruction of a Federally funded 1wind project, and
 police misconduct, is an unethical miscarriage of justice and professional conduct.

 While polygraph examinations are seldom, if ever, admissible into evidence in a criminal
 procedure, they are allowed in Bar Association and Judicial Misconduct hearings. I am
 making arraignments to take a polygraph regarding the aforementioned statements and
 attached Sworn Affidavit. I challenge you, Jackie, and Tamar(ltO polygraph examination


                                                                                             5
too, as you told me she, Jackie, (and I assume you too) would claim trial strategy. This
is not any "strategy." Or, you can provide the examination independent of me and I will
take your examiner's test(s), or both. Preferably I would like to take both so there is no
discrepancy as to my telling the truth about these statements. I have already told Jackie I
am going to press the FBI to provide one for me.

I want all of this on the record in my appeal, and brought to the attention of the proper
authority as ~equired by the Rules of Disciplinary and Professional Conduct, and
Judicial Conduct.

My resume and a full copy of my 2255 Motion to Vacate, was provided to both Jackie,
and Joe Turner, showing the file date and my allegations against the Travis County
District Attorney right after filing July 91h.

I have over 20 years experience investigating police and state and federal elected
officials, and I do not make these allegations frivolously, or take their seriousness lightly.




                          Respectfully,


                                                '·~


                         Charlie Malouff
                         66089179
                         P.O. Box 1010
                         Bastrop, TX 78642




                                                                                             6
                             ·,.

                                   SWORN AFFIDAVIT

I, Charlie Malouff, the defendant in the 2991h District Court of Travis County, Case No.
13-904021, under the penalty of perjury, question the integrity of proceedings conducted
in this Case and make the following declaration:

1.     When Jackie Wood was ftrst appointed my trial counsel, after Daniel H.
       Wannamaker was relieved for a Conflict of Interest, (see Federal2255 Motion To
       Vacate, Set Aside, or Correct Sentence Cause No. A-13-CA-572-LY), I expressed
       serious concerns regarding the inability of getting a fair trial and integrity of the
       299th District Judge, Katen Sage, because of her relationship to the Travi~ County
       District Attorney, and the Democratic Party, and the selective and malicious
       prosecution by the Travis County District Attorney's office.
2.     I told her, this case was a case of malicious prosecution perpetrated by Travis
       County Deputy Sheriff, Toby Miller and his frien.ds at the District Attorney's
       office. Jackie told me Karen Sage was "my best friend," and that their
       friendship was "a good thing," inferring to judicial integrity.
3.     In my last visit at the Travis County Jail with Jackie Wood, just prior to trial, she
       again told me Judge Karen Sage was her "best friend" and "Karen has my
       back." While I do not have the jail records showing· the exact date of the
       meeting, it was the meeting where she left me documents addressing both sides
       witnesses after giving me an email dated 7-22, 2013, 8:06a.m. This was in the
       visiting room on the 3rd floor.
4..    During the course of the trial, juror's kept falling asleep. One time, as many as
       ftve jurors were falling asleep and not paying attention. I brought this up to
       Tamara Needles, my co-counsel and Jackie, and I made notes on the yellow
       tablets given to me by counsel.
5•     After. the prosecution "rested," we excused to go back and confer in the visit
       room. Once in there, we discussefthe jurors falling asleep, and the situation with
       the jury and where to go with the defense. According to Jackie and Tamara we
       were "losing the jury." I could see they were falling asleep, but did not recognize
       that as "losing the jury." We had only gone into the prosecution side, and.to me
       it is incumbent on the defense attorney's to keep them awakFtluring ~he defense
       presentation.    Not to quit on a "perception" when you have numerous
       exculpatory defense witnesses and mounds of exculpatory documentary
       evidence.                                      .                                     .
6. ·   In that conversation both Tamara and Jackie told me Sage "got it!" Jackie said,
       "Karen's got it!" She told me this several ti~es. She also said "Karen has my .
       back!"



                                         1
7.     We discussed at least having Dan Dodson, City Administrator for the City of
       Jonestown, and Mike Fox, my former Installation Supervisor, testify. Jackie and
       Tamara both told me we had "disproved" the state's case. Jackie said she was
       concerned we were "losing the jury," and if we put on a defense we might lose
       them. She said we had several week's worth of witnesses. Again, we discussed
       at least putting on Dodson and Fox.
8.     Again, Jackie said, "Karen has my back!"
9.     Jackie told me she has "a lot of experience with jury's," that I should "trust
       me" and we should rest. ·Tamara was in and out of the room during a lot of the
       conversation.
10.    I told Jackie I really wanted Fox and Dodson to testify. I was also mad over the
       Karlson issue. Jackie said, he, (Karlson) said there was a stack of blank pre-
       signed papers. I told her I wanted to see them, and that there was also a power
       chart, in addition to a video we had of a working prototype at the UT JJ Pickle
       Center, that Karlson had done the testing on, and that Eric Graham created from
       Karlson's test somewhere in Discovery. And that the DA was still hiding that if
       they had not offered it up. I told her Karlson's declaration was similar to Fred
       Herber's because I used Karlson's to create Herber's; They would look almost
       the same, side by side.
11 •   She was insistent she wanted to rest. Jackie told me "trust me!" I still argued for
       Dodson and Fox to testify. Again, she told me "Karen's got. it!" And, "We
       should rest." And, "trust me!" In the end, I told her "I trust you."
12.    After trial, in a visit at the Travis County Jail, with my appointed appellate
       attorney, M. Ariel Payan, when he hand delivered a letter dated October 22,
       2013, in a "let's cut to the chase" conversation, he told me "my wife works for
       the prosecutor's office." "We are friends with Holly Taylor and I know her
       husband." And, "We all talk." And, "It's a close knit group."
1 3.   In the same conversation, he told me "the judge's decisions were political."
                                              /

       Arid, "The judge is not likely to decide on something that can effect her
       election."
14.    Over the next several months I sent Jackie Wood and     . Ariel Payan. multiple letters
                                                                                       .

       and email addressing what I felt was a compromise in the integrity of Karen Sage
       and my trial, and never heard back from them.                        ".,.-
1 5.   The Texas Disciplinary Rules of Conduct, Rule 8.02 states, "A lawyer shall not
       make a statement that the lawyer knows to be false or _with reckless disregard as
       to its truth or falsity concerning the qualification or integrity of a judge."
16.    I do not believe Jackie Wood or Ariel Payan ~ade' those statements falsely or
       recklessly, and they should be taken as true. As" such, judicial integrity over the
       fairness of my trial is at issue.



                                          2
       17.    Also at issue is the plea bargain agreement of my co-defendant, Mary Jo Woodall.
              This is based on a pretty good presumption she would not have gotten a fair trial-
              because Mary Jo. never gave me insider information, or provided me with
              information that was not authorized by policy or law, and if Karen Sage
              compromised her integrity in my trial, then there is an unethical miscarriage of
              justice and professional conduct in the prosecution of Mary Jo WoodalL
       1 8.   The Board of Directors of the State Bar of Texas, Model Rules of Professional
              Conduct Rule "8.3 (1983) states, "A lawyer who knows that another lawyer has
              committed a violation of the Rules of Professional Conduct that raises a
              substantial question of that lawyer's honesty, trustworthiness or fitness as a
              lawyer in other respects shall inform the appropriate authority.              .
       19.    I, as a client, must be able to trust that my lawyer(s) will faithfully and zealously
              represent me. Making a decision to rest without putting on a defense in such a
              high profile case, making the front page of the papers daily, and that was
              inundated with police misconduct, selective prosecution, Constitutional and civil
              rights violatimis because my lawyer(s) believe thejudge "has her back," who,
              unless was previously told so by that judge, would have no way to know how the
              judge's ruling could go, but made such a strong showing in the confidence of that
              belief, shows a complete disregard for a clients welfare. That· irresponsible and
              unethical conduct is not trail strategy.· .Especially when the judge, who, by her
              own words, is concerned about a "Travesty of Justice" personally witnesses and
              listen's to the testimonies of the Government agents admitting to multiple
              felonies, Constitutional and civil rights violations, continues to not stop the trial,
              and then rules against motions that have clearly provided legal sufficiency in their
              claims.
       20.    The combined statement's of two of the three of my attorney's regarding Karen
              Sage's decision's based on ''political" reasons, considering she is up for re-
              election, March, 2014, violate the Texas Code of Judicial Conduct, Canon 3, B(2),
              "A judge should be faithful to the la~ and shall maintain professional competence
              in it. A judge shall not be swayed by partisan interests, public clamor or fear
              of criticism." And, (5) "A judge shall perform judicial duties without bias or
              prejudice."
       21 •   I have instructed my appellate. attorney, Ariel Payan, to pu['all of this on the .
                                                                                       ~


              record in my appeal, and be brought to the attention of the proper authority as
              required by the Rules of Disciplinary and Professional Conduct, and Rules of
              Judicial Conduct.



I declare under the penalty of perjury pursuant to 28 USC 1746, the foregoing is true and correct
to the best of my knowledge.

                                                3
                         ,.{..,                   .


Executed on thifhDay ofFebruary,2014 by                   ~       '-'
     ·Notary Public ·                                     Charlie Malouff




~~Q~
b~~·~~·~~
 ~~. ~~                                    \~l~

       .e
       C:
       \'   ·:::
            'mi"
                   .
                   .
                                   ;;-;'



                          8. SCHAPPAUGH
                       MY COMMISSION EXPIRESc:,.
                            Apll20, 2014
                                                tr
                                                 P'




                                                                ~-.




                                                      4
..   ---·
                                   State Commission on Judicial Conduct
       orracers                                                                                     Executive Director
       Steven L. Seider, Chair                                                                      Seana Willing
       M. Sue Kurita, Vice Chair
       Valerie E. Ertz, Secretary

       Members
       Karry K. Matson
       Patti H. Johnson
       Joel P. Baker
       Edward J. Spillane, Ill
       Martha M. Hernandez                                     May 14,2014
       Diane D. Threadgill
       Ricky A. Raven
       Demetrius K. Bivins
       Douglas S. Lang
       Orlinda L. Naranjo

                                                                                                     CONFIDENTIAL

                 Charles A Malouff Jr
                 PO Box 1010
                 Bastrop TX 78602-1010

                           Re:      CJC No. 14-0826-DI

                 Dear Mr. Malouf!:

                        We have received your complaint against a Texas judge. All complaints receive a thorough
                 review and investigation relevant to the allegations, and are presented to the Cortunission. After its
                 consideration, the Commission may dismiss a complaint, impose sanctions against a judge, or take
                 other appropriate action. The Commission's actions are governed by Article V, Section 1-a of the
                 Texas Constitution and Chapter 33 of the Texas Government Code.             ·
                         Please be. advised that our proceedings are confidential. We are prohibited by Section
                 33.033(c) of the Texas Government Code from identifying by name the judge against whom you have
                 filed a complaint. In order to assist us with our investigation, please reference the above-listed CJC
                 case number in all future correspondence. Additionally, if you intend to submit additional documents
                 for our consideration, please send photocopies.
                        For your additional assistance, we have enclosed an information sheet that will explain more
                  completely the process involved in investigating allegations of judicial misconduct.
                            We will inform you in writing of the Commission's action on your complaint.
                          If you have any questions or need additional information, please contact our office. When
                  calling, please mention the above-listed CJC case number so as to expedite your phone call.



                                                                  STATE COMMISSION ON JUDICIAL CONDUCT

                  Enclosure




            PO Box 12265                                                                                              (512) 463-SS33
            Austin TX 78711-2265                               www.scjc.state.tx.gov                        Toll-Free (877) 228-5750
                                                           •         f

                                                           C1"""i            .
                                                                                                              For SCJC use only.
                  State Commission on Judicial Conduct
                                           PO Box 12265
                                       Austin, TX 78711-2265
                               Tel. (Sl2) 463-SSJJ ·Toll Free: (877) 228-S7SO .
                                             Complaint Form
• Ifyou are filing a complaint about more tlmn one judge, please use a separate form for each judge.
• You may complete this form online before printing.
• Send the completedform and any additional pages or related documents to SCJC

* Indicates required fields.           Please note that faxed complaints will NOT be accepted.

 *Yourname: Charles A. Malouff. Jr.                                              *Judge: Karen Sage
 *MailingAddress: /166089179 P.O. Box 1010                                     *Court Number: 299th ·District _.:C:::.;o:::.;u::.:. r.:;.t_ __
 *City, State Zip: Bastrop, TX 78602                                         · *City and County: Austin, Travis County
 *Date of Birth: 12.27. 195 7
 Your Phones: Day ( 5ll- ) ,..,3..,2..,.1........,.3~9.:;:.0.:::.3_ _ _ __       Evening ( _ _ )
 Cell/Other (              )                                                                          -~=---=5=-----
                                                                                 Best time to call you:a                           [] A.M.   IV1
                                                                                                                                             f!..l P.M.

   It your complaint involves a court case; please provide tbe following information:··
  . Cause Number: D-1-DC-13-902041                                       Status ofyourcase: DPending Dconcluded !;Jon appeal
    Yourattomey: Ariel Payan                                                   OpposingAttomey: TCADA Holly Taylor
    Address: 1012 Rdlo Grande                                                  Address: Trav~s County Courthouse
    City/Zip: Austin, TX 78701                                                 City/Zip: Austin, TX 78701
    Phone Number(s): .                                                          Phone Number(s):
                                                                                                    ----------------~----~

    PLEASE FILL IN ALL INFORMATION AVAILABLE FOR ANY WITNESSES (attach additionill pages as needed)
  Name: _ _~J~ai.Joc~k~i::..::e=--W::..o=o.;:;d..,.,......,Au.t....t...;y'-_,_----                      Name:    Tamara Needles, Atty
  Address:.......,........o.s.uO.;.t.S--D.W....~~l.l.IOu.t..J.Jh~--~oSuto.-lift~liWOL-                                                                                    May 2, 2014

                                    Details of Complaint


Dates of Alleged Misconduct of Judge:        Aprii2013-December 2013

The court is supposed to be the instrument to advance the ends of justice. When the trial judge,
for personal pecuniary Interest, turns a blind eye, the trial, and the fundamental constitutional
rights of due process become unduly prejudiced.

The Texas Code of Judicial Conduct, Canon 3 (8}(2) states, "A judge should be faithful to the
law and maintain professional competence in it. ·A judge shall .. not be swayed by partisan
Interests, public clamor of fear of criticism." And, (5)" A judge shall perform judicial duties
without bias or prejudice."

Travis County 2991h District Court Judge Karen Sage .violated the Canon's of Judicial Ethics and
my due process, because she had a personal and financial interest in the outcome of the case.

Canon I of the Texas Code of Judicial Conduct states, "A judge should maintain and enforce
high standards of conduct and personally observe those standards to preserve the integrity of
the judiciary."

During the trial, Karen Sage observed what she saw as the making of, fn her own words, "a
travesty of justice."                                     ·

In an interview with the Austin American. Statesman on August 16, 2013, during the course of
the trial, Sage said she was troubled by the governments conduct (see attached news
articles). There were two requests for mistrial amongst the many other Defense motions.

There were numerous allegations of bad faith, selective and vindictive prosecution and ongoing
Brady violations. Sage heard multiple days of. testimony out of the presence of the jury requiring
her to comply with Canon 2(A) and (B). Sage heard the police, persons in positions of public
trust, admit to committing multiple felonies and Constitutional violations, such as targeting me
for my freedom of speech and violating Miranda, in addition to the still ongoing Brady
violations.

Jackie Wood, mY appointed counsel, appointed by Karen Sage, is Karen Sage's best friend.
She told me this several times throughout her representation, and this is well known by all at the
District Attorney's office where Sage and Wood worked together.      :

Jackie Wood told me, during representation and before the Defense's decision to Rest, "Karen
is my best friend." And, "She's got my back!" (See Sworn Affidavit).

After the verdict, Jackie Wood told me "Karen's decisions were political." Shortly thereafter I
was appointed Ariel Payan as my appellate counsel. He tells me, early on, Karen. Sage's
decisions were political and influenced to get contributions and votes for her upcoming
re-election (See Sworn Affidavit and letter'to Payan).
These statements, made by two independent Officers of the Court, regulated by the Texas
Disciplinary Rules of Professional Conduct, can only be taken as true and support Sage's
violations of Canon 2(A){B); Canon 3(B}(2}; Canon 4(A)(1) and Canon 5(1)(i). And, her making
decisions contrary to and involved unreasonable application of clearly established state and
federal laws as determined by both Supreme Courts ·and the Constitutions of both Texas and
the United States.

There are. over 4 Terrabytes of exculpatory evidence and trial transcripts supporting this
complaint. This evidence and trial transcripts reveal the Gover!1ments arbitrary, selective,
vindictive and malicious misconduct is horrifying violation's of the First; Fourth, Fifth, Sixth,
Eighth, Fourteenth Amendments to the Constitution, Code of Federal Regulations, State and
Federal laws, Rules of Professional Conduct, including, but not Hmited to, Attempted Murder,
Industrial Espionage, Destruction of a Federally Funded Energy Project, Destruction of
Evidence, Theft of Trade Secrets, Abuse of Office, .Falsifying Time Sheets, Malfeasance by
Federal Agents, Corruption, ongoing withholding Discovery, resulting In the convictions of not
one person, but two. The other, Mary Jo Woodall, a 57 year old woman who never committed
anything other than a traffic violation at age 17, and who, because of the Judicial Misconduct of
the state trial judge, Karen Sage, never had a chance at a fair trial. ··

1 PRAY there still remains an ethical and honest Government advocate in you and your
consideration of my complaint and claims.

                                             Respectfully Submitted,




                                             Charlie Malouff
                                             66089·179
                                             P.O. Box 1010
                                             Bastrop, TX 78602




                                                                                                    ..,
Defense attorneys deal blow to prosecutor's fraud case
Posted: 6:18p.m. Friday, Aug. 16, 2013

 13yRiciuHci8an·Ciara;~Ameriei~.stai~inari.st8tt'/.::.······· . .·.. ::.. :: . ,...' . . ~.- ·· ·--::: ·
 Prosecutors found themselves in the hot seat Friday during the trial of former police ofn~r .
Charlie Matouff Jr., who is accused of falsifying documents to secure a grant for a failed
Jonestown wind energy project
 Malouffs defense attorneys chaUenged testimony by the prosecution's star witness an
 accounta~t who told jurors she suspected that Malouffp~Pe!lt some money from the,$2 million
 federal Stimulus grant for ~rsona~ use. The defense ni{k~l,g~~IYto~~{9.ti$fuiiStrial
 because they had not recetved evidence that formed the basis of that testimony - detailed
 spreadsheets organized by Robin Timmins, a former accountant in. the district attorney's office.
 Defense lawyers got the evidence earlier this week. On Friday, attorneys Jackie Wood and
 Tam am Needles told District Court Judge Karen Sage that they found Ulat only $100,000 went
 to the 57-year-old Mafouff. The rest of the grant went to pay employees salaries and purchase
 equipment to build wind turbines.                                                      ·
 Prosecution witnesses had painted the 55-year~old Malouff as a con man. Dana Malouff McCoy,
 the defendant's daughter, said he persuaded her to be hiS company"s president on paper only_
 Travis County Sheriff's Deputy Toby Miller testified that Matouff used his romantic relationship
 with former Texas Comptroller grant administrator Mary Jo Woodall to get the grant Ken Price,
·a civil engineer employed by Malouff, said Malouff oversold his ability to build wind turbines.
 Malouff also didn't pay him all the money he'd earned, Price. satd. .          ··
                                                                        in
 The newly released evidence seemed to put the prosecution's case Jeopardy. The jury was
 not present for Friday's court discussion, and Sage has said that she wants to hear what Lori
 Carter, the state's chief investigator in the case, has to say about the .gathering of evidence.



 Assistant District Attorney Holly Taylor, with Travis County's Public Integrity Unit. spent 35
 minutes Friday going over the evidence she's Introduced In the trial.
 Prosecutors said they would have another aCcountant review evidence ·to re-create Timmins'
 spreadsheets and would provide the new documents to defense attom~ys late Friday. Defense
 attorneys will have time to review them before next week when Timmins, who how works as an
 accountant in the Rio Grande Valley, will be called back to the witriess stand.
 Taylor has said she didn't know about the existence of potentially excu!patory evidence Timmins
 had in her possession.                                                     ·.           .
 "The state has done something wrong and they are trying to ~ctify that;• Wood said Friday.
.ii'G~Wfter hearing from Carter and others on                                           allow
 te'sdmony to continue and have the jury to make its                                   ~pabifity.
 If convicted of securing execution of a document by decePtion. Malouff· could be sentenced b?
 life in prison. He is already serving a 21/2- ye~ ~Jr.t}e~Cf! in federal pri~on·for possession of a
             . destructive devir-AA,,induriinn.h~'i.t~.t<
  f·lrea·rm and                 --r•.r!K·il.4.,.,~t.-A~~~mwt~tr
                                                                    .·
Defense accuses state of •selective prosecution• In wind energy fraud case 8-19-13
Postea: 6:14_p.m. Monday.Aug.19.2013
By Hicardo Gandara- American-StatesmanStaff
The fight over Charles Malouffs tate continued Monday outside tlie p~sence of jurors, with       .
attorneys arguing over the gathering and sharing of evidence in the ca~e of a failed wind energy
 project in Jonestown.                                                                                         ·

 ~=~e:~~:!i~~jpi~~~~~gi£=m:mi~~~r:i~rs&.•~~~~~~~:51 ·
 falsifying documents to obtain a $2 million _federal stimulus grant for wind turbines. Among other
 thinn$   hi~ .IAWY"r§. c.!aim.tbe,Travjs CoUfl~ Di~ Attru.n ~ ·                                           · · ·. • :·~" ii.L;o;d,faitn.~y;.faiti"'" ·
"if'o~~fidn'tlover~sr>reid~h'6E!£Si&!th1irriQ''ill&tinan&!s16rM;tauffarit:f                                 · mp;t,ti:·'''···'' ·' ··· ·""' ·
   District Judge Karen Sage denied the request and ordered everyone. including jurors, tq return
   on Wednesday. But she left one opening for the defense: If Malouff is oonvicted offraud
   charges, the judge would ~-e-~~~~. ~~.J.!~!"Jl~w'f~'1~!\\.                                                   ey~:mbti~ .fpr;:$ [leY/.;tD~!.~n :ft.lfl
   grounds that prosecutors "':'~-lllag~1.ift~ . s~·~u'if8!'p.use ·
   Wood suggested that one key prosecution witness, Deputy Toby Miller, "double dipped'" by
   claiming hours at the Travis County Sheriff's Office while he was working at Malouff's company,
   CM Energies. She_ noted tl_lat pro.secut()rS did not bring charges against Miller. li.rRS.JlSY~ ·
  ~a~edQ~dJh$;~®lJbt~g;~C.Iafmiflut said they had looked irito his background and had
   ncii found a problem: · ·· - · ·· ·
   "I'm appalled that anything Toby Miller said is being considered," Wood said.
   The defense also claimed prosecutors overlooked possible misdeeds by others at CM Energies,
   including staff attorney Michael Guevara, wt\o signed the grant application, and Malouffs .
    daughter Dana Malouff McCoy, who testified she_ served as president in title only while her .
   father ran the company. ·
   :.t• ,.fu.·-1 ''r"':.. '~itr'~.Uli~:·;.;j;.\,:j'_.,
,.lMi.in!lBY.W8Si               ~ · '"' ~~s~~~da'                    +kathtrnrs.tfidi,not.hCtart~=.;~tn9nY.il\t
                                                       ......, .. ,Yi~.L,.I~!;!'f,,.,.,.J., .....,..... " ...... "··"""'-~··· '
                                                                                                                                     ·
    Defense attorneys asked for a week delay white they review newly discovered spreadsheets of
    Malouffs bank accounts prepared by fonner county accountant Robin Timmins, but Sage
    granted only two extra days.                                                                 .                     ·      · ·.     .
    On Wednesday, jurors will hear from Timmins -who folfl:~wed.the money trail- and lead
    investigator Lori Carter.                                                                                                   ·
*****NOTE: LATE JULY EARLY AUGUST 2010 MAYOR CAME INTO
JONESTO\VN OFFICE UPSET AT ME AND STARTED TAKING IT OUT ON
MIKE ABOUT MY BACKGROUND. SUBSEQUENT CONVERSATIONS
WITH HER AND DAN REVEALED KIRK WATSON WAS STIRRING POT
ABOUT ME AND WANTING ME OFF GRANT. MAYOR L..o\ TER
APOLOGIZED TO ME BECAUSE SHE ALREADY KNEW ABOUT MY
BACKGROUND AND TH.. nemocrats
                  Black AuShn Cemccrat,
                 Ca,::rta! _.s..r~a Pr-og:-essrJ!' Oemx~ats      --'l...s.:t~O't--)
                 Capital Ctt)' !- cur.s :et";:tl::rats
                 Clr:!-e C A:--ea ~-IT':O::c•ats
                 t-!i.Span:c sa~ .1\ssc-:raren ~:..us!:.,
                 NGrth 0:; "'c::r-- ·.·e-s: C'!n:                                                    •          CAPO Home



                                                •       Emma S. Barrientos

                                                           •       Bylaws

                                                "       Endorsements 2012

                                                    •          Take Action



Capital Area Progressive Democrats
Austin,Texas- Kick Ass Sponsors
 CAPO Annual Kick Ass Awards 2012 Banquet Sponsors
                        KICK    ASS
                    Tx Sen. Kirk Watson
                   Judge John lipscombe
                     Platinum Stars
                  State Rep. Elliott Nalshtat
                     Judge Karen Sage
                          Ken Craig
                   US Rep. Lloyd Doggett
                   Black Austin Democrats
                     Gerard Washington
                  Mayor Pro Tern Sheryl Cole
                        Gold Stars
                      Todd & Paula Wong
                         Eva Gonzales
                     Rosemary Lehmberg
                      Judge Herb Evans
                      Efrain De La Fuente
                     Judge Eric Shepperd
                           David Butts
                  State Rep. Eddie Rodriquez
                  Council Mbr Mike Martinez
                        Sylvia Camarillo
                   Co Comm Sarah Eckhardt
                           Jan Soifer
                     Mayor Lee Leffingwell
                    Joe and Dorothy Gunn
                     Judge Clifford Brown
                  Judge Nancy Hohengarten
                                             Joel and laura Kohlstad
                                             Granger & Mueller, P.C.
                                                   Silver Stars
                                                      RameyKo
                                            .Council Mbr Laura Morrison
                                                   Cecelia Crossley
                                                   Sherry Statman
                                                  Walter Timberlake
                                                Judge Raul Gonzalez
                                                 Michelle Brinkman
                                                    Nicholas Chu
                                                    Virginia Schilz
                                                     Andy Brown
                                               Judge Gisela D. Triana
                                                Judge .Errzabeth
                                                             Earle
                                                   Bronze Stars
                                                   Judge Tim Sulak
                                                    Michael   J. Ruiz
                                                  Martha R. Johnson
                                                 Larry Kelly-Mahaffey
                                           County Comm. Maria Canchola
                                                   Shirley Johnson
                                             Council Mbr Laura Morrison
                                                    Sarah L. Shaw
                                                    Nancy WiUiams
                                                     A&cia Del Rio
                                               Judge Brenda Kennedy
                                                    Becky MoeRer

                                  BYLAWS OF THE
                       CAPITAL AREA PROGRESSIVE DEMOCRATS
                                                                                                                Revisetl
                                                                                                        January 4. :ZOll


Article I NAME

     This organization shall be called the Capital Area Progressive Democrats (CAPO).



Article H PURPOSE

     Recognizing that in a multi-cultural democratic society bridges and coalitions must be b~ilt between our various
     communities, and to promote the influence of each citizen regardless of race. religion, color, age, gender or sexual
     orientation, we associate ourselves together creating the Capital Area Progressive Democrats.
          Article IH MEMBERSHIP. DUES & MEETINGS

I.                     AMembcrship is Ope!! to activist Democrats who support the purpose of this organization.

2.                 B.Membership dues shall be payable annually and due each May to coincide with the annual mcmbcrshiplfimdraiser.
          Exception: a fonncr member whose membership has lapsed within the previous 24 months may renew at the primary election
          candidate's forum. The amounts ami categories of membership shall be set by majority vote of the executive board.·

3.                  C. General meetings shall be held monthly. The n:&ular monthly meeting date shall be set by the executive board. The
          executive board must give seven days notice to the membership prior to an alternate meeting day.

4.                     O.Special mec:tings of the memberShip may be Called upon by a majority vote of the executive board.

5.                  E.The organization shall host an annual membershiplfundraising party at which will be presented four awards, to be
          named the "Kick-Ass Awards," honoring those who have served the Democratic Party and progressive causes with distinction. In
          addition, an annual award, to be named the Emma Barrientos Memorial Award, will be presented to an individual who has
          demonstrated a long-term commitment to progressive ideals through dedication to improving the lot of all in society, particularly
          the most disenftanchised and vulnerable. A contribution to the Emma Barrientos Scholarship Fund in the name of the award
          recipient will be made in an amount to be determined by the Budget Committee:. The recipients of all awards will be chosen by a
          committee appointed annually by the Chair.                                                                           ·


          Article W QFFICEBS

                     The officers of CAPO shall be as follows: one cbairperson, two vice chairpersons, one treasurer, one secretary, a
                     managing editor (website/newsletter), a chairperson for the Programs Committee, a Public Communications Chair, a
                     chairperson of the Fundraising Committee, a Counselor, and a Youth Liaison.

I.                  A.Eledions- the officers ofCAPD shall be eledcd each year at the regular meeting in June. Officers shall be elected
          by simple majority vote of the members present & voting. In case of a plurality vote among three or more nominees, a runoff
          shall be held between the candidates receiving the greatest number of votes.

2.                     B. Voting Eligibility- Members must have joined by end of the thirtieth day prior to the election in order to be eligible
          to vote.

3.                  C.Nomiaation- any member of CAPO may nominate ~If or bmelf or another member from the floor at the
          election meeting.

4.                     D.lnstaUation -Officers-elect will be installed at the subsequent July meeting with terms of July to June.

S.                 E.Successi011 and Vacancies - Officers shall continuo to serve in their respective offices until their successors an:
          chosen or until their resignation is in effec:t. Resignation shall be submitted in writing to the secretary, and upon receipt shall be
          deemed effective. V~~£aDcies shall be filled at any time by a simple majority vote of the 01tecutive board subject to approval by
          the membership at the next general meeting.

6.                 F.Executive Board- The offu:ers as a body comprise the executive board ofCAPD, meetings ofwbic;b shall be held
          based upon circumstantial need and c:allcd by the chairperson.


          Article Y DUTIES OF THE OFFICERS

1.                     AChairpe[IOg- the duties ofthe chairperson shall be to:


     1.

                      I.         l.provide leadership for CAPO,
                      2.         2.rcpresent the organization in the community It the media,
                      3.         3.establish agendas for and preside at general and special meetings,




                                                                                                :.·:-_
                       4.          4.establish agendas for and preside at executive board meetings,
                       S.          S.call for any needed special executive: board mc:c:ting,
                       6.          6.rule on parliamentary procedural disputes,
                       7.          ?.establish an annual calendar of meetings and special events at the beginning of their term of office, and
                       8.          8.establish an annual budget for CAPD to be approved by the executive board acting as the: Budgc:t
                          committee. The Chair may authorize spending between regular meetings that is not included in the budget according
                          to the following procedures:
     9.
          I.                                   a)ifthe individual expenditur:e is below $100 or cumulatively $200 between regular monthly
               meetings, or
2.
          2.                               b)an amount exceeding those limits with the consent of213 (8) of the members of the Executive
               Board. Such consent may be given either in person at an Executive Board meeting, or electronically via e-mail or a "virtual
               meeting."
                   10.
                       9.           9.annually form an ad hoc committee open to current members not serving on the Executive Board for the
                              purpose of performing an audit of treaswy records, and
                                2.                                    .
                               10. 10. establish a permanent mail box in a central Austin location, and be respoosible for mail delivery.


     2.                     B.Vke Cbair for Endorsements- the duties ofthe Vice Chair Endorsements shall be:

                              1. l.act as temporary Chairperson in the absence of the Chairperson for CAPO,
                              2. 2.serve as Chair of the Endorsc:rnc:nt Committee which shall be open to all current members who express an
                                 interest in the committee, and
                              3. 3.be responsible for candidate: endorsements procedures.

                      The Endorsement Committee shall meet when caUed by the .EntWnements Chair. The committee's duties an to assist the
                      chair in hWher duties:

                              4. 4.The Vice Chair for Endorsements will serve as Chair of a Political Strategy Committee which shall be open to
                                 all current members who express an interest in the committee, and
                              S. S.devc:1op and implement programs to aid in the election of candidates endorsed by CAPO. Included, are voter
                                 registration drives, Gc:t Out The Vote (G01V) procedures, dissemination of candidate information and any other
                                 such measures as are approved by the Political Strategy Committee.

                      The Political Strategy Committee shall meet when called by the Chair ofthe Political Strategy Committee and shall assist
                      the chair in his or her duties.


     3.                     C.yice Chair for Membership- the duties ofthe Vice Chair for Membership shall be:

                              1. l.serve as chair for a Membc:rsbip Committee to be open to all current members who express an interest in the
                                 committee,
                              2. 2.collect membership fees and renewals from each member,
                              3. 3 .keep a database with membership ioforrnation and make semiannual reports to the executive board and
                                 membership committee,                                       ·
                              4. 4.conduct regular recruitment efforts and membership drives, and
                              S. S.send meeting notices to the members.

                      The Membership committee :rhoU meet when called by the Membenhip chair and shall assist the chair in his or her
                      duties.


     4.                     D.Secretarv- the duties ofthe Secretary shall be:

                              1. l.kec:p accurate minutes of membership and executive board meetings,
                              2. 2.receive resignations of officers and declare viiC8Dcies, and
                              3. 3.maintain organizational files & record books.
S.          E.Treasurer- the duties ofthe Treasurer shall be:

              I.   l.maintain all tinancial records and make annual written reports to the executive board,
              2.   2.report on current CAPO financial status at each general meeting,
              3.   J.write CAPO checks and pay all organization debts,
              4.   4.coordinate with the Chair of CAPO in preparation of the annual budget,
              5.   S.file all reports required by law, and
              6.   6.provide financial records necessary for an annual audit to be perfonncd by an ad hoc audit committee called by
                   the Chair, which will be open to current members not serving on the Executive Board.


6.           F.MaDJIJlipg Editor. Web!lteJNtmletter- the duties ofthe Manoging Editor shall be:

               I. l.to oversee the publication and disbursement of an electronic newsletta called "D-News'' containing articles and
                  information of interest to CAPO members and the general public,
               2. 2.to exercise editorial control of newsletter and Web content in conjunction with the Chair, Communications and
                  Public Relations Commiuee Chair, and Counselor,
               3. J.oversee and update the CAPO website content with input from the aforementioned officers, and
               4. 4.maintain CAPO's web presence by contrading for web hosting space with CAPO membership approval.


7.           G.Programs Committee Chair- the duties ofthe Programs Committee Chair shall be:

               I. l.serve as Chair of the Program Committee, open to all cum:nt members who express an interest in the
                  committee,
               2. 2.devclop programs & social activities of interest to the general membership, and
               3. 3.further the political awareness of CAPO members.

           The Programs Chair Committee shall meet when called by the Chair ofthe Programs Conrmittee and shall astrist the
           Chair in his oY her duties.


8.           H. Communications & Public RelaDoos Commjttee Chair- the duties oftlds Committee Chair llholl be:

               1. l.to coordinate with and monitor the news media concerning events which might be of intaest to CAPO,
               2. 2.to mold the image of CAPO to the general public in order to facilitate the goals of the organization, and
               3. 3.to assist the Newsletter Editor when needed in the publication of the newsletter.


9.           LFuDdraising Committee Chair -the duties oftlds chair shall be:

               I. l.serve as Chair of the Fwulraising Committee to be open to all cum:nt members who express an interest in die
                  rommittee,                      ,
               2. 2.plan, present & implement with the Fundraising Committee, fundraising projects, short term & long term for
                  raising sufficient funds to support the orgaui7Jltion, and
               3. J.the Fundraising Committee shall assist the Chair of the Fundraising commiuee in his/her duties.


 10.         J.Coupselor -the dutiell the COIUISelor shall be:

               1. l.act as parliamentarian in assisting the chairperson in rules discussion, and
               2. 2.review all bylaws, amendments to the bylaws, and all CAPD sponsored publications for their impact on CAPO.


 II.         K.Youth Liaison- the duties ofthe Youth Liaison shall be:

               1. l.to encourage voting age young adults to participate in CAPO & CAPO sponsored activities by reaching out to
                  die Young Democrats & University Democrats organizations. and
               2. 2.assist the Membership Chair as needed.


       Article VI ENJ)ORSEMENfPROCEDURES
            The Vice Chair for Endorsements shall, with the Endorsement Committee, draft a questionnaire to be used in the
            endorsement process. The Endorsement Committee shall send the questionnaire to all Democratic candidates selected by
            the Endorsement Committee. The Committee shall upon receiving the returned and completed questionnaire, inform the
            eandidates of their opportunity to appear at a previously scheduled candidate's forum and shall fully publicize the
            candidates' forum to the membership.

1.             A. The Endorsement Committee chair shall preside over the Candidates Forum & the following endorsement vote by
     the membership of CAPO in accordance with the rules detennined by the Endorsement Committee and approved by the
     executive board. Copies of these rules shall be made available at the meeting. The rules shall state that a candidate must provide a
     signed questionnaire in order to be eligible for endorsement. Copies of the completed questionnaire shall be made available to the
     membership at the meeting.

2.             B.To be eligible to vote following the Candidates Forum, a member must be current. New members must have joined
     CAPO by the end of the 3Q'h day prior to the endorsement meeting. Former members whose memberships have lapsed within the
     previous 24 months will be allowed to pay the yearly dues at the meeting to renew their memberships and will then be eligible to
     vote in the endorsement election.

3.             C.Proccdures:

                  I. I. The entire membership present at the endorsement meeting may participate. A candidate in a race must receive
                     SS% vote of the members present & voting in order to receive CAPO's endorsement.
                  2. 2.There will be no runoffs. In any race in which no candidate gets 55% vote of the members of CAPO voting,
                     there will be no endorsement in that race.


     Article Jl1l RYLES

            Except as otherwise provided in these bylaws; Robert Rules of Order (latest edition) shall govern procedures at all CAPO
            meetings and other business that might affect CAPO. The Chair person of CAPO or Cowlselor shall serve as
            Parliamentarian.



     Anlcle VIII A.MENDMENJ'S

            Any member ofCAPD may propose amendments to these bylaws. All proposed bylaw amendments must be submitted in
            writing. Proposed amendments must be published prior to discussion and possible adoption at the next general meeting.
            Amendments shall be adopted by 3/4 majority vote of the members present and voting. Changes regarding the form of
            proposed amendments maybe offered from the floor at the general meeting and adopted without prior publication.



            OriginDJ Bylaw.r Augrut 22. 1994
            CIJmplled and sulnrtined by

            BID Carlon
            Jl'rc• Chairp Endont:menl.r
            Bylaw.r COIIIIIIiltN: Jerry~ Oble Greenleq[. and Sheryl Cole

            Ameru/ment.r Daud May/, 2(}(}7

             Cecilia Cros.rky. Chairman
             Bylaws~:           Gerwrl Wa.rhington, Clmr:J.: King.   fUi'atn De lA Fueme

             Amtmdmenls Datttd JQIUIDr)' 4. 201 I

            Cecilia Crouley, Chairman
            Bylaws Commiltee: VIrginia Schilz. Cecelia Crossley. Brrmdi Mueller, K.m Cmig. Shirley Joluuon.
            Marge Ferren. Eva Gonzale.r
                                                                                                                                                                                                                                                                                            :·:•1




                                                 rr.ms~n~ ··PRO···
                                                           · ·.:;•: -.:c~ ;• .· . ~- .. .                         ~MA.J:.
                                                                                . .                      ?.    .-. "·::~:-; ·~-   .,::     ~~ -~    .t   ..!··   -::·-:           '                                                        ·.   ,_(




                                                                             . . ·_ ~- - :-:~ ~ ~, ~;'0•:_>':.'·. ;GRAN·~.~~.~~<
                                                 ·.$.t~'IESM.AN          ·if\J~DEPTrJ,                     CEH~~1l3t;R.G:,·. cA.~~:-f,,:.-;                                                                                                                                 ·::·'.:!: .· ..
                                                                                                                             · :•
                                                                             E
                                                           .:.:J~r._;   :. -~---'::- • ·.. : .; tr _:·. ': -.-.'. ;· · '. :·.
                                                                                                               -~-                                .- ,_:._, ;· ;·:-       ~                             :~- ~-·:. ~       -~-':--_:"_:.:               ~- ·::·~---   ~;·:   .·,._: :·' ::    · >·




                                                                                                                                         N.-:_·_:·>~,·0
                                           ·Leh··.Attomey.Rose.mary·' . .                                                                                                         s·
                                                                                                                                                                                   ..·                          c.· ·
                                                                                                                                                                                                                    ....                                                                                                                               ..
  ·c          ..        .     .   mbeiggiie$ontrial · • · ·.·. ··· · ' .· · ·· · · · · , ., · · " · . >::.:. · .
                                           ·· ·.

  ._,.SJATESIIAI
·---·suBSCR· _ -.ERS·
          . 18.                <
                                  -er]ob.....~'.aow1·
                 __. _-_. : - --.Mondayrag--h.-··m·
                                . -h--....
                                    ·-:     __  ,Jil!J r--O                                                          ,. ·R·
                                                         ..·. . . . . .......·,..·....· ·. ..·· .... ·.. . ·...............  ·. •. . . ·o·'
                                                                                                                           ........    t.._. -:-: _: ;-::·v-:::;.·.;. ·_ : ~.· .. --.-~1-                                                                                                                                          -· ·                                     ·                       . L·:.; ili=w:~~:·.·                                      :. ·
                                           ccrourl · .. (->·
                                              Alniost eight montl,ts ..
                                          -~~Atto~~~se~arr,Le.~b~_rg_w.aS ~aught
                                           dnvmg drwik. begmmpg a public drama that bas .
                                             · · · ·
                                                        · • . ed twiSts'· and turns·an·. d'po.liti·c·a1
                                           included unexpect'
                                                                     -. ·        · .
                                          · c'Uf,:soJ..~..-.....:b·"· ~~~~w....~....:-
                                                                                                                  tplohetskl@stateSman.com · ·
                                                                                                              . :· -~.-.-·. ,· ·· ,. · ·. __ , '· r' . ,·
                                                                                                                         ago. Trayis CQ\inty.·

                                                                                                                                         ~·,-   ·
                                                                                                                                                                              ·       ··
                                                                                                                                                                                           ·
                                                                                                                                                                                               ··
                                                                                                                                                                                                    ·
                                                                                                                                                                                                        .
                                                                                                                                                                                                                      '~.,.



                                                                                                                                                                                                                         ~=~·
                                                                                                                                                                                                                                ·.

                                                                                                                                                                                                                                .•6,

                                                                                                                                                                                                                         LatuYme~ Plead~ guilty .
                                                                                                                                                                                                                         todfMng'WhUe lntoxlca~
                                                                                                                                                                                                                                                             .. _.




                                                                                                                                                                                                                         and served laltt-lm"' .::oft-a.. .. ·
                                                                                                                                                                                                                                                                                               :·:.
                                                                                                                                                                                                                                                                                       · where. the Wind ~mes- :were
                                                                                                                                                                                                                                                               - '-,.... · -.-'ifv;...- ·tQ ~ bQUt;'attbe S&une_tfjue•.. , · •
                                                                                                                                                                                                                                                             . . .: _. . ··• :          . : .~er;.VIb~·~so. wa5.(an~ · ·
                                                                                                                                                                                                                                                                                                         ..~-d~~~~~~:· .-·
                                                                                                                                                                                                                                                                                                         . boss at CM Alter;nafjye ~er~ .
                                                                                                                                                                                                                                                                                                           gies had lied on the _co~- . .
                                                                                                                                                                                                                                                                                                                  ·
                                                                                                                                                                                                                                           .. ·.·: :~:: :;{~. ~-~:·
                                                ~~t·;.\~~~:-.:~{I:·:~·-: ·~~ ·.:"·'' :.~~·I'·~~~~~~: '. •. )< .~ ..~;i ;,~ ;i/,/ .• ~                                                                                          ..   i±:~l~(~k ·~~*i;f)
                   contJnu!dfr:Dni~L',-.·':. · : · .· .~p~t; Records suggest; .                                                                                                    .:-~·~ colleagu_es;·Ulclud~ ·. , B~t,·she.wr9te, ..the crt7•; ·,
                   : ·.: :.·.,: .. < .:. " :. , . · : . there were.ample·Chanc- ·                                                                                                  . m~rsupe.t:Visors. ·saJ!'f they learned abQutthe frau~ · ·
                                                     es
                   n;fs ~ppncatf(in)o ~ . ·- along the Waf ~or au- '                                                                                                               ),.wereaw:~e $e t\y~.haq, ' allegat,ions.op!yi.il 
                  ·~tmtgpantto ~WI~ . ·.d~¢epoo~.011 ~e proJ·._. . ·                                                                                                                 ., frienc;ISaJ:l;~ha4att.end~ ~ ly.as.arrest~;, . -~ · '· · · . ,..
                  .~d..~~ei::~e add~~- . ect. All were igno~d or: . .                                                                                                                   wind energy conferences. . . Taylor said her _offi~e .• ..
                   ~djbat !JJ~les ~q'!lff· : .· niisse~ . . . .· .. .:. . ·                                                                                                           ; together, .' o~eJol_l~toWn'Qffic,\al.:,,; ·. · , ·
  '                Wtilnmgth~·govemment ···the Texas comptrOller's                ·                                                        :·: :mg,state~.L,:: ··:·.;:!,·.;::.;·· ·.;.;;, • did re~ early .warn: , ·
                   ~.oney. :: . ;'.:·'· .· :·~::>> _offio:were:awarei;>fher : ~                                                            .. · ·~~~ii!i·~~;~.::·:'.. ings'aboutthe·proje~.: ...
                     Yet the E.D.ergy De~".':-:·.relationsbip,with Ma:louff.'· ·.                              .    . .·    ..             .. cso.clann several Oftlle :. ,:-_ . ·But he bJ"USh~d _th.em
                  .ment's ~~tion.intQ·. .sut no ~n~ap~tlydid · · MiUY·JO ~cii.D pi~guiftY~: ~fj;l ~oJ::.}\:> ·: . : .· coiJ:iptroll~s offi.~ ~~: ~ff: Y'ben.Miller or~~-= .
                   Miller's iillegattons resUlt- anythingto'interrupt. or ·.· ·... lnformat1onft)ras5Jst.lil&~ ~oUffwt.th,iylngtO ·'.: : : : ers attend.ed prest:nt;a:-ut ~~ .· . ..


                 ·.~~:·~~·~~~m~(f~.~r£:~·fE~Jr4!it;·.
                 tomey genetal's ·office.· . . ~er deparlment,.:.. . ' ': . .                         -                          -.'mOiiey into th~ eeoriO• :.: :~ :'Wall. t~Sfng.::The .comprrol- .. ~.auqa~disriilSsiro ~~.
                'Fo\u'.uiontilS·artei that, in. . ·• _Later, offi~ali! ~ed ·                      .     J.QI                     · Illr;•.The ~Ulus ~'.> .r~~s offi.~ eyen,hel~ ·•. · . a,Sn~t thi;.d.tf!.i p~o~~~·
,..              Fe~ruary20ll;~~t~~s .. stiUmoreclWicesto~P: · •                                                                     :'!~e.apusliitem,~.Tay- '.":·· fi,m~the~~l{e}opmeD:t:: • · ~en!f~e~dW,OJ:';,:' .. : .
                 toP. lawyer deflected tt ·.            ·the money before.it.was ·                                                   Jor said~·~There was :a lot: . ofthe same turbines· vernment piSS~ •·, ..
                ·es,.notablythe:~-pro,. · · ontheprojei:t;sprogtess,: ·                                                              cationswam'tgiventhe : bodi'kriewabOirtft.".-:                      mgotfa.~n~da .....
              · file Tom DeLay ~d Kbio docume~s.$ow. they ·                                                   ....                   authority td.rev:lew the. ·:. · Enei:gy Departrilenf·               h~ dollar5 to:J~ne.s.town, ·
                _Flores trials, which ran · J.10te4 only .ininor defi·                      ·                LINDA SCOtT '.5Tt'ff . t~cal f~ibility of ·. · represelitativehudit~                      .Texas, rm not going to .. ,
              · $rough late ~1(): Holly · ciende.s. :: . . . ·                                              · :, ·'         ;.:      the J?l'9iects d~ed in·· the comptrOlle(s c;~fftO.: : lOSe sleep.over.that._'.' ...
  .~
                 Taylor,~ a~nt pros· · ;If this was su~ a ···· .                               .. :          . :· . . ::; ~ .-: applicants• p!pery.rork: ;. · s~ ~es.and gav~ 1t . Dodson res~ed m .. ·
                ·ecutor who eventually· . fraud,~ saicl.Jacqueiine · ~solar panels on · "They were not allowed . : high: mark$ for adritUUS-                                                            -~oo· and cowdn t be. .
                 ~~on the Malouf!r:a&e.~ · wood~. Mal~s ~tt6tney;' ~ub~c buildiilgs~_·_ .
                 desctibed.~er's cpm· .. •theycertaiDIY were neg- .· Priority was gwen to:.
                                                                                                                                                     >.;. ··
                                                                                                                                     til l~k ~yond..f!te~:. ... ~~· . teririg.the pts~ There. · : reaclled fo~ collli;Den~. :
                                                                                                                                     s~ons in the applic~- J ·. por:ts show that; whil~ .· . . As the project co~-: .
      .. ··· 'plahita&~.ra!f,~ ,.>                       ligentinnotfiridiil.Ji~'"
                   ·., ~:W.:e dl4 n~t aggr¢l.>:· : .. . · ·         .·    . . ·.
                                                                                              projects~couldbe '.
                                                                                                   >
                                                                                                                                     tions,~Taylo~satd.): ·:; ..
                                                                                              built quickly --:-.*shov, .:;. i Robert Vloo4 ~Il'· . ~ '! : to ch~ :UP oamdM,(l~
                                                                                                                                                                               r
                                                                                                                                                                      d,ley~d·se~site~ 'ued,lnaAY.liiJPn~()'\ND·
                                                                                                                                                                                                         see~ed satisfied 'lfl~..;. :
              · sfVelypursueit ;tn~e., . -~to fUnd · · .. el-ready" was the popu-                                                    firmed the com~er's;- ·. ual p~Jects,Jon~r:nw                       the results. ~e pr.os•.,
 . .. . . tiJiie,!" sh~'said •."We were · . The fir-st C?ilponunitr..                         Jar phrase- preferably in : co~~ee did no fnd~ ::. · ·. w,asn.'tQn~ of thenL, ., . . eclltors allege~ ~ouff ·<
         ·· · swamped.".:·.; ···                         tosavethetaXpayermon~: a)'eat.~ol8months~.Ma~'.                             {le;Ddentinvestigadonot}. ;.· . AS~Qffidal~ppli•.                . impwperiY~~~S?m~;, .
  · ·. · ·. · ;• 'Prosec;Utors: di                      .    .   .   ..... -.   -. . . .. - _.,..~- ~~---·DY"'1"':""~wnta'tlii'6tna:ii;i(;iikWfJ~· ·aectaJiii-Wb.enier.to·tund .eJ~d ()ttidals also                       . . with Woodall~ th!:!Y:,alSd ·
 !4}·~·~;:~~~~~~~-:· , =-~~;w~1.~;;r                                                    ·-~::;~~~~:~~~~:.: ·~~~o~~~~::~i~i~./                            ~~:!:ilieVr~~~, ~~~~~.;,r;~o~~~~· .·
. . . . · · ...~e,p.t. '¥.0D~YW3$.(~Ut ::«:conop:~y. ~ ', ,::: .~ .·          . _p~~ th~t !(!JS., ll~ tay~ ·. · w~e tellli:lg ibe ~tl;t... f'!re the money was gone.. I.tr of ~~-~ptJ.ey OtJ. $~~~
                                                                        ··' ,,: ·:· ,                               w.
       · . . ijj~_d9CJt;~~:ui~~~·s :: :.TheJ.!l~I!~·M.~~: '.>.: :. ~ . . . d~sigil~tostiinuta~~ .· . ofel~'c,tiidey.,;>':·· .{,: .. ·;, •.. . . : . :.· ... :.::: .: ·,:;'.. : ;. r tbeprospec:tofJ;iewjoQ$; erectedli~tocltyrbl.ill.. '
           . ·:.';JifAuga5t,;tT•aVis ·            .tliespu~ecoriomy             •~Tlie·fudUCt~fn • . · ~..':.: ·:. ,·, :'.'. ariden · · · · .. /'ie-'                                 ..We'havet.1?n.:z!~t:L-~e9~ptfi-,.·· -~P~.-,s.J:Ie:Si!fd.~~e· .:_;lnre~P.~~d~· :.: ... ~tr()_ng._ .. >· :·::\
          · .. -~~ guilj ()f~ tq ac.. : -~ say!t created ~.OOQ- · never·hiuf;~·~he,. .' · ments and mteJ;:vlews · ' · ·. cey employees-were.: · strong.saJd. rbe ~~e
                                                                                                                                                                             ·.·:i. , red~tf.reb~~.,-~·,: ·.

 .'               ~~w.::.~:~~~:~':.:P~~~~~i4l~~~~~::;J
                       ~·~.to.~e!U'.·· .ren~Jeenergypro-,
                                                          . ~: -=~~~                -~~~~~i~;- . _~;:·· :0}-:n.~:!~~~~~j~··: ·=~?;~;~~·
                                                               ~tionCOnclOO::,": .· slowdownorinterru~.···· erally;AldermanLance: tbey~e .~I
                                                                                                                                             .·.
                                                                                                                                                                 .                                                            :,.
                                                                                                                                                                                                                   . . . , ...•. ·

                          :~~=t~;-~··:·;~~~=~-~t}. ·--=~~~~~~~:r;: ~~~~~~r:~~r-:·:::~ ~~~t~~-· ev~~f.~~·~~t~~~~.--
      ..            --,..,- ~~cea;tq:ts·Ye.3i'S ~ ·Wb.lcluentapor.tio.ti'of. .- ey.riottil:p~~ . · · and·questions abOut its ·r' ketb;i! Wede.U;-'WhoSaid . ··i\. in(>otll ~t~•.~u~~rs· .
      ·' · ·   · · ),D:~.~No~...~·· · 'i:·~ thatto state$ to' s~c:i~~-' ;-~r')O#~ti\itf.p pay.' · ~ility.either,.ifiis$~ ;.: :;-,·..~~.~i:r:~{foni ·. · hired ~y,the,stat~·co!JlP' ', · .·. ·. ·
                ' WoOdall pteaded guilty to ..Qilly•.Th,e Tex.aS col,llp;.. ·. ·. fi:it :idditiODlil ~-and -: . :d.m.~ ,qt'diase:io Jgn9re ~ · any 9ffiCW citY action m: : ·trolJ~r~s..omt;e ~~l~. · · · · ·
           .. ~~.ofiil(oi'Iilatiun;_a··.> ~ouet'so@icebeP.fi.a~, ...~~.of~~OIO-'                                        ~:·:.'>.> ::... · ·· ·· voiW)g(hecompaJ:li.·~t-' toJ9n~to~t: · · ·
               . J¥er:~arge. fo.rasS!st:.: · : ':e~ grant applic;,a"· :;_ ··.. gy~·WblCJ!~·wowd•thell- ..: . ·· ·Iri:ifs 'affifQVeSdgatorii~tig,~ . _ cttr~piO~~aJ~. · ·. big~~on
                   ~':",·J)Y.latAI2011J:the.·:. '· 20~;· · -:~ :. · · . .-.::;·.·.... · _'SqJle.tha#.pr.QS~:rs ·: .. ge~d.Malouffwasre-: ·; · ~ pn1h~pay,ro1L pt;b, .... · American~ecovery:;~d ·
                                                                                                                •. •.
                  .12~ J¥oiluati(),o;:aym,I~: :·. /:~'~.tPr'otrante.i::tcout~.::: :' -~~.ct'~ C9M~~gs '.17iyiii ii;Qproper in~ · .·r · -~·~rmed on~the:- · . Reinvestment~~ proJ· .·
             · :~b~e•. theEnergy~-- ,, ·:· :~·atiesFeoUIJ.tf~arid·_- he·l>~~da~r..frol!l· side.h~ponhisappll· . ' .. ~wor~orthec.Om" ..ects.1:'hc~teau;ussuedits :
                   p~ent~poned on- . :~ools to s~ fedei'al . . .. . a Umvets1ty ofT~ pro-: · . qtti9n.to the eomptrol~ ·· · pany as part of the Ener~ · .. final rePQ~ on SeP,~ 27, ··
                 ·~ya ~-:dozen Rea,y-.             mone~to ~~~-.sllial!.lil->, · fe$sor.;~~ luidjvo~· ·' lei''~ office ~o~-w()()d- · .'· · gy Deparanent's require- :.: 2ou; It Sfd~.~at some.fn~ · .
                ...er:Y A,ct-related ~-:· · · : · .te$lttve:en~·p~jeCtS ·:· :on·the :WJ;1JS~:ii.~.:":" . :an. Who~ ~vers~ . · . ',. ·. m~t that ll_PP~a.nt!l p~~ ~i~c:s we,ren·t proFiy .· . ._
          . · nalprast;~tig~:-:~~ .· tQbeJp~erl~~·.. ::: . :.the:wttnJ.n.m;;me-~ilil · : ·.~th~~~rgygrantsfor;.' -vldema~f:ariEiso,t                                                           · documen~~.arid .a~e:. ·
          , I~I.p~orsscdd · · dliti~~-ItendedupdiS- .. -onnex:Q~~rather · thestate'andwhoseaeF in-ldndhelp. · . . . . . '.terobs~:onthe~~ .·. :·
         ·.: tll~YW.~~leased·~t,b ... ·, .··~b~tmgn~Iy'$~~~-, .. -~·"¥~.~~~~:_: . •ly\vasapoldfriend,of,                                           f· ·..·      EventJ:Jen.:~~-,, .·. · · Y~twas.b!.b~ed~~~: . - ·
            . the coovi'ctioos.. Yeta re- · lion over ~e r~ars~                  :··    ·A~mg thtHedUiolo- :' hiS: But court ~·from: · dais later said they cot,dd '·. ~ eonstrucied ~ MeJO~
              .. ~ewofc:O~~oth-.. ·: · said-~bertW()()d,'direc- · .gyasb.av::fng~significant. · Ma.lo~andWOOdallre- • ··.. have saved taxpayers . · cowhicp,~potcoD,JPHant
                  .erpublkdoeuments. · tor~feconpmfcdevel~p- ·. J)9i,eJ:itialforc~~erclal~ spondthaUheirr~tion~ : so~emoneyiftbey"d · with.~eBu~~~~ ·
                   andint~alsorais- · mentandanalysisfor~e ization."··.. . . .. ·: ::·. · · shlp:waSwen~knowilat ·. known Travis County . ·. termsefthegrantcon~. ·.
                   es·qu~ about why · . c:Qml'troller'~ office. M()St · Yet of:ticlals were eager: :the state comp~Ders · . pl0$ecutors \Vere loves•                                             ~a~· · ' . .        . . _.
                   ~escheme~~ca~t oftheproJ~·~vo~ : . ·to~ject'the-govemment · office;wbichdidn't.~r(: _tigatingMalo~..But~~- _.' · PoUc~crashedin,to., .
                           ·. · ·· ·..      · ·              .... :: · .~ .. ,-..... ··       ,.·;·. ·., ... ,, ., ·" ..· :· .. ·' ....    . , ..,, . ·      2012letter,1onestowns ·· MalouffsandW~s ·
                                                                                                                                                        , .. attOq).ey.-Saidthat'J'Til~' .' .· ·honi~-~~lil~: ... : .-:.·
                                                                                                                                                              viscouncy~proseeun:>rs · ·.·: Aspokeswqmanfor ;··,                  ·
                                                                                                                                                                   the.Eriergy'Depa.rt~ · . ·· the'~mptro1Iet's.o.tfi.~7··· .· ·
                                                                                                                                                              meilt ne'Yer alerted. them· ·:said it was-~:wor,ldng With
                                                                                                                                                             tbat':the pro~ was. un~·. . .. the Office ~fthe Attol'Jley ·.
                                                                                                                                                                  a.cloud; a.:communi- General to p~ue rec.av:- .
                                                                                                                                                             cations gap she said re> · ery options;~ The _dey of.:
                                                                                                                                                             su.lt~d iii tbe.city cont:biu- ·Jonestown bas filed a Iaw-
                                                                                                                                                             Jnit to. Write checks to Ma-.
                                                                                                                                                                                              · suitto
                                                                                                                                                                                                  .
                                                                                                                                                                                                       tzyto recQver
                                                                                                                                                                                                       ':. :      .·
                                                                                                                                                                                                                        tne · ·.•
l .               . ~ ...~:-· ...... ~..,....... ...... ...cu, ....... cU>                                                                                    dan
                                                           . /JCes'l,.;           ~e·
                                            .. &.CU.~
                                                        61 re aglimp&..
                                                              i   ·:   '·   .
                                                                                nue,I~.   ' ... )'   .
               ·.,·




   r.                           ..-
   '··'
  !·.                                  J'
  ~       ..




                      ...
                                      '.
,.,.r ...
~ •:           ··~   .. :·
i·.. ~~.f. :
=:··~·.



i: ~·:.
                            ::.
                            :..~ ..


                                      i.



                       ·.··




                             ·· ...
       .   ·.~   'I




  . : . .: .:..
            "·/:




            ·:;,




   .. :···.:
.' ~




                                                                                                                                                                                                  . ~-
                      "1!l~~~·~~~T.:·u& d:~l., . ~ ~: ··~.nlA.i~a .,...,.u~· ·i:f-~~'"1~·,   v-"   ·1···    cato~·..a."•oa.-o~ ~... ·.;. .. ~   ,__ : _..,.   -:;--~-   ..-nu-·~3-      r   11•          .,... .. -:f.~~-.....
                           ·           · !: """~ ·     · ~:l.lnos -e 3c:i.oi ~nUT                     · ·J!a~.Jo.neq '!Tir ·                      ·~    ·• 'l5'(l!p·      . ~ ll:lt!a                     --.•dUIJ Ol f1"
                                                     , ...,.:- . -..,P o~:tq lSl!"""                  : s~oo,r.iA02. pp ·                                                                                       •.... ,'c.:
                                                                       ''-tlf-""·                          ··f· Uotu:Wlr·
                       ..
                       ~·
          ,    .




. t'\'1.. ·\JJ V\J file:~ St~*-~' ~~
           .
                   1
                   .            .     .


  . '\A--([or               I   \Y.
=




t··
                                                                                      ;
                                                                                  -~




                                                                            ~~,. :' ·l
                                                                                           A
                                                                                      .   ·'




                                                                                               -·~




                                                                                           ·,
                                                                                          .·:




            ;, With ·~tiisgi,lici¢cf veto           ·   utesTuesdaymo~.-- .. · .
                                                         .Lelm;lberg appe~d befor¢ . ' ..
            ; dtyiilg outfuiJ.din· b            .
          .· ;: Alig~Jr:O'ffid31S'~ < ~~~~~t~~:n~6'
           ·.!ways to ke¢p unit going.: · in her first publiC: appearance ..
                                                                                                           -:;·_ .•
                                          since being relE!.~ fi:omjail .
          . -lByFriiciM~,: .. -< ..·_ MaY 9 at'teiil_~il drivfug• ·, .·
          .,· :]·:LtmaSfthood@stat~.com:
                         , ..   .  .   .
                                         ·, · •         conviction iii·April. Perry ru.d : ·
                                                    . pledged last w¢eld9 cut tlle: '                          .
            1. • TI-a~s CoUnty Di$trirt .·_ •         unit's funding ifL'ehmberg did
            1J\tti;lmey ROsetgar:y' L~m~ . ·            not resign; · - ·         ·
            .:berg inll.de her first p\!Qlii: . .       Getald·oau~en:y, the ccim~
           .·\ comments'J;U~Y abOut. ·               ~$sian's lb~e Republican
           •· ! Goy..l~i¢k PetTy's move Friday · il~ct tb,e: !>IiiY_ineriti:JE!r t9 have . ·
           ' ; to cut about $3.71nilliori in       · publicly Called for .LeJu'nberg's: .
            . ·: annu81 ftuiding to her ofli~e ...   ~s~tiQ~~i~a~$~_ilt ~It1·-·:-...
           :' "it feels'partisan, and it's           Tuesday's meetifig. rna phone .-
          . :miSguided~ as far as I'm con·           bitervtew; DaUghertY said(" I. ·· ·
               :cerned,.. Lehmberg said iri a        am hotgoing_to get pushed .•
            . ·brief intervi~w with reporters '         into a cameras ac?~~-                          i
               after addressing county  com-                              . ;.:           ....
              ; missioners for about 45 min·            Unit continued on 113. ·


      -                                                                                        ·.·:.
:•aiii:i§::llic·::a-1••····.                      .                     ·. sionersfutwoweekSto . · :: ·Qrthe'rougbly,4oo                                             '·~.
                                                ·- !·                            -~~~·aciion,~hichmlght·:                        _Cases~~-forthe:~-=·:,·_       .·
Uolt . .. . ., .. .                                                             '~clud~!IJsing co.unty taxi'                      unit; about 28o·can orily;..:
contlnued'rrom iri_ ·:                                               ; . payer.funds to pay for the                               be pr~uted-in Travis .
                                                                        · department! commis·. ·                                  County, officialS said. ,._ c .-           •

sioner to fund the Public                                                       sioners w~re n«?t opti- . . .                   . Despite the fllnding cut, ·. ·
Integrity Unit, because . '                                                     mistic abou~ the Legisla- . ..                  . Lehu1b~i"g said her. office·..
that is n!ltthe respon~ ·· •·                                                   ture finding another way .                        still haS the responsibility .•.
sibility 9f ~e CqJnmis! .. · . .                                                to fund the l!Jlit, despite                       tci prosecute those cases~.: .
sioners Court;:; .• ,I a.n nof                                                  l{ep. Sylvester Turner. D:                Commissioner Margaret ·
going' to put ~t oi(the >. .                                                    Ho~ton, s.aymg MondaY: ·• ~mez egua~edPerry~s ... :..
backs ofilie~ayers cif('                                                        that he wo~d :work to. · cut to ail unfunded man· ·.
Travi:i Co~t'Y·" · ·:. :, . .. .·.                                              IDlike sure the unit gets_.: · date. J~Ving local tax•
    The pi.tl>lic,Integrlty •. . .                                              the molleY ilneeds to                     payf!is ~th thiq·esponsi·. ·
          .a·tri-~.ectp.·!l[tma
ut._nne:dis•
 U
                             ~.·o·.m¢P.e. •tY·~sf_._.·._: '.-.·.;_~·.· -·. ·_
                          .. ·""                                                o~.!wra~~~-ut
                                                                                       UIU
                                                                                              ;.,..·
                                                                                              r--
                                                                                                     me~.•. :·: '., .; .. b.WtY~o pay for a stat~.
                                                                                                                        . ~-~¢ Ofti~, ·. · . . · . . ..
office~ has been ftihded by·                                                    extraord.fnatyeffort;                 . · :{....This as-an unfortunate ·
the.$tatesincd982an~,.;;.                                                       statefU.ii~has;~p••:. · SitUatiODWerul\"etOCQD- .
~~~::.:::s:::1iri~· ~~.f~~t':~Jrt~- ~~;~~s~~r~c::!~ t. ·, ·
TbiViS county as well as · ·                                                    otthePublie Iilte · "hi                  • ··
                                                                                                                                ,payers. Who'Jta.·       to_:foot    ·
somet~?{;Uid:in~¥an,af.: . . :offi~~#e..~?r~~· ~~ow:.~c~~roner
                                                                                                                                                  :ve.




                                                                                                                                                                     ·
fraud co~te ' of a $200,0~ home . : . ':' .
                                                              about$7,~QmprOperty .
_ Sp~\Vith . .' . ·.-· _.· Of US taxpayers                    taxes. ~ilntyta~ers - .
 ~wrters.:f:.ehm~erg.                                             :. .                  h. ··.,, to··f ·t· · a4"t!;ufYfundt1;lfdistrict :.
                                                                                    a..;;,
ref\tSedtoanswetqu~ . Wnu                                                                 av,e . 00 · attorney's$17;5inillion '·
tio~:about anY$ilg · : :                                                         th· ·:b.ll ~: .· . ·. : :~ .budget. . .. ··.
other than thiuiliit and - .. ~ I                                                     e            o; I    ::   ' ,' •            .      .                               "

 ~d again thai me Will·. ~; .· com~ Ron Davts.                                                                                   contact FarzadMasllhoOct. ··
 not resign. ·                                                             · discussing cutS to unit: ' ·                        at512-445-~.               ··
                                                                                   ;,.    '   .·      !.        : _,' ..

:~   .. ~- .... ::< .. ....:. ...~ ...:. .. ----·- _ __:__·. _. __._.__ -·-~....:·;___ _ _ _ _ _ ___,_ _
  -                                                        .   ---   -····




                                                           ...---,~-.•.)•.:_",..               · ..• - • ; , ' ,   .·:---;-:cll ...;:r.~·~-.~.-~        .   ~             --:--:-   !":-                                                                                          --·T


                 ':. ..   -">::. ~:tti
                                                                                                                                                                                                  . .
                                                                                                                                                                                               'H'\·. ~·);':' .·.
                                                                                                                                                                                                 . g..:·· ·.·.:              .   •
                                                                                                                                                                                                                                                                                            _;:,: ·_~:p >,;,,t
                                                                                                                                                                                                                                                                                                            e .. .
                                                                                                                                                                                                                                                                                                                 .                                 .
                                                                                                                                                                                                           .                                                                                                                       ,.

                                                                                                                                                            .    ..   .         .·· :   .   ..   '    .~          .   . .· ·..       '              ..    .       .   ..    ·;:   ·,       :'::.·:·:·,,,;:· .                ·.. ·....         .




                                                                                                                                                                                                                                                                                       :j~;i~··.:·. r.:~t
 trom~ps~rigih&u.S:~tentlori: .~..
                                                                                                                                                                                                                                                                                       lDt
 ta¢~1itY 1ri'G\Jan~.o Q~vanc~· ~ .
 r&Stricthlse~t~redilce'·""" ··
·. Ar'nert4;~1l\iCI~(~k~Ue.A2 ·•: ·
· NATION&·WORl-0.,; .· .
 :e:lH99rtt:la'g9v,.rnor,: :
                                                                                                                                                                                u,.,
                                                                                                                                                                             ·. OUb~~~mortriakesgo&i
                                                                                                                                                                                                     AA;;J.UUU".   o,.ea:.~
                                                                                                                                                                                                               •..~.~~~~~;~~.;
                                                                                                                                                                                                                                                                                                                                                       .
 ~nd~.lmmlgr.tn-: •. ,                                                                                                                                                              VOWtO rufPi:ibliC .. :. ,; :''                                                ,_Sht~rlff:sofflce~U!hmber~.not
                                                                                                                                                                                   ,. ··.,i'~ .. ·fun··ds·· ·.. llnked:tl?hlt~anc:!-qJn,,~_
 Ourtng   his SJ)~~~hat 'the Faiih~:S                                                                                                                                         :.In~~,ssta~ .. . . . . . ·(~t.; ~··.;. ~:.~;, ·e~~e i'r::J
 110tfFreE~dom~ttlon'$annu~
·conference, fOrmer Florida Gov.. ·
                                                     .•·                                                                                                                       if!lAdi.d npt~n. .· .. :l;eS(;.r'Hi.cW~; t:J
  Jab BLiSh 'says the future' ofthe :;
 ··nation's ecof\Omvdecerids on· ·. ·.:                                                                                                                                      .··:r:::sman.cqm                                                    . , ~i!~n=.~~'····- ·. -·.


f ·;~·~~etnti~~#i$~1f~.;;m~


                                                                                                                                                                                                                                                              .      ·.       . ·. J
                                                                                                                                                                                                                                                  .               lntetflt¥~9ntt~uedoriAS
                                                                                                                                                                                                                                                 ~· ;~ ·~·: ·.. ,: ··.' I                                         '·~.; •'
                                                                                                     •.;'.;.;                          .·:           '         .          ..           :':)

.            qr~gg.Co~, he~~?f~~. (j                                                                               . .   ~   .:.

     ··::. I»ub~c.Jn~egritY; \.ff!It; ~11t·"··. ··                                                         :ert.er~stand . ·
        · :,--·. ¥fidaY.S lat;.~~-.- .. '· .~                                    .             .· , .. , Q!l (she pleaded .
                                                                                              gtiiltyand~--               ·
                                                                                              ~YJaiisenteilce · ·a 45: '
       .IR~,l~ti.· ~~-~:pla,Qs.~~~~·-                                                         She_J.$a.pemoctat. and · ·
                                                                                              hadshe.-....;4;...,...._ . . ' ...
                                                                                                . . . ; ...."'6'-:'......~;a':
                                                                                                                                                                   .

        : : >seeking an wve~tig~tion. . .                                                         . _,_. . ~ ... -.;... :4·:..~::";.:1:_: erg's; ·

       :~;(inf~!-.r~
                                                                                      April, 12 aq~~t and the· ·.. ,
                                                                                      relea5eohideo from. her .
                                                                                      field ~brt~t! te:rai1,djail- ...
       ~IIOfe.~;,                                                                     house bOQking. . . .. . , . ·
                                                                                         iD: a'separate develope .
                                                                                       mentF~Jday,       Tra~s ..            me
     ; nnUJin g~onL -.-1                                                               caUiltY:s~erur·s office· .
       b~ 11~ttlng gOOd                                                              \ announced that no e'Vi->
                                                                                     · dence ties Lellrol,lerg to.a ·
       comes out r
           •    .             •
                                            ·. :'
                                            .  I                                           hit:and·~accidimtthat
                                                                                      1. occurred· near   the scene:.
       Cral& McDonald.                                 i .
                                                                                           of her arrest and that the -
       ~:-~~ ~~~lc:Jus,U,_ ..                                                              invesugation into that
       County's bUsinesS," Said ·                                                           mcident haS l)eensus-•c
        McDoilald, noting thaf                                                            · pended:.      ·
        Lehmberg is the subject

                                                                                          I
      1 ?fa Ie!J!-Oval petition that··                                                          corrtactMikaWaidat512-·
                                                                                                474--2791. Twitter: @mlkes-
        Is working Its waythrough
        the courts. · ·      . - ..                                                       .     tatesrnan                          ·
           Lehmbeig could notbe •                                                     .       __ .... -----~-
        reach~ for ~omment~ but
       -·-·:atf~":~L~
                                                                                                                                                                                                                            . BUSINESS. 85 ..
                                                                                                                                                                                                                         .. Refreshed:. ·                                     . ' . .. .
                                                                                                                                                                                                                                                                                  Today .
                                                                                                                                                                                                                                                                                           '



                                                                                                                                                                                                                                                                                · ~~ SUI1!1Y· warin and
                                                                                                                                                                                                                            What new                                              muggy. 96174 .
                                                                                                                                                                                                                                                                                                          .


           ·..1ir®tto.lnake - ·. editoraplJeals                                                                                                                                                                               thillgsdid                           w!dnesday: Mostlysimny. 97175
                                                                                                                                                                                                                                                                 ·.. Thursday: Mostly sunny. 98175
       .. ........., . ·. . . . . . ~. . :. ··~·: . ··_·y:sare
            ,ibikerran                                    ........ ,. to·..allrutirtmi
                                                                                                                                                                                                                                                                  · Ft l&tay: Mostly SUJ111Y- 99175
                                                                             . ,;.· . . . . . . . . .                                                                                                                        •Apple imveil?                         Saturday: Mostly sunny. 100175




                             . ·- '·;;":ir't"·,;-·,: :-.~··-.
                                                   •_- . ,·. :,.~{-.. -{- - • - - _· . -• -_- • •~liM                                                                          <           >~-

                    ·,
                                 ~~,~us. tn.·~mtrtcan P
                             . ~:··.'i\.::~ :~. ~;. ·. · :~........
                    T~~~k~.J'Gri~n. 2013 .: .
                             I
                                                                      rr· .:.·.:····::·· · ·-:· · .: :." · ·. · ·. ·:,
                                                                                                    "' ' : .. ·.· . ':. ::
                                                                                                                             .                ·   ~   :· ·..               .'.      ~   · . ... . . · . .
                                                                                                                                                                                 Re~l AListiri. Real News.' .
                                                                                                                                                                                                                 · .'.. ·. ·. · . . .
                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                              a: t$man            .. .
                                                                                                                                                                                                                                             .·. . Breaktng new~ at statestnan.com
                                                                                                                                                                                                                                                                                               . ..


             ·. i
                 :~¥====~==.==~~============~~===i:~~============~==============i:========~===~~==========~====
                  ••·, _ . . .• . '.•.
                                 ,•~ ~:..             ....
                                                      --~>       ·!·.- • :•      ~-~:."•,            I   . •• .   ,.   ,',       ·.,       .:··•,::
                                                                                                                                                                   .. .'
                         .        .                                                             - ,..    ..       .                    '       ...       '     .           .
                             IN THE NEWS                                       . · ·.. ·st~tEs~AN~CLUSi~S:P()LCflCS                                                                                                                                .       .      .

               ·~~-~i-~-p·-;-··ui                    ---h·l. n
                ·l·~Jir-:~-:: 17'~:1cJr: .• ·. -· _·. - .·.
                                                             . ·_                                                                                                                 ·s··
                                                                                                                                                                                   ..                   g·-···   ·-·L·-eh·-·m---b··er·. .g····:· t·o·
                                                                                                                                                                                                                 . - ._· . . .·. - · - ._.
                                                                                                                                                                                                                                                                                          · u··_
                                                                                                                                                                                                                                                                                     ·q:··_        ·11
                                                                                                                                                                                                                                                                                                   _-
.• -.~ ·--:· ,;\;·~~~-~~: .: ;::()m~:~t.'~e~ ~oWfiig_                                                                                                                             isiat'qre duringits regUlar                 ~ent program.    . .,            . .. . . ·        .     RosemAry

J '·   •.•     ' .. ·.··.slll::iSl·.     ~s~-_·}.l.ltS_·.~ ~- I.(·Il.i:(.lr~ar~i;(:~8r.;.:.]{.' ·;·!~.- -~ ~- :e~
                                 ·_·_d·...    .          .                                                     . ~J_t_f~~= .• .rn~!;:~:~~~:.u;.~that wo~:~r;e~~~~~=cifics,
                  . , "'-'"''~~-~~ps;:_ ..:\~; ; .. · ., ; _., , . '-'·~ .· ·.... : .. .-. contamsaoout$7.5million to                                               spokesman Ric~ Parsons .
                                                                                                                                                                                                     . .• . . .
                                                                                                                                                                                                          ·        .·        Jail and entered
                                                                                                                                                                                                                                                                                      '~~~aysln
               : . ~W\!t~IY~~t. :,:;;·)
    ':




!   ·'
~     ·.the a~panmen~:·WiU diO)J_ ·'                           wa5cme~wltH t~•t>:>f?t:t..u~~.. -~'                              _,.: .      .,..,._              · .,_,i·:--1. · _...,. ,-,,·
                                . ·:.~·-•·., ·                 ..-.~ .. -:-.·: •:'-·I:··'-.- 1 ~fr··
                                                                                                                       1
                                                                                                                           .~;..f   ... :;··: . ·.~-~-·:.:·~~:::···                   -···---~:::·····_;., __         L .!.:·:·•:·.'
                                                                                        :.··:-·::.·..                                 .   ..     . ; . ·:
                                                                                                                                               ~ ~          ~   .-   .


         ·u. _·_ .•m.·.t· .slat·.ed·::_. _;                      .-~:,_'·:'   :J·                                               CASE No. D-1-DC-13-904021 couNT I                                              1:!
                                                                                                                               :;:~til
                                                    INCIDENT No.ITRN: 9074133967                                          .   8    ~
                                                          NUNC PRO TUNC                                                       t) ~-
                                                                                                                              'Sb
 fHE STATE OF TExAs                                                       §            IN THE 299TH DISTRICT                  B~
                                                                          §                                                    (!)0
v..                                                                       §            COURT                                   r=.l!!
                                                                                                                                c:>
                                                                          §                                                    -l!
                                                                                                                               "CI-
CHARLES ANTHONY MALOUFF JR.                                               §            TRAVIS        COUNTY,       TEXAS       ~a
                                                                                                                               u.
                                                                          §
STATE ID     No.: TX08928360                                              ·§

                                       JUDGMENT OF CONVICTION BY JURY
                                                                            Date Judgment
Judge Presiding:           HoN.   KAREN SAGE                                Entered:
                                                                                                    9/24/2013
                                                                            Attorney for
Attorney for State:        HOLLY TAYLOR                                     Defendant:             JACKIE WOOD
Offense for which Defendant Convicted:
SECURING EXECUTING A DOCUMENT BY DECEPTION/ENHANCED
Charging Instrument:                                                        Statute for Offense:
INDICTMENT                                                                  32.46(b)(7) Penal Code
Date of Offense:
11/30/2010
Deme of Offense:                                                            P1ea to Offense:
1ST DEGREE FELONY                                                           NOT GUILTY
·Verdict of Jury;                                                           Findings on Deadlv Weapon:
GUILTY                                                                      N/A
Plea to 1st Enhancement                                          Plea to 2od Enhancement/Habitual
Paragraph:                                NiA                    Paragraph:                             N/A
Findings on 1"' Enhancement                                      Findings on 2Dd
Paragraph:                                N/A                    EnhancemenUHabitual Paragraph:         N/A
Punished Assessed by:                               Date Sentence Imposed:                   Date Sentence to Commence:
COURT                                          9/24/2013                   9/24/2013
                                FIFTEEN (15)YEARS INSTITUTIONAL DMSION TDCJ: SAID SENTENCE
                                TO BEGIN DECMEMBER 27,2012 AND TO RUN CONCURRENT WITH
                                CAUSE# 4:06CR00237-001 IN THE US DISTRICT COURT FOR THE
Punishment and Place
of Confinement:                 WESTERN DISTRICT OF TEXAS OFFENSE: UNLAWFUL TRANSFER OF A
                                FIREARM STATUE: 26 U.S.C. SEC. 5812, 5861 (e), &5871 ; HE WAS
                                SENTENCED TO THREE (3)'YEARS PROBATION IN JANUARY8, 2007; ·
                                INSTITUTIONAL DIVISION, TDCJ- 7ffl$ IS FAL'St(!tt
                                     · · TIDS SENTENCE SHALL RUN CONCURRENTLY.            ~.~
        0    SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR                                                N/A .
~                                         Court Costs:       Restitution:          Restitution Payable to:
$ N/A                                     $ 299.00           $                     0 VICTIM (see below)        0   AGENCY/AGENT (see below)
       ~
       Attachment A, Order to Withdraw Funds, is incorporated into this judgment and made a part bereef.
Sex OfTender Registration Requirements do not apply tCJ the Defendant. TEx. CODE CRIM. PROC. chapter 62.
The age of the victim at the time of the offense was N/A           .
                    If Defapdant is to sam sentence in TDCJ. enter incarceration ooriods in chronological order.



                                                                                                                                                         /
                  . From 12/27/28l:a.to.9/2412013._ _ F.~m            to              From         to
Time                From          to             From        to                From       to
Credited:
                  . ~~:::~;.~to s~;n;Sn;e~:ntv jan or js given credit toward line and costs. enter days credited below.                              ~". (/.,-f>

         All penlnent Information, names ud assessments Indicated abo've are incorporated into the language of the judgment below             {   ~-       '   '
           This cause was called for trial in Travis County, Texas. The State appeared by her District Attomey.        ~~~..,    ~
           Counsel/ Waiver of Counsel (select one)                                                          \ _~        ·~ 0 .\ ~        »
 I8J   Defendant appeared in person with Counsel.                                                         \ Q\.r.'( .~'    ~ \
               Charles A. Malouf!, Jr.,                      (Ret. M.P.o., M.B.O).
                                              P.O. Box 118
                                       Cedar Park, Texas 78630
  (512)796-7000                                                             .char/ie@cmenergies. com

                                             SUMMARY
Chief Executive Officer responsible for management and corporate development and implementation of
domestic and international Alternative Energy programs in the United States and Mexico. Domestic
and International Patents holder of CM Energies' Vertical Axis Wind Energy System. Honorably
Retired Chief of Police and Emergency Services Specialist with over 29 years of diverse experience
and background that encompasses law enforcement, maritime and military law, counter-terrorism,
education, management, and international private business services. Proven perfonnance in leadership,
management, highly advanced investigations and examinations of violations of law including Maritime
laws, contract negotiations, research, strategic planning, development, quality assurance, general and
specialized presentations, presentation and evaluation of commercial and specialized products and
training.

Key skills include:

      •   Experience in corporate upper-level management
      •   Experience in international business development
      •   Experience in successful NEP A Environmental Assessments and Environmental Impact
          Studies related to wind energy projects
      •   Experience in upper-level management in state, county and municipal law enforcement
      •   Over 20 years supervisory and management experience
      •   Over 10 years experience in successful grant writing
      •   Senior Sea Marshal, U.S. Coast Guard, Port of Houston
      •   Supervisory Reservist, U.S. Coast Guard, Special Missions Team, Galveston
      •   Executive Board Member and multiple term Vice-President South Region, Texas Narcotic
          Officers Association
      •   Graduate Chief's Developmental Program Series 1-II-LEMIT
      •   Graduate of the Coast Guard Maritime Law Enforcement Boarding Officers School
          (Leadership and Command Course) with more than 29 years law enforcement experience
      •   Instructor certification and experience in numerous areas, including fmancial crimes, grant
          writing, identity theft, field training, firearms, cultural diversity, maritime interdiction,
          counter-terrorism, organized crime, defensive tactics/less lethal and impact weapons
      •   Completed training and demonstrated experience in US Department of Labor Facilitation
          Management
      •   Experience in strategic planning involving multi jurisdictions and geographic areas
      •   Experience in training coordination, planning, development, delivery and evaluation
      +   Experience in budget development and fiscal responsibility
      +   Experience in commercial!military sales, business management, and multi-organizational
          research and development
      •   Extensive experience in emergency services, dealing with crisis situations regularly
      •   Extensive experience in Organized Crime, Public Integrity, Fraud and other Criminal
          Investigations
      •   Key coordinator between Coast Guard and civilian law enforcement agencies
      •   Experience with FBI Joint Terrorism Task Forces, US Attorney Anti-Terrorism Task Forces
      •   10 year Guest Lecturer Criminal Justice Department Advanced Criminal Investigations
          Texas State University



                                                  ,_,
Charles A. Malouff, Jr.                                                                          2

 Awards and Achievements
 Honorably Retired Chief of Police. Master Peace Officer. Silver Star for Gallantry. Purple
 Heart. U. S. Air Force Outstanding Unit Award, Presidential Citation, assigned to dignitary
 protection detail for Shah of Iran, 1979. U.S. Coast Guard Commandants Letter of
 Cmmnendation, for investigating and identifying Eastern Bloc foreign operative (Russian
 Spy) operating in Port of Houston. Coast Guard Commendation Medal (2). U.S. Coast
 Guard District 9 Life Saving Award. Command Letter of Appreciation for performance
 during Cmmter-Smuggling operations, U.S.-Canadian Border. Graduate of Law Enforcement
 Management Institute of Texas, Chief's Development Program Series I and II. Graduate of the Coast
 Guard Maritime Law Enforcement Boarding Officers School. Over 3,150 hours TCLEOSE
 recognized training, and 160 college credit hours, Majoring in Criminal Justice. Participant-
 Operation Iraqi Freedom. Participant-Operation Enduring Freedom                  Senior Enlisted
 Supervisor, Physical Security Team, Coast Guard Special Missions Team, MSST 91104.
 Boarding Team Supervisor. First Sea Marshal, Port of Houston. Senior Sea Marshal Port of
 Houston. Outside Agency Coordinator. Member U.S. Attorney's Office Anti-Terrorist Task Force.
 Member FBI Joint Terrorism Task Force (JTTF). Rewrote Coast Guard Tactical Operations and
 Defensive Tactics-Post 911. Other pre-911 duties included Maritime Investigations, MSO
 Houston. Responsible for closing 163 out of 166 narcotic cases against mariners between 1999 and
 2000. Staff Member, Planning Division MSO Houston. Developed USCG Gulf Coast Hurricane
 Planning Committee Operations Plan For Regional Gulf Coast Area Emergency Operations 2000.
 Created and developed initial Strategic Threat Assessment Against the Port of Houston 2000-2001.
 Multi-Agency (Federal, State and local) Coordinator for 1122 and 1033 Programs (1988-2005).
 TCLEOSE Law Enforcement Instructor. Specialized instruction in Organized Crime, Money
 Laundering, Identity Theft, Narcotics, Terrorism, Undercover Operations, Ballistic Shield
 Tactics. Recognized expert in ballistic materials and applications.               Maritime Law
 Enforcement Boarding Officer-Instructor. Master Instructor, Precision Ordnance Products,
 including Less Lethal and Explosive devices. ASP Instructor. Tactical Training Instructor.
 Advanced FBI Firearms Instructor. TCLEOSE Firearms Instructor. NRA Police Firearms Instructor.
 Personal Protection Instructor. Home Fireanns Responsibility Instructor experienced in static and
 dynamic frreanns training. ASP Baton Instructor. OC Chemical Restraint Instructor. Less Lethal and
 Explosive Devices Instructor. Defensive Tactics Instructor, Guest· Lecturer to Southwest
 Texas State University Criminal Justice Division on ..Conspiracy, the Making of an
 Organized Crime" (1997-2005). Guest Instructor Texas Hispanic Peace Officers Association
 2005. Texas Municipal Police Association Member (2003- ). Staff Instructor, Cypress
 Creek Advanced Tactical Team Tactical Emergency Medical Services Training Unit
 (CCATTrrEMS), Houston, Texas (2000-2005). Member U. S. Attorney's Anti-Terrorism
 Task Force. Vice-President, South Region, Texas Narcotic Officers Association (2005-
 2006). Vice-President, South Region, Texas Narcotic Officers Association (2004·2005).
 Regional Director, South Region, Texas Narcotic Officers Association (2002-2004).
 Training Coordinator, South Region, Texas Narcotic Officers Association (2001-2002),
 Member, Texas Narcotic Officers Association (1997-2006), Assigned to dignitary protection
 details for Pope Paul, and President Reagan. Analyzed, developed, and published three-part
 article on tactical vehicle assaults published in Command Magazine 1998. Published article
 on Ballistic Shield Usage in Command Magazine 1996. Presented Special Confidential
 Report(Organized Crime and Money Lawldering) to the Treasurer, State of Texas, 1990.
 Lead Agent in coordination, development, and operation of multi-agency Organized Crime
 Task Force in Fort Worth area, 1991-92. Created and developed Confrontation Management
 Course instructing in traditional Riot Control, and Confrontation Management techniques
Charles A. Malou.ff, Jr.                                                                       3

 and Field Force Options for the Director of Criminal Justice Division, Lamar University,
 Beaumont, Texas .. One of :five civilian tactical instructors invited by U.S. Air Force Security
 Police to participate as staff instructors in 'Urban Tactics" (advanced SWAT) Course at Fort
 Dix, New Jersey. Former faculty member of "Top Gun" Investigation and Prosecution of
 Drug Cases, Sea Girt, New Jersey. Former member of U.S. Air Force's first Anti-Terrorist
 Tactical Neutralization Team. Former member of American Society of Law Enforcement
 Trainers (AS.L.E.T.). Former member of National Rifle Association (N.RA.). One of two
 participants in review and modification of Chapters 154 and 155, Texas Tax Code resulting
 in Legislative changes directed toward black market of cigarettes, 1990.                 Former
 representative to FBrs Central Texas Terrorist Working Group.                  Former member,
 Dallas/Fort Worth Retail Merchants Security Association. Former alternate member of
 Regional Organized Crime Information Center. Former member, Texas District and County
 Attorneys Association. Former member, Combined Law Enforcement Association of Texas.

 Vietnam Era Veteran.
;; .. ,-

           Amalia Rodriguez-Mendoza                         · ~1.4
            ·n-avis County District Clerk                           I
           . Travis County Courthouse Complex
           P.O. Box679003
           Austin, Texas 78767-9004



           November 20, 2014

           Charles Anthony Malouff Jr
           TDC#0892836
           F. C. I #66089179
           P. 0. Box 1010
           Bastrop, Texas 78602

           Re: D-1-DC-13-904021-A

           THE STATE OF TEXAS VS. Charles Anthony Malouff Jr.

           DEAR SIR OR MADAM:

           { }     YOUR REQUEST FOR COPIES IN THE ABOVE CASE(S) HAS BEEN RECEIVED. COST FOR COPIES ARE
                   _ _ _ _ _ _ AND WE WILL FORWARD YOUR COPIES UPON RECEIPT OF                   FOR TOTAL
                   COST. PLEASE MAKE CHECK PAYABLE TO AMALIA RODRIGUEZ-MENDOZA, DISTRICT CLERK OF TRAVIS
                   COUNTY, TEXAS.

           { }     YOUR REQUEST FOR THE TRANSCIPT OF YOUR CRIMINAL PROCEEDING(S) HAS BEEN RECEIVED. YOU ARE
                   HEREBY ADVISED THAT IT WILL BE NECESSARY FOR YOU TO CONTACT THE OFFICAL COURT REPORTER OF
                   THE   DISTRICT COURT AT PO BOX 1748, AUSTIN, TEXAS 78767. HE/SHE CAN DISCUSS HIS/HER COURT
                   COST AND PAYMENT PROCEDURE WITH YOU CONCERNING A TRANSCRIPT.

           {X}     AITACHED ARE COPIES REGARDING YOUR APPLICATION FOR POST CONVICTION WRIT OF HABEAS
                   CORPUS:
                       ORDER DESIGNATING ISSUES
                       AFFIDAVIT IN RESPONSE TO APPLICATION FOR WRIT OF HABEAS CORPUS
                       STATE'S ORIGINAL ANSWER
                  _x_ FINDINGS OF FACT, RECOMMENDATION, AND ORDER TO
                       TRANSMIT HABEAS CORPUS RECORD (POST CONVICTION APPLICATION)
                       ORDER TO TRANSMIT
                       OTHER:

           { }     YOUR REQUEST IS BEING RETURNED, AS WE ARE UNABLE TO DETERMINE, WITH UNCERTAINTY, WHAT
                   YOU ARE ASKING. PLEASE BE MORE SPECIFIC AS TO YOUR NEEDS.

           RESPECTFULLY,
           AMAliA RODRIGUEZ MENDOZA
           DISTRICT CLERK OF TRAVIS COUNTY, TEXAS




             Administrative Offices     Civil and Family Division       Criminal Division        Jury Office
                (512) 854-9737               (512) 854-9457               (512) 854-9420       (512) 854-9669
                fax: 708-4744               fax: 854-9549                 fax: 708-4566        fax: 708-4457
"•




                                            NO. D-l-DC-13-904021-A

     EX PARTE                                          §        IN THE 299m JUDICIAL
                                                       §
                                                       §        DISTRICT COURT OF
                                                       §
     CHARLES A MALOUFF, JR.                            §        TRAVIS COUNTY, TEXAS



                          FINDINGS OF FACT, RECOMMENDATION, AND
                         ORDER TO TRANSMIT-HABEAS CORPUS RECORD
                               (POST CONVICI'ION APPLICATION)


              ON TillS   ffday         of     No~btf?--:: 2014, came on to be considered the
     Application for Writ of Habeas Corpus in the above cause. The court makes the following findings

     of fact and conclusions of Jaw.

              1.   A jury found applicant guilty of securing execution of a document by deception. The
                   court assessed punishment at confinement for fifteen years. Sentence was imposed
                   September 24, 2013.

              2.   Applicant's appeal is still pending. Counsel filed an brief for applicant on November
                   11,2014. No.03-13-723~FL

          · 3.     This application was filed November 3, 2014, and must be dismissed because the
                   appeal is still pending.

              On the basis ofthe above findings and conclusions the court recommends that the application

     be DISMISSED because applicant's appeal is stiiJ pending.

              The court hereby ORDERS that the District Clerk ofTravis County prepare and transmit the

     record herein to the Court of Criminal Appeals.



     Filed in The DistriCt Court
      of Travis County. texas

          NOV~
     Al   ~...... Ctett
     AsPaBa        Jl.
-.
                                                          -------------------------------,---~




      • Complete Items 1, 2, and 3.
        Item 4 if Restricted Delivery
      • Print your name and address on the rev&r!le
        so that we can ratum the card to you. _-
      • Attach this card to the back of the mallpiece,
        or on the front if space pennlts.
      1. Miele Addressed to:
              1'"fU\,] ,.., ~ \:X$;tJC.r-
              Coua:a c.l~vc:.
              ~ w tl-#7 --· ,,
         ,
    /




                                       OFfiCE OF TIJE CHIEF DISCIPLINARY COUNSEL
                                                   STATE BAR OF TEXAS
                                                    GRIEVANCE FORM


             I.    ·GENERAL INFORMATION

                   Before you fill out this paperworl4 there may be a faster way to resolve the issue you
                   are currently having with an attorney.
                                                                              .                 .
                   1f you are considering filing a grievance against a Texas attorney for any of the following
                   reasons:

                          You believe your attorney is neglecting your case.
                          Your attorney does not return phone calls or keep you infonned about the status
                          of your case.                                            .
                          You have fired your attorney but are having problems getting your file back from
                          the attorney.

                   You may want to consider contaetbig the Client-Attorney Assistance Program
                   (CAAP) at l-800-932-1900.

                   CAAP was established by the State Bar of Texas to help people resolve these kinds of
                   issues with attorneys quickly, without the tiling   of a fonnal grievance.
                   CAAP can resolve many problems without a grievance being filed by providing
                   infonnation. by suggesting various self-help options for dealing with the situation. or by
                   contacting the attorney either by telephone or letter.

                   l have ___ I have not          X     contacted the Client-Attorney Assistance Program.

                   NOTE: ·Please be sure to fill out each section completely. Do not leave any section
                   blank. If you do not know the answer to any question, write "I don't know."    ·

             II.   INfORMATION AllOLJf YOU- PLEASE KEEP CURRENT
                                                       0Mr..
             I.    TDCJ/SID I# 08928360                 r. Ms.   Name: Charles A. Malouff. Jr.
                   Immigration##------

                    Address: #66089-179          FCI Bastrop

                    P 0    Box 1010

                   City: Bastrop                      State: Texas                  Zip Code: ·_.7;_;8=..;6=...;0;:..:2:;___ _




                   0411
'   .
        2.     Em~oye~        Federal Bureau Of Prisons

               Employer'sAddress:           1341 Hwy 95 North, Bastrop, TI 78602



        3.     Telephone number: Residence------ Work: 512.321.3903
               Other:-------

        4.     Drivers License# ~0:.:3:..::7...:7~0:..;:4:..;:4!;..:2.___ _ _ _ Date of Birth 12.2 7. 57

        5.     Name, address, and telephone number of person who can always reach you.

               Name Bradley Romine                                       Address 1341 Hwy 95 North

               Bastrop, Texas 78602                            Telephone 512.321.3903

        6.     Do you understand and write in the English language? _Y_e_s_ _...,.--.-~--
               lfno, what is your primary language? _______
               Who helped you prepare this form?_S~e;:;.l.;:;;;.f_ _ _ _ _ _ _ _--:-----
               Will they be available to translate future correspondence during this process? _ _ __

        7;     Are you a Judge? . :;:Nc..:o_ _ _ _ _ _ __
               If yes, please provide Court, County, City. State: - - - - - - - - - - - - - - -

        Ill. INFORMATION ABOUT AnORNEV

               Note: Grievances are not accepted against law firms. You must specifically name the
               attorney against whom you are complaining. A separate grievance fonn must be
               completed for each attorney against whom you are complaining.

         1.·   Attorney name:         Tamara Needles                              Address: 2001 Key West Cove

               City:    Austin                             State:    Texas             Zip Code:---=-7.:.8.:_74..:. 6: :. .-_ _ __

        2.     Telephonenumber: Work 512.329.994-lome                                                      Other _ _ _ _ __
                                                                              ------~



        3.     Have you or a member of your family filed a grievance about this attorney previously?
               Yes     No_!_ If ·•yes.., please state its approximate date and outco~e. _ _ _ __




               0411                                                                                                             2
     Have you or a member of your family ever tiled an appeal with the Board of Disciplinary
     Appeals about this attorney? ,

     Yes __ No__!_ lf"'yes;· please state its approximate date and outcome.



4.   Please check one of the following:
                   This attorney was hired to represent me.
         X         This attorney was appointed to represent me.
                   This attorney was hired to represent someone else.

     Please.give the date the attorney was hired or appointed.Appoin:tvd Co.-Counsel Spring 2013

     Please state what the attorney was hired or appoi~ted to do. Defend. me in state
     court against a first Degree Felony




5.   Whatwasyourfeearrangementwiththeattorney?             She was paid by the court



                                                Whatever the judge authorized
     How much did you pay the attorney?



     If you signed a contract and have a~ please attaeh.
     If you have~ of cheeks and/or receipts, please attach.
     Do not send originals.

6.   If you did not hire the attorney. what is your connection with the attorney? Explain briefly




7.   Are you currently represented by an attorney? .....;Y:..:e::;.:s=--------
     lf yes. please provide information about your current attorney: Ariel Pay an

      1012 Rio Grande, Austin, Texas 78701


                                      \._   .
8.    Do you claim the attorney has an impairment, such as depression or a substance use
     .disorder? If yes, please provide specifics (your personal observation_s of the attorney



     0411                                                                                       3
      . such as slurred speech. odor of alcohol. ingestion of alcohol or drugs in your presence
        etc .. including the date you observed this. the time of day. and location).

        No



9.      Did the attorney ever make any statements or admissions to you or in your presence that
        would indicate that the attorney may be experiencing an impairment, such as depression
       or a substance use disorder? If so. please provide details.

        No




IV.     INFORMATION ABOUT YOUR GRIEVANCE

I.      Where did the activity you are complaining about occur?

       ·County:    Tray is.              City: A.u~tin

2.      If your grievance is about a lawsuit. answer the following, if known:

        a. Name of court 299th District Court, Travis Coun·ty

        b. Titleofthesuit      State of Texas v Charles A. Malouf£, Jr.

        c. Case number and date suit was filed D-1-DC-13-902041 October 11,2011

        d. If you are not a party to this suit, what is your connection with it? Explain briefly.

        N/A

        Ir you have~ of court'documents, please attach.

J.      Explain in detail why you think this attorney has done something improper or has failed
        to do something which should have been done. Attach additional sheets of paper if
       .necessary.

        If you have~ of letters or other documents you believe are relevant to your
        grievance, please attach. Do not send prlg;lnals.

        Include the names, addresses, and telephone number of all persons who know
        something about your grievance.




        0411                                                                                        4
\_




       DETAILED EXPLAINATION WHY TAMARA NEEDLES VI~LATED THETEXAS
                .DISCIPLINARY RULES OF PROFESSIONAL CONDUCT



     According to Webster's Dictionary: BLATANT is defmed as: Offensively conspicuous;
     obtrusive; obvious; blatant ·lie. LIE is defined as: A false statement or piece of information
     deliberately presented as being true; a falsehood. To pres.~nt false information with the intention
     of deceiving. A condition of deceit. DECEIT is defined as: Misrepresentation, deception,
     falseness. HONESTY is defined as: The capacity or condition of being honest. Integrity.
     Trustworthiness. Truthfulness.. Implies fairness in dealing and absence of fraud, deceit and
     dissembling. FRAUD is defined as: A deception deliberately practiced in qrder to secure unfair
     or unlawful gain. MISREPRESENTATION is defined as: To give an incorrect or misleading
     representation. To serve incorrectly or dishonestly as an: official representation.

       According to Black's Law Dictionary: LIE is defined as: To tell an untruth; to speak or write
       falsely. DECEIT is defined as: The act of intentionally giving a false impression; A false
       statement of fact made by a person knowingly or recklessly with the intent someone else will
     · detrimentally rely on it. FRAUD is defined as:. A knowing misrepresentation of the truth or
       concealment of a material fact to induce another to act to his or her detriment.
       MISREPRESENTATION is defined as:. The act of making a false or misleading assertion
       about something usually with the intent to deceive. The word denotes not just written or spoken
       words, but also any other conduct that amounts to a false assertion.

       Jackie Wood took over my case from Daniel H. Wannamaker in November 2011. She was told
       from the beginning of my representation that I was set up and that this case wa~ a cover up by the .
       U.S. Department of Energy, the Travis County District Attorney, the Texas Comptroller and the
       City of Jonestown, to the Destruction Of A Federally Funded Energy Project, and the other
     · crimes of A~empted Murder, Theft of Trade Secrets, Abuse of Office, Destruction of Evidence,
       Official Oppression, Coercion, Falsifying Tlffie Sheets, Malfeasance by Federal Agents, and
       other crimes. And, that the flash bang diversionary devices I was accused of being in illegally in
       possession of were planted in my shed, four days after I was arrested and still in jail, AFfER the
       District Attorney searched and trashed. my house and the shed where they were located and
       found nothing. As second string co-counsel, Tamara Needles, brou-ght in late after Wood's first
       co-counsel vacated, would have been informed of all of this in bringing her up to speed as part of
       the Defense Team.

      I told Wood, in the presence of Tom Walsh, our investigator, Katrina, her paralegal, and her then
      co-counsel, who I do not remember her name, as she did not stay long on the case, and was
      replaced by Needles, that I could not get a fair trial because of the relationship of Judge Karen
      Sage, the trial judge, and Rosemary Lehmberg, the District Attorney, Kirk Watson, and other
      persons in the Capital Area Progressive Democrats .. Wood told me then, that Karen Sage was
"my best friend" and their friendship was a good thing, referri~g to her judicial integrity.
Tamara Needles is well versed in the personal "best friend" relationship between Jackie Wood
and Karen Sage.

In almost one year of incarceration, Tamara Needles and Jackie Wood visited me either four or
five times total, collectively amounting to about 1.5 hours of official visitation. The Travis
County Jail has the official visitation records and there are NO r_ecorded visits at FCI Bastrop.
This was a capital crimes case that was over a month just on the prosecution side, and im
expected up to six weeks of defense presentation.

· In Jackie Wood's last visit with me in the Travis County Jail, just prior to trial, she again told me
  Karen Sage was her' ''bes·t friend" and "Karen has my back." While they may be "best
  friends"," the way and meaning imposed on m:e by Jackie Wood, was that Sage would rule her
  decisions in favor of her "best friend." I took it this way as Sage was so confident in -.~er
  negligence to visit with me, after having told me "no one knows more about this case than you
  do."

 Tamara Needles and Jackie Wood JJLATANTLY LIED and DECEIVED me in their
 FRAUDULENT and MISREPRESENTED (as defined above) relationship between Jackie
 Wood and the trial judge, Karen Sage, and Wood's expectation of decisions, regarding me and
 my case. Needles words, confidence, and intent were conduct that was impressed in a manor that
 exhibited in the confidence Sage would decide key judicial decisions in favor of her "best
 friend." This reliance on the ''best friend" relationship, based on the conduct of both Tamara
 Needles and Jackie Wood, stated below, falls on the unethical and irresponsible conduct of
 Tamara Needles.

 According to the Texas Disciplinary RuleS of Conduct, Rule 8.02(a) "A lawyer shall not make
 a statement the lawyer knows to be false or with reckless disregard as to its truth or falsity
 concerning the qualification or integrity of a judge." This statement alone, with it intended
 message that my trial counsel was expecting "best friend" favoritism from the trial judge in a
 capital crime case. Tamara Needles violated Rule 8.02(a} whell she made the statements with
 reckless disregard as to their truth or falsity concerning the integrity of Judge Karen Sage.

 Sage heard testimony the jury did not. She was privy to behind· closed door conversations
 between the defense and the prosecutor. She listened to Travis County Sheriff's Deputy Toby
 Miller admit to falsifying timesheets and committing· multiple felonies. She heatd repeated
 arguments of ongoing (and still ongoing) Brady violations. She listened to Travis County
 District Attorney Investigator, Lori Carter admit to violating my Miranda and "targeting" me for
 free speech, three major Constitutional violations. She listened to other Government
 witnesses, some from agencies that have law enforcement Criminal Investigation sections that
 reviewed the grant, and searched Mary Jo Woodall's work computer weeks before Carter
 applied for her warrants, and the DA's own forensic auditor all say there was no crime, when

                                                                                                      .,
"she got it" as described by Needles and Wood, and visibly observed by me, by her throwing
her head to the side and sitting back in her seat with a look of disgust. (Courtroom security
cameras should have that on tape). On August 20th, Sage ruled that Carter mislead the
magistrate. It was clear by the testimony of Carter and Miller, (in Sage's own words) this was a
" ••. travesty of justice." Sage's failure to grant a mistrial, or dismiss with prejudice, and her·
mlings and failures to rule on other motion's, in contrast to my attorney's expectation of
favoritism manifested an already ongoing miscarriage of justice~ and rendering my trial so
fundamentally unfair it violated my due pro~. Making this egregious unconstitutional
situation worse, was the irresponsible and unethical conduct of Needles and Wood in using
"best friend" favoritism as an excuse not to put on a defense.

Tamara Needles violated Rule 8.04 (a) (1) when she personally and, through the acts of
another, Jackie Wood, in conference just prior to the Defense resting, violated Rule 8.04 (3)
engaged in conduct involving dishonesty, fraud, deceit and- misrepresentation, again
impressing mi'"me that Karen Sage "got it!" and ''Karen's got ~t!" and Wood's statement,
"Karen's got my backt" and both Needles and Wood saying "trust me" and "we should rest"
violating Rule 8.04 (a) (5) ''state or imply an ability to influence improperly a government
agency or official", misrepresenting and deceiving me into believing, as Sage's "best friend"
they had already arranged for favored decisions from Sage and that I should throw away my
opportunity for a defense presentation that was ''several weeks" worth of exculpatory witnesses
and evidence. During this conversation I told both Needles and Wood I wanted to challenge
prosecution witnesses and at least have several of the Defense witnesses testify. They continued
to impress on nie Karen Sage "got It!" and "Karen's got it!" and "Karen's got my back!" and
"trust me" and ''we. should rest" There is no ethical or responsible trial strategy in
intentional deception and misrepresentation of the expected conduct of a trial judge. As
officers of the court~ their statements and conduct can only be taken as "true''. (See attached
 Judicial Misconduct complaint).

 I am a decorated and Honorably Retired Chief of Police and Mil~tary Veteran (see attached
 resume and pardon petition that Sage heard testimony from me regarding the related case) and I
 do not make these allegations frivolously, or take the severity of this complaint lightly.
VI.       ATTORNEY-CLIENT PRIVILEGE WAIVER

          I hereby expressly waive any attorney-client privilege as to the attorney, the subject of
          this grievance, and authorize such attorney to reveal any infonnation in the professional
          relationship to the Office of Chief Disciplinary Counsel of the State Ba.r of Texas.
      .                                                                                                  .
          I understand that the Office of Chief Disciplinary Counsel maintains as confidential the
          processing of Grievances.

          Signature:--~------·------                               Date:   Z. 8   >V'.   l\ 1 1   '-1-
          TO ENSURE PROMPT ATTENTION, THE GRIEVANCE SHOULD BE MAILED TO:

                               THE OFFICE OF CHIEF DISCIPLINARY COUNSEL
                                               P.O. Box 13187
                                            Austin, Texas
                                                      :
                                                     ~.,
                                                          78711
                                                           ,;---




          0411                                                                                               6
'•   -   r'
              I'




                                               OFFICE OF THE CHIEF DISCIPLINARY COUNSEL.
                                                          STATE BAROFTL~AS.
                                                           GRIEVANCE FORM

                   (.    GEN[RAL INFORMATION

                         Defore you fill out this paperwork, there may be a faster way to resolve the issue you
                         are currently having with an attorney.

                         If you are considering filing a grievance against a Texas attorney for any of the following
                         reasons:

                                   You believe your attorney is neglecting your case.
                                   Your attorney does not return phone calls or keep you infonned about the status
                                   of your case.                                      ·
                                   You have fired your attorney but are having problems getting your.tlle.back from
                                   ttie attorney.                      ·

                         You may warit to consider contacting the Client-Attorney Assistance Program
                         (CAAP) at 1-800-932-1900.

                         CAAP was established by the State Bar of Texas to help people resolve these kinds of
                         issues with attorneys quickly. without the tiling of a fonnal grievance.·

                         CAAP can resolve many problems .without a grievance being filed by providing
                         intormation~ by suggesting various self-help options for dealing with the situation, or by
                         contacting the attorney either by telephone or letter.

                         J have ___ I have not _xA-_ contacted the Client-Attorney Assistance Program.

                         NOTE: Please be sure to fill out each section completely. Do not· leave any section
                         blank: Uyou do not know the answer to any question, write "I don't know."

                   II.   INFORMATION AOOlJf       You-- PLEASE KEEP CURRENT
                                                            · J('XMr.
                   I.    TDCJ/SJD # 08928360                  I"!Ms.    Name: Charles A. Malouf£, Jr.
                         Immigration#------
                         Address: #66089-179            FCI Bastrop

                          p   a.    Box   1010

                         City: Bast ro 11                  State:       Texas         Zip Code: 78602




                         0411
·I!
      2.     Employer:         Federal Bureau Of Prisons

             Employer's~ddress:        1341 Hwy 95 North, BaStrop, TX 78602



      J.     Telephone number: Residence------ Work: 51 2. 321                        3003 .
             Other:-------

      4.     Drivers License# 03770442                   · Date of Birth 1 2. 21 51

      5.     Name. address. and telephone number of person who can always reach 'you.

             Name Bradley Romine                            Address 1341 Hwy 95 North

            Bastrop, Texas 78602                     Telephone 512. 321. 3903
                 .
              -;- ~~ ,. .



      6. · Oo you understand and write in the English language'? --.Y.;e.:;;s_ _ _ _ _ __
           If no, what is your primary language?-----
           Who helped you prepare this form? __,S~e=-1=-f-~-----------
           Will they be available to translate future correspOndence during this process? _ _ __

      7.     Are you a Judge? _.aN.uo'--------
             lf yes. please provide Court. County, City, State: - - - - - - - - - - - - - - -

      Ill.   INFORMATION 1\DOUT ATTORNEY

             Note: Grievances are not accepted against law firms. You must specifically name the
             attorney against whom you are complaining. A separate grievance form must be
             completed for each attorney against whom you are complaining.

       I.    Attorney name:          Jackie Wood                  Address: 805 W. lOth St., #101

             City:          Austin                 Stale: Texas       Zip Code:.,_
                                                                                ......
                                                                                    7...,8..._7.....
                                                                                                0..._1_ _ __

      2.     Telephone number: Work 512.300.4428orite _ _ _ _ _ __                      Other-------'-

      3.     Have you or a member of your family filed a grievance about this attorney p~iously'?
             Yes     No_!__ Jf·'yes•·, please state its approximate date and outco!lle. - - - - -




             0411                                                                                          2
      Have you ora member of your family ever filed an appeal with the Board of Disciplinary
      Appeals about this attorney?

      Yes __ No _x lf"'yes,'' please state·its approximate date i\nd outcome.



4.    ·Please check one of the following:
                     This attorney was hired to represent me ..
           X         This attorney was appointed to represent me.
                     This attorney was hired to represent someone else.

      Please give the date the attorney was h~red or appointed.   Noyemper 201 2

      Please state what the attorney was hired or appoin~ed to do. Defend me

     in state court against a'ii'irst Degree Felony



5.    What was your fee arrangement with the attorney? She was paid by the court



      How much did you pay the attorney? Whatever the 1 udge authorized



      tryou signed a contract and have a~. please attach.
      rr you have~ ol checks and/or reeelpts., please attaeh.
      Do not send originals.

6.    If you did not hire the attorney. what is your connection with the attorney? Explain brietly
      N/A             .



7.    Are you currently represented by an attorney? _ _  Y~ s . .
      If yes. please provide information about your current attorney: Ariel Payan

     1012 Rio Grande, Austin, Texas 78701



8.    Do you claim the attorney has an impairment•.such as depression or a substance use
      disorder? If yes. please provide specifics (your personal observations-of the attorney



      0411                                                                                      J
       such as slurred speech, odor of alcohol, ingestion of alcohol or drugs in your presence
       etc., including the date you observed this, the time of day, and location).




(),    Did the attorney ever make any statements or admissions to you or in your presence that
       would indicate that lhe attorney may be experiencing an impainnent, such as depression
       or a substance use disorder? If so, please provide details.

      No



IV.    INFORMATION ABOUT YOUR GRIEVANCE

 I.    Where did the activity you are complaining about occur?

       County: Trayj s                  City: Austi 11

2.     If your grievance is about a lawsuit, answer the following. if known:

       a. Name of court     299th District Court.              Trayi s     Couuty

       b.TitleofthesuitState Of Texas y. Charles                      A,   Ma]ouff,       Jr
       c. Casenumberanddatesuitwasfiled D-1-DC-13-902041 oc·tober 11, 2011

       d. If you are not a party to this suit, what is your connection with it? Explain briefly.
      N/A
        ----------------------------~------------------------------
       Ir you   have~      of court doeuments, please attach.

J.     Explain in detail why you think this attorney has done something improper or has failed
       to do something which should have been done. Attach additional shee~s of paper if
       necessary ..

       If you have~ of letters or other documents you believe are relevant to your
       grievance, please attach. Do not send originals.

       Include the names, addresses, and telephone number of all persons who know
       something about your grievance.                     ·




       0411                                                                                        4
     DETAILED EXPLAINATION WHY JACKIE WOOD VIOLATED THE TEXAS
            DISCIPLINARY RULES OF PROFESSIONAL CONDUCT



  According to Webster's Dictionary: BLATANT is defined a~: Offensively conspicuous;
  obtrusive; obvious; blatant lie. LIE is defined as: A false statement or piece of information
  deliberately presented as being true; a falsehood. To present false information with the intention
  of deceiving. A condition of deceit. DECEIT is defined as: Misrepresentation, deception,
  falseness. HONESTY is defined as: The capacity or condition of being honest. Integrity.
  Trustworthiness. Truthfulness. hnplies fairness in deiiling and absence of fraud, deceit and
· dissembling. FRAUD is defined as: .ii.. deception deliherately practiced in order to secure unfair
  or unlawful gain. MISREPRESE~ATION is defined as: To give an incorrect or misleading
  representation. To serve incorrectly or dishonestly as an official representation.

 According to Black's   Law Dictionary:· LIE is defined as: To tell an untruth; to speak or· write
 falsely. DECEIT is defined as: The act of intentionally giving a false impression; A false
 statement of fact made by a person knowingly or recklessly with the intent someone else will
 detrimentally rely on it. FRAUD is defined as: A knowing misrepresentation of the truth or
 concealment of a material fact to induce another to act to his or her detriment.
 l\tllSREPRESENTATION is defmed as: The act of making a false or misleading assertion
 about something usually with the intent to deceive. The word den_otes not just written or spoken
 words, but also any other conduct that amounts to a false assertion.

 Jackie Wood took over my case from Daniel H. Wannamaker in-November 2011, who was
 removed because of a Conflict of Interest. She was appointed by her "best friend", Karen Sage,
 the trial judge. She was told from the beginning of my representation. that I was set up and that
 this case was a cover up by the U.S. Department of Energy, the Travis County-District Attorney,
 the Texas Comptroller and the City ofJonestown, to the Destruction Of A Federally Funded
 Energy Project, and the other crimes of Attempted Murder, Theft ·of Trade Secrets, Abuse of
 Office, Destruction of Evidence, Official Oppression, Coercion, Falsifying Time Sheets,
 Malfeasance by Federal Agents, and other crimes. And, that the flash. bang diversionary devices I
 was accused of being in illegally in possession of were planted in my shed, four days after I was
 arrested and stiJI in jail, AFrER the District Attorney searched and trashed my house and the
  shed where they were located and found: nothing. As second string co-counsel, Tama1ftNeedles,
  brought in late after Wood's frrst co-counsel vacated, would have been informed of all of this in
  bringing her up to speed as part of the Defense Teani.

  I told Wood, in the presence of Tom Walsh, our investigator, Katrina, her paralegal, and her then
  co-counsel, who I do not remember her name, as she did not stay_ long on the case, and was
  replaced by Needles, that I could not get a fair trial because of the relationship of Judge Karen
  Sage, the trial judge, and Rosemary Lehmberg, the District Attorney, Kirk Watson, and other
  applied for her warrants, and the DA's own forensic auditor all say there was no crime, when
· "she got it" as described by Needles and Wood, and visibly observed by me, by her throwing
  her head to the side and sitting back in her seat with a look of disgust. (Courtroom sectlrity
  cameras should have that on tape). On August 20th, Sage mled that Carter mislead the
  magistrate. It was clear by the testimony of Carter and Miller, (in Sage's own words) this was a
  " .•. travesty of justice." Sage's failure to grant a mistrial, or dismiss with prejudice, and her
  rulings and failures to rule on other motion's, in contrast to my attorney's expectation of
  favoritism manifested an already ongoing miscarriage of justice, and rendering my trial so
  fundamentally unfair it violated my due process. Making tl:lis egregious unconstitutio.nal
  sintation worse, was the irresponsible and unethical conduct of ~eedles and Wood in using
  "best friend" favoritism as an excuse not to put on a defense.

  Jackie Wood violated Rule 8.04 (a) (1) when she personally and, through the acts of another,
  Tamara Needles, in conference just prior to the Defense resting, violated Rule 8.04 (3) engaged
  in conduct involving dishonesty, fraud, deceit and misrepresentation, again impressing on
  me that Karen Sage "got It!" and ''Karen's got it!" and Wood's statement; ''Karen's got my
  back!" and both Wood and Needles saying "trust me" and "we should rest" violating Rule
· 8.04 (a) (5) "state or imply an ability to influence improperly. a government agency or
  official", misrepresenting and deceiving me into believing, as Sage's "best friend" they had
  already arranged for favored decisions from Sage and that I should throw away my opportunity
  for a defense presentation that was "several weeks" worth of exculpatory witnesses and
  evidence.

 During 'this conversation I told both Wood and Needles I wanted to challenge prosecution
 witnesses and at least have several of the Defense witnesses testify. They continued to impress
 on me Karen Sage "got it!" and "Karen's got it!" and ''Karen's got.my back!" and "trust me"
 and "we ·should rest" There is no ethical or responsible ''trial strategy" in intentional
 deception and misrepresentation of the expected conduct of a trial judge;. As officers of the
 court, their statements and conduct can only be taken as "true". (See attached Judicial
 Misconduct complaint).
 I am a decorated and Honorably Retired Chief of Police and Military Veteran (see attached
 resume and pardon petition that Sage heard testimony from me regarding the related case) and I
 do not make these allegations frivolously, or take the sevetity of this o.omplaint lightly.
VI.   ATTORNEY-(::LIENT PRIVILEGE WAIVER

      I hereby expressly waive any attorney-client privilege as to the attorney. the subject of
      this grievance. and authorize such attorney to reveal any information in the professional
      relationship to the Office ofChiefDisciplinary Counsel of the State Bar ofTexas.

      I understand that the Office of Chief Disciplinary Counsel maintains as confidential the
      processing of Grievances.
                      ~                                      Date:    "2 e £..4-A A-'1   t4
      Signature:-------------
      To ENSURE PROMPT ATTENTION, TilE GRIEVANCE SHOULD BE MAILED TO:

                          THE OFFICE OF CHIEF DISCIPLINARY COUNSEL
                                          P.0. Box 13287
                                        Austin, Texas 78711




      0411                                                                                        6
_ ...i




                                                        AMENDED


                                       OFFICE OF THE CHIEF DISCIPLINARY COUNSEL
                                                  STATE BAR OF TEXAS
                                                   GRIEVANCE FORM

         (.     GENERAL INFOR ATION

                Before you fill Olljt this paperwork. there may be a faster way to resolve the issue you
                ~recurrently   haliing with an attorney.

                If you are conside ing filing a grievance against a Texas attorney for any of the following
                reasons:

                        You believ your attorney is neglecting your case.
                        Your atto ey does not return phone calls or keep you infonned about the status
                        ofyourcas .
                        You have red your attorney but are having problems getting your file back frOm
                        the attorne .

               You may want to consider contacting the Cliellt-Attomey Assistance Program
               (CAAP) at t-800-932-1900.

               CAAP was established by the State Bar of Texas to help people resolve these kinds of
               issues with attorneys quickly, without the tiling of a fonnal grievance.

               C AAP can resolve many problems without a grievance being filed by providing
               intormation. by suggesting various self-help options for dealing with the situation, or by
               contacting the attorney either by telephone or letter.

               I have___ I have not ~X=--- contacted the Client-Attorney Assistance Program.

               NOTE: Please be sure to fill out each section completely. Do not leave any section
               blank. If you do not know the answer to any question, write ..1 don't know."

         II.   INfORMATION       AROIIT You-- PLEASE KEF.P CURRENT
                                                       IX llllr.
         I.    TOCJ/SID# 08928360      rMs. Name: Charles A. Malouff, Jr.
               Immigration # ------~--

               Address: 66089179             FCI Bastrop

                            P.O. Box 1010

               City: ----'B=a-=s-=t.:.r..:o:..~:P:.___ _ State: Texas        Zip Code:    78602




               0411
 2.     Employer._~F!:e~d~e:.!r~a~l!::..-....:B2.u!:!.r~e~a:..!:!u!......!:o!..!f:.....!P::lr=....:i!:.JS:!.!o~n!.!.s!:L_ _...:__ _ _ _ _ _ _ _ __


        Employer's Address: 1341. Hwy. 95 North

                                         Bastrop, TX 78602

 3.     Telephone number: Residence------                                             Wo~:         (512) 321-3903
        Other:-------

 4.     Drivers License# 03770442                                           DateofBirth' 12-27-57

 5".    Name, address, and telephone number of person who can always reach you.

        Name        B. Romine                                                 Address 1441 Hwy. 95 North

          Bastrop, TX 78602                                       Telephone            (512) 321-3903

 6.     Do you understand and write in the English language? _Y.:;.e=s_ _ _ _ _ __
        If no. what is your primary language?_-----~--
        Who helped you prepare this form? __:S=-e=-1=-f=--------------
        Will they be available to translate future correspondence during this process? _ _ __

7.      Are you a Judge? _.:.:N.=o_ _ _ _ _ __
        If yes, please provide Court, County, City, State: - - - - - - - - - - - - - - - -

Ill.    INFORMATION ABOUT ATTORNEY

       Note: Grievances are not accepted against law firms. You must specifically name the
       attorney against whom you are complaining. A separate grievance form must be
       completed for each attorney against whom you are complaining.

I.     Attorney name: M. Ariel Payan                                                    Address: 1 012 Rio Grande

       City:     Austin                                     State: TX                          Zip Code:           78701

2.     Telephonenumber: Work _ _ _ _ _ _ Home _ _ _ _ _ __                                                           Other------

3.     Have you or a member of your tamily filed a grievance about this attorney previously?
       Yes_ No_!_ Jf·•yes.., please state its approximate date and outcome. _ _ _ __




       0411                                                                                                                                 2
       Have you or a member of your family ever filed an appeal with the Board of Disciplinary
       Appeals about this attorney?

       Yes __ No_ lf"'yes.'' please state its approximate date and outcome.



 4.    Please check one ofthe following:
                     This attorney was hired to represent me.
           X         This attorney was appointed to represent me.
                     This attorney was hired to represent someone else.

       Please give the date the attorney was hired. or appointed.   October, 2 0 1 3

       Please state what the attorney was hired or appointed to do. Represent me in

       direct appeal against first degree felony •.



 5.    What was your fee arrangement with the attorney? He was appointed



       How much did you pay the attorney?       Whatever the judge authorized



      If you signed a contract and have a~ please attach.
      I Cyou have ~of cheeks and/or receipts, please attach.
      Do not send originals.

6.    If you did not hire the attorney, what is your connection with the attorney? Explain briefly




7.    Are you currently represented by an attorney? _Y.;;;.e=s_ _ _ _ _ __
      If yes. please provide information about your current attorney: This guy because he

       will not recuse himself.



8.    Do you claim the attorney has an impairment, such as depression or a substance use
      disorder? If yes. please provide specifics (your penonal observations of the attorney


      0411                                                                                     3
       such as slurred speech, odor of alcohol. ingestion of alco"ol or drugs in your presence
       etc .. including the date you observed this. the time of day, and location).

         No



9.     Did the attorney ever make any statements or admissions to you or in your presence that
       would indicate that the attorney may be experiencing an impairment. such as depression
       or a substance use disorder? If so, please provide details.

         No



IV.    INFORMATION ABOUT YOUR GRIEVANCE

 I.    Where did the activity you are complaining about occur?

       County: _....;T;.;;r;.;;a;;;.v:..;i::.:s::;.__ _   City:   Austin

2.     If your grievance is about a lawsuit. answer the following. ifknown:

       a. Nameofcourt                  299th District Court, Travis County

      b. Titleofthesuit State of Texas v. Charles A. Malouf£, Jr.

      c. Casenumberanddatesuitwasfiled D-1-DC-13-902041 10/11/2011 and
                                                 03-13-00723-CR 9/19/2013
      d. If you are not a party to this suit, what is your connection with it? Explain briefly.

        N/A

      If you have~ of court doeumenu, please attach.

3.    Explain in detail why you think this attorney has done something improper or has failed
      to do something which should have been done. Attach additional sheets of paper if
      necessary.

      If you have~ of letters or other documents you believe are relevant to your
      grievance, please attach. Do not send originals.

      Include the names, addresses, and telephone number of all persons who know
      something about your grievance.




      0411                                                                                        4
     IV. 3
     M. Ariel Payan is in violation of the American Bar Associa~
tion Model Rules of Professional Conduct and Texas Disciplinary·
Rules of Professional Conduct, Rules 3.7, 8.2 and 8.3 creating
such a Conflict of Interest in his failure to report these viol-
ations and Recuse himself, that he is knowningly and intentionaly
violating my Rights of Due Process in accordance with the Texas
and United States Constitutions~
     On October 22, 2013, in a face to face conversation regarding
Prosecutorial Misconduct and Judicial Misconduct resulting in de-
cisions by Trial Judge Karen Sa9e, for Pecuinary Interest, a viol-
ation of both State and Federal laws. Payan told me "My wife
works for the Prosecutor's Office", "We are friends with Holly
Taylor and I know- her husband'.';. And, "we all talk." And, "it's
a close knit group."
     In the same conversation he told me, "The Judge's decisions
were political." And, "The Judge is not likely to decide on some-
thing that can effect her election. 11
     Earlier, Trial counsel, Jackie wood, Sage's best friend, said
Sage was not going to make decisions that would effect her getting
votes and financial contributions in her upcoming re-election.
Sage's campaign kicked off right after Payan was 'appointed.
     Bar Rule 3.7 states "A lawyer shall not act as an advocate
at a trial in which the lawyer is likely to be a necessary witness.
     Rule 8.02(a) states; "A lawyer shall not make a statement a
lawyer knows to be false or with reckless disregard as to its
truth or falsify concerning the qualification or integrity of a
Judge."
     Rule 8.3 states "A lawyer who knows another lawyer committed
a violation of the Rules of Professional Conduct that raises a
substantial question of that lawyer's honesty, trustworthiness or
fitness as a la~yer in other respects shall inform the appropriate
authority. Misconduct complaints on Sage were filed with the State
Commission on Judicial Conduct, CJC No. 14-0826-01 and the Texas
Attorney General.
     on October 1, 2014, in Federal Court, my prosecutor and
                              (5-A)
Payan's "friend", Holly Taylor, admitted on July 15, 2011, 3 months
before there was any meaningful probable cause, she was out "in-
vestigating", gathering evidence,and interviewing witnesses. She
also admitted to reviewing, several times, the Search Warrant Af-
fidavit, which was inundated. with patently false, misleading state-
ments, and knew of material ommissions that would. render the war-
rants invalid. And, earlier atmy trial was formally accused of
lying to the Tribunal by Trial Attorney·Jackie Wood.
      On March 21, 2014, Payan sent me an email acknowledging he
and the two trial atto~s made those statements.
      Payan, and his wife are material witnesses to the criminal
conduct of Prosecutor Holly Taylo~and Judge Karen Sage under 18
U.S.C. 241 and 24~and Texas Penal Code for Abuse of Office and
Offical·Oppression1 and he refuses- to recuse himself from my case·
and report his, and the others misconduct ·to the appropriate auth-
ority.
      He has committed such a Conflict of Interest I have been
denied my Rights of Due Process in accordance wtih the Texas and
United states Constitutions.
     M. Ariel Payan was given until October 15, 201.4, to recuse
himself as Counsel after NUMEROUS requests and demands, in writing,
to do his job and file formal objections, aomplaintstand grie-.
vances·. with:,the Tribunal.
     Payans relationship with Holly Taylor, the Travis County
District Attorney who prosecuted me created a Conflict of Interest
and his statements regarding the integrity of the Court proce-
edings in my trial, and that of 299th District Court Judge Karen
Sage, made him an adversiarial material witness. His breach of
fudiciary duty as my competent Counsel, and failure to recuse
has demonstrated his furtherance of conduct.to that of Co-Con-'-
spirator in the Obstruction of Justice, Deprivation of Rights
Under Color of Law IAW Federal Law 18 usc 241 and 242, and the
Texas Penal Code Abuse of Office and Official Oppression. Formal
complaints through the Department of Justice and other criminal
investigative agencies are being lodged. His conduct has resulted

                              (5-B)
in my unnecessary and ongoing false imprisonment since his be-
coming my appellate counsel! His negligent and criminal conduct
required me to formally request help from Chief Justice Jones.
See Attached Letters.




                              (5-C)
       Also, please be advised tbat a copy of your grievance will be forwarded to the
       attorney named in your grievance.




V.   HOW DID YOU LEARN ABOUT THE STATE BAR OF TEXAS' ATTORNEY
     GRIEVANCE PROCESS?

            Vellow Pages
            Internet
     .!_    Other




     0411                                                                               5
VI. ATTORNEY-CLIENT PRIVILEGE WAIVER

   I hereby expressly waive any attorney-client privilege as to the attorney. the subject of
   this grievance, and authorize such attorney to reveal any infonnation in the professional
   relationship to the Office of Chief Disciplinary Counsel of the State Bar ofTexas.

   I understand that the Office of Chief Disciplinary Counsel maintains as confidential the
   processing of Grievances.               ·
                 ,-?            ~      ~
   Signature: __~------------
   TO ENSURE PROMPT ATTENTION, THE GRIEVANCE SHOULD BE MAILED TO:

                       THE OFFICE OF CHIEF DISCIPLINARY COUNSEL
                                     P.O. Box 13287
                                     Aostin, Texas 78711




  0411                                                                                         6
              II




Honorable J. Woodfin Jones                             7 October, 2014
Chief Justice, Court of Appeals
  Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547


RE:     03-13-00723-CR
        STATE OF TEXAS W CHARLES   A.   MALOUFF, JR.


Dear Judge Jones:

        I am in dire straits, and I am pleading for help!     M. Ariel
Payan is my Attorney of Record, and I have an irrepairable.Con-
flict Of Interest with Payan.
     As you can see by the attached emails, Payan and his wife are
material witnesses in criminal conduct and gross violations of
State and Federal law, Texas and United States Constitution's
Rights of Due Process, Judicial Misconduct on the.State Trial
Judge, Karen Sage, complaint no.CJC NO 14-0826-Dl, and egregous
violations of the American Bar Association Model Rules of Profes-
sional Conduct and the Texas Disciplinary Rules of Professional
Conduct, by Travis county District Attorney's Holly Taylor, my
Prosecutor, Susan Oswalt, Greg Coxx and Rosemary Lehmberg, and my
two trial attorneys, Jackie Wood and Tamara Needles and Payan him-
self.
        This fundamental miscarriage of justice and obscene    depriva~

tion of Rights not only to myself, but my co-defendant, Mary Jo
WOodal;L, and the state's malicious and vindictive efforts to cover
up mulitiple felonies, including Attempted Murder, through Payan's
negligence and abandonment, caused me to file a 132 page Brief
with over 1800 pages and photos, not including the two CD's of
Trial Court Records in a 2254(d)(1) writ of Habeas Corpus seeking
an unbiased and fair judiciary.
        In Preparation for a 2255 Evidentiary Hearing in Federal Court
on 1 October, 2014, my appointed Federal Attorney, Oskar Nisimblat,
unsuccessfully tried to contact Payan for consultation over the
State Court Records and proceedings.
     On October 1st, 2014, in a Evidentiary Hearing in Federal
court, aside from Travis County District Attorney ·Investigator,
                      "
:i ·--.



          Lori Carter, admitting for the second time she "targeted" me fo~
          Free Speech and violating my Miranda, Holly Taylor my Prosecutor,
          admitted under oath she was functioning as an 11 investigator" and
          not a prosecutor on and after July 15, 2011, over three months
          before there was any meaningful probable cause! If I am not.mis-
          taken its still unconstitutional to be my investigator and my
          prosecutQr! ·
               I cannot get rid of Payan!  I pray for your assistance in
          assigning me a competent attorney not intimately involved with any
          of the people related to my case. Two innocent people have now
          been maliciously convicted and through my Rights of Due Process I
          want to prove it.
               I have been eligible for early release from the Bureau of
          Prisons since February, 2014. However, because there is no appeal
          bond in the State matter, I remain needlessly imprisoned. Thanks
          to my negligent attorney.
               Thank you for your consideration and assistance in helping me
          prevent a furtherance of a miscarriage of justice.

                                                    Respectfully,



                                                      Charlie Malouff
                                                      66089179
                                                      P.O. Box 1010
                                                      Bastrop, TX 78602




                                         ( 2)
                                                ·November 26, 2014


Honorable J. Woodfin Jones
Chief Justice, Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547


RE:   03-13-00723CR
      D-1-DC-13-904021-A


Dear Judge Jones:

      On November 3rd, 2014, I filed a Writ of Habeas Corpus in
accordance with CCP ART. 11.07.
      This Writ was previously hand carried to the Court of Appeals
who re-directed my delivery person to the Travis County District
Court Clerk, the Court of conviction.
      On October 7th, 2014, I wrote you regarding my Conflict of
Interest with Appellant Counsel Ariel Payan. At that time no
appellate brief had been filed.
      As you can see, the Writ of Habeas Corpus c.ontains a 129 page
Brief with over 1100 pages of supporting exhibits and refers to
Trial Court Records (D-1~DC-13-904021-A) arguing Judicial, Prosecu-
torial, Police, and Professional Misconduct and numerous Constitu-
tional and criminal violations depriving me of my Constitutional
Rights in exposing Criminal Conduct committed by Police, Prosecutor
and Judge.
      In' addition, a motion for Bond For Certain Applicants, in
accordance with CCP ART 11.65 was submitted by mail from FCT, but
not filed until November 24, 2014.
      This motion· for bond was submitted because, in this particular
case, CCP ART. 44.04(b) Bond Pending Appeal prevents me from bond.
      There are so many actual Constitutional and Criminal Violations
in this miscarriage of justice that are part of the record, and need
to be made part of the record, not identified by Appellate Counsel
Payan in his .brief. The Writ was filed before his Brief, and Appel-
late Counsel Payan is a criminal co-conspirator through he and his
wife's relationship with the District Attorney and his conduct, and
lack thereof, on my case.
      On November 1 9, 2 01 4, the Trial Judge, Karen Sage, whom:: the
Judicial Misconduct is directed at, dismissed the Writ of Habeas
Corpus effectively nullifying, according to the Code of Criminal
Procedure, my only hope of getting bond until this case is finally
resolved.
      I ask for your intercession in some form of bond. I am being
unreasonably detained at FCI Bastrop because of this State case. I
have been eligible for early/supervised release since February 2,
2014.
                                               Respectfully,



                                            Charlie Malouf£



  '
        CIIARLBS A~ IIALOUFF I JR             §
         AD: CIIAJlLIE MALOUFF
                                              §
                   v.                         §       CASE RD. 03-13-00723CR
                                                               D-1-DC-13-904021 A
                                              §
            STAB OF TEXAS
                                              §



                 IIOT:tOR POll BORD lOR CBHUR APPL:ICAift"S
                                      I   •       .



                  TO '1'BB BO~ JUDGE OP SAID COURT
        Row comes, Applicant, Charlie Malouff, pro se,                       ~    the
~erest      of justice to move the Honorable Court to GRART Appli-
cant's prayer for bond under Article                   11.65~   Code of Criminal Pro-
cedure, while seeking relief from judgement in the above criminal
case.
                                    D:ISCOSSYOR

        Applicant was convicted of Securing A Document By Deception
in State Court.         A motion to remove Appellate Counsel M. Ariel
Payan resulting from an irrepairable Conflict of Interest, was
entered at the lhird Court of Appeals on October 30, 2014.                                    An
Application for Writ of Habeas,Corpus Seeking Relief Fram Final
Felony Conviction Under Code of Criminal Procedure, Article 11.07,
As A Result of Violations of Article.1, Sections 8, 9, and 10 of
the Texas Constitution and the First, Fourth, Fifth, Sixth, Ninth
and Fourteenth Amendments to the United States Constitution Re-
sulting from Police, Prosecutorial, Judicial and Professional Mis-
conduct was filed with the       Dis~rict             Court of Travis county, Texas,
                                                                Filed in The Disttict Court
                                                                 of Travis County, Texas


                                                                     NOX~~               IL
                                                                ~~.tier\
                                        £)-- f- oc -L~- Cte40:J \- A
                                    Case No. QJ-13-00723CR
                          (The Clerk of the convitting court will fill this line in.)



                  IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                 APPUCATION FOR A WRIT OF HABEAS CORPUS
               SEEKING REI.JEFFROM FINAL FELONY CONVICfiON
              UNDER CODE OF CRIMINAL PROCEDURE, ARTICLE U.07


N~E:          Charles A. Malouff,              Jr~


DATE OF BIRTH: December 27, 1957
PLACEOFCONFINEMENT: F.C.I. 'dastrop, Bastrop, TX                                             78602

                      oe..,.9_2~BJ.;;.,;6;;..;o~-~__.,sm NUMBER:
TDCJ..ciD NUMBER: ........                                                               Same
                                                                '
(1)    This application eoneei'IIS (check all that apply):

       iJ      a eonvietion                                 a         parole
                                                                                        ..
       0       a seatence                                   0        mandatory supervision·

       0       timeeredit                                   0        out-of-time appeal or petition for
                                                                     diseretionary review


(2)    What dittriet eoart entered the judgment of the conviction you want relief froin?
       (Include the court number and county.)

            299th District court, Travis County

(3)    What was the ease number iD tile trial court?
            D-1-DC-13-9020 ll

(4)    What wu the 'D8me of the trial judge?
            Karen Sage



Revised: Sej?tember 1. 2011
                                                       1
Amalia Rodriguez-Mendoza
Travis County District aerk
Travis County Courthouse Complex
P .0. Box 679003
Austin, Texas 78767-9004


November 20, 2014

Charles Anthony Malouff Jr
TDC#0892836
F.C.I#66089179
P. 0. Box 1010
Bastrop, Texas 78602

Re: 0-1-DC-13-904021-A

THE STATE OF TEXAS VS. Charles Anthony Malouff Jr. \

DEAR SIR OR MADAM:

{ }     YOUR REQUEST FOR COPIES IN THE ABOVE CASE(S) HAS BEEN RECEIVED. COST FOR COPIES ARE
        - - - - - - A N D WE WILL FORWARD YOUR COPIES UPON RECEIPT OF                 FOR TOTAL
        COST. PLEASE MAKE CHECK PAYABLE TO AMALIA RODRIGUEZ-MENDOZA, DISTRICf CLERK OF TRAVIS
        COUNTY, TEXAS.

{ }     YOUR REQUEST FOR THE TRANSCIPT OF YOUR CRIMINAL PROCEEDING(S) HAS BEEN RECEIVED. YOU ARE
        HEREBY ADVISED THAT IT Will BE NECESSARY fOR YOU TO CONTAcr THE OFFICAL COURT REPORTER OF
        THE   DISTRICf COURT AT PO BOX 1748, AUSTIN, TEXAS 78767. HE/SHE CAN DISCUSS HIS/HER COURT
        COST AND PAYMENT PROCEDURE WITH YOU CONCERNING A TRANSCRIPT.

{X}     ATTACHED ARE COPIES REGARDING YOUR APPLICATION FOR POST CONVICTION WRIT OF HABEAS
        CORPUS:
            ORDER DESIGNATING ISSUES
       __ AFFIDAVIT IN RESPONSE TO APPLICATION FOR WRIT OF HABEAS CORPUS
            STATE'S ORIGINAL ANSWER
       _x_ FINDINGS OF FACf, RECOMMENDATION, AND ORDER TO
            TRANSMIT HABEAS CORPUS RECORD (POST CONVICTION APPLICATION)
            ORDER TO TRANSMIT
            OTHER:

{ }     YOUR REQUEST IS BEING RETURNED, AS WE ARE UNABLE TO DETERMINE, WITH UNCERTAINTY, WHAT
        YOU ARE ASKING. PLEASE BE MORE SPECIFIC AS TO YOUR NEEDS.

RESPEcrFUllY,
AMALIA RODRIGUEZ MENDOZA
DISTRICf CLERK OF TRAVIS COUNTY, TEXAS




  Administrative Offices      Civil and Family Division   Criminal Division           Jury Office
    . (512) 854-9737               (512) 854-9457           (512) 854-8420          (512) 854-9669
      faX: 708-4744               fax:$9549                 fax: 708-4566           fax: 708-4457
                                       NO. D-1-DC-13-904021-A

EX PARTE                                          §      IN THE 299m JUDICIAL
                                                  §
                                                  §      DISTRICT COURT OF
                                                  §
CHARLES A MALOUFF, JR.                            §      TRAVIS COUNTY, TEXAS



                    FINDINGS OF FACT, RECOMMENDATION, AND
                  ORDER TO TRANSMI1f· HABEAS CORPUS RECORD
                       (POST CONVIcriON APPLICATION)


       ON   nns ffday             of     tJo~"'"'bef?..:-:: 2014, came on to be considered the
                                         ,·

Application for Writ of Habeas Corpus in the above cause. The court makes the foJlowing findings

of fact and conelusions of law.

       1.    A jury found applicant guilty ofsecuring execution ofa document by deception. The
             court assessed punishment at confinement for fifteen years. Sentence was imposed
             September 24. 2013.

       2.    Applicant's appeal is still pending. Counsel filed an brief for applicant on November
             11,2014.   No.OJ-13-723~

       3.    1bis application was filed November 3. 2014, and must be dismissed because the
             appeal is still pending.

       On the basis ofthe above findings and conelusions the courtrecomniends that the application

be DISMISSED because applicant's appeal is still pending.

       The court hereby ORDERS that the District Clerk ofTmvis County prepare and transmit the

record herein to the Court of Criminal Appeals.
 11/24/2014
 MALOUFF, CHARLES A Jr.                                            ff21:9tlt40:21-ARoM~R:i2Jift:(;1
 On this day, the application                                  Wt.bef:ts Corpus has been received
 and presented to the Court
                                                                                             Abel Acosta, Clerk

                             CHARLES A MALOUFF JR.
                           . F.C} BASTROP
                             1341 STATB HIGHWAY 95
                             BASTROP, ix 78602




EBN3B 78602                     · ·11 r" '' 1•r rl·h~l ~"I ··1'1' 'h•' 'I• '· .. 11 111111 r:; 1fr 11••t1mrJ• •
                                     ····· ....
                                                   November 26, 2014


Jeffrey D. Kyle
Clerk
Third Court of Appeals
P.o. Box 12547
Austin, TX 78711


Dear Mr. Kyle,

     My Appellate Counsel M. Ariel Payan has again failed in his

duties and responsibilities.    Please send me a copy of everything

he has filed with the Court.   Th,nk you.
                                 I
                                 !
                                            Respectfully,




                                            Charlie Malouf£
                                            66089179
                                            P.O. Box 1010
                                            Bastrop, TX 78602
Honorable J. Woodfin Jones                          1 December, 2014
Chief Justice¥ Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, TX 78711-2547


RE: 03-13-00723-CR
    STATE OF TEXAS V. CHARLES A. MALOUFF, JR.


Dear Judge Jones,

     Again I come to you in an attempt at preventing a furtherance
of a miscarriage of justice.
     I have not been conferred with over, nor provided a copy of
Appellate Counsel M. AriiH Payan' s Brief. However, I hav.e been in-
formed through outside sources that he has made several patently
false and maliciousl~tatements in•1the Brief that must be adamantly
objected to.
     According to what was provided to me, Payan wrote, "Assisted by
his friend Mary Jo Woodall, he succeeded in encourging the City of
Jonestown to apply for a Grant of Federal Funds under the Distributed
Renewable Energy Technology Program through the Texas Comptroller of
Public Accounts."71hisiis patently false! As stated by me in    th~
Sentencing phase of the Trial, I have been involved in Federal Grants
and Research and Development Projects since 1993. The Instant Program,
also known as ARRA STIMULUS, was highly publicized by the President
of the United States .for over a year before this specific Grant was
puplished, and it was also promoted at Energy Conferences all across
the State. Furthermore, I had personally and independently addressed
Grant opportunities in my business plan and face-to-face meetings
when I first approached the City of Jonestown as a place to'locate
my Corporate Headquarters almost two years prior.
     Mary Jo Woodall had absolutely nothing to do with helping me
encourage~the   City of Jonestown. I was told Payan also wrote" •••
-but eventually the Prosecutors caught on that Mary Jo Woodall, the
Comptroller's Grant Coordinator was violating the law by wearing
two hats. Appellant was caught up in the ensuing prosecution for
for fraud." Again, this is a patently false and maliciously dis-
paraging statement against an absolutely innocent woman. Mary Jo's
supervisors and co-workers testified she was doing her job. Mary Jo
Woodall neYer violated Policy or the Law. As testified by her
superviso~     Pam Groc•i she could' have written the Grant if she was
asked. In addition, there were numerous fail safe procedures for
fraud set in place to prevent this very thing. Toby Miller and Lori
Carter maliciously attacked Mary Jo Woodall as part of a concerted
effort to cover up Miller, Cook and others criminal conduct in theft,
attempted murder and other      felo~ies.   Again, I vehemently object to
Payan's statement.
        I was told Payan also wrote, " ••• Frankly, Appellant was not an
easy man to work for. Charismatic and engaging, he could also be
imperious and mercurial. He alienated his        daughter~(the   Company CEO)
and many underpaid employees, one of whom, a Travis County Sheriff's
Deputy~··"     I would'not call $46 I hour underpaid. I would not call
$22 - 25 per hour for an inexpe~ienced Technician underpaid.
        I am not an easy man to work for. I am a Decorated and Honorably
Retired Chief of Police and Decorated Disabled Veteran with 29
years of service to my Country. I have neYer tolerated crooked cops
and   t~ieves.   Dana McCoy, my daughter, is the one who alienated her-
self when she emphatically gave me the ultimatum of severing our
parent child relationship if I took action to remove and file on
Travis County Sheriff's Deputy Toby Miller, Jonestown Police Officer
Michelle Cook and others for falsifying Grant time sheets and other
fraudulent acts, and criminal conduct against the Government and
the Company. Payan has wtisted the facts and one more time I vehem-
ently object to his Brief.
        In the Interest of Justice and in furtherance of attempting to
prevent more miscarriage of justice, I again adamantly object to
anything Payan has done in my      ~epresentation.    In addition to my
letters toiyou, I field an original Bar Grievance on P•yan on October
16, 2014 and an amended      Grievance~on   November 10, 2014. On November
26th,    ~   filed a formal Criminal Civil Rights Complaint with the FBI
in Washington, DC and Payan is part of that Complaint. (See attached
Documents supporting this letter.)

                       Respectfully,
                                          Charlie Malouf£
                                   ( 2)
                                           OFFICE OF THE CHJt~F DISCIPLINARY COUNSEL
                                                      STATE BAR OF TEXAS
                                                       GRIEVANCE FORM

I.           GENERAL INFORMA.TION

         .. Before you fill out tbls paperwork, tber,e may be a faster way to resolve the issue you
            are currently having with an attorney.

             If you are considering filing a grievance against a Texas attorney for any of the following
             reasons:·

                        You believe your attorney is neglecting your case.
                        Your attorney does not return phone calls or keep you informed about the status
                        of your case.·        .     .
                        You have fired your attorney but are having problems getting your file back frOm
                        the attorney.

               You may want to consider contacting the Client-Attorney Assistance Program
             · (CAAP) at 1-800-932·1900.
               '
             .CAAP  was established by the State Bar of Texas to help people resolve these kinds of
             issues with attorneys quickly, without the. filing of a fonnal grievance.

             CAAP can resolve ·many problems without a. grievance being filed by providing
             information. by suggesting various self-help options for dealing with the situation, or by
             contacting the attorney either by telephone or letter.                            ·

             I have ___ I have not                         X     contaeted the Client-Attorney Assistance Program.

           NOTE: Please be sure to fill out eacln section eompletely. Do not leave any section
         . blank. If you do not know the answer to any question, write "I don't know."

fl. · INFORMATION ABOIJT YOlJ- PLEASE KEEP CURRENT
                                                                . f5l Mr.
I.           TDCJ/SID # 08928360                                  11 Mt. Name: Charles A. Malouf£, Jr.
     ·   .   Immigration # . '·lr ,: ,·(,:.,  2.      Employer:     Federal Bureau of Prisons

         Employer's Address: 1341· Hwy. 95 North
                              Bastrop, TX 78602

 3.      Telephone number: ·Residence.,------ Work: ( 512) 321-3903
         Other:                  ·

 4.      Drivers License# 03770442                  Date of Birth i: 12-27-57

 5".     Name. address, and telephone number of person who can always reach you.

         Name :8, Romine                                Address 1 4 41 Hwy. 9 5 North
           Bastrop, TX 78602                  Telephone     ( 512) 321-3903

 6.      Do you understand and write in the English language? _Y;;..e;:.,;.s;;___ _ _ _ __
         If no. what is your primary language?-·-..,----
         Who helped you prepare this fonn? --=S;;..;e;.;;l;.;;f;;___ _.___ _ _ _ _ _ _ __
         Will they be available to translate future correspondence during this process? _ _ __

1.      Are you a Judge? ___N:.:.o; :.·· - - - - - - - -
        If yes. please provide Court, County, City, State: _...:..__ _ _ _ _ _ _ _ _ _ _ __

Ill. INFORMATION ABOUT ATTORNEY

        Note: Grievances are not accepted 'against law finns. You must specifically name the
        attorney against whom you are complaining. A separate grievance fonn must be
        completed for each attorney against whom you are complaining.·

I.      Attorney name: M, Ariel Payan                        Address: 1012 Rio Grande
        City: Austin                      State: 'l'X           Zip Code:    78701

2.      Telephone number: Work,......,..---- Home------- Other _ _ _ __

3.       Have you or a member of your family filed a grievance about this attorney previously?
       , Yes-.- No..!__ lf ..yes"', please state its approximate date and outcome. _ _ _ __




       0411 .                                                                                2
        Have you or a memb~r of your family ever filed an appeal with the Board of Disciplinary
        Appeals about this attorney?

        Yes __ No_ lf"yes," please state its approximate date and'outcome.



  4.    Please check one of the following:
                      This attorney was blred to represent me.
            X         This attorney WaS appointed to represent me.
                      This attorney was hired to represent someone else.
                                                    l
        Please give the date the attorney was hired or appointed. · October;, 2013

        Please state what the atto~ey was hired or.,appointed to do.· Represent me in
                                                .   !   .



         direct appeal against first degree                     felony~~




  5. . What was your fee ammgement with the attorney? He was appointed



       · How much did you pay the attorney?     Wbate'yer the judge authorized



       If you signed a contract and have a~ please attach. ·
       If you have.~ or checks and/or receipts. please attaeb.
       Do not send originals.         ·

· 6.   If you did not hire the attorney, what is yoor connection with the attorney? Explain briefly




 7.    Are you currently represented by an attorney? _Y=-e=s=--------
       lfyes, please provid~ in~ormation abOut )'our current attorney: This guy because he

         will not recuse himself~-



 8.                                                                         a
       Do you claim the attorney has an. impairment, such as depression or substarice use
       disorder? If yes, please provide specifics (your perilonal observations of the attorney


       0411                                                                                      3
,,,




           such as slurred speech, odor of alcohol, ingestion of alco~ol or drugs in your presence
           etc •• including the date you observed this, the.time of day, and location).

            No



      9.   Did the attorney ever make any statements or admissions to you or in your presence that
           would indicate that the attorney may be experiencing an impainnent, such as depression
           or a substance use disorder? .If sO, please provide details.
            No



      IV. INFORMAilON ABOUT YOUR GRIEVANC~

      I.   Where did the activity you are complaining about occur?

           County:     Travis ·            •City:    }\us tin
      2.   If your grievance is about a lawsuit, answer the following, ifknown:
           a. Name ofcoud       ~99th    District Court, Travis County

           b. Title ofthe suit State of Texas v. Charles A. Malouff, Jr.

           c. Case .number and date suit was filed D-1-DC-1 3-90 2 0 41 1 0 /11/2 011 and
                                                    . 0:3--13-00723-CR        .9/19/2013               .
           d. If you are not a party to this suit, what is your connection with it? Explain briefly.
            N/A·

           If you have~ of court documents, please attach.·

      3.   Explain in detail why you think this attorney has done something improper or has failed
           to do something which should have been done. Attach additional sheets of paper if
           necessary.

           If you have~ of letten qr other docum~nts you believe are relevant to your
           grievance, please attach. Do got segd ogglgals. ·

           Include the .names, addresses, and telep•one number of all penons who know
           something about your grievance.




           0411                                                                                            4
      IV.   3
        M. Ariel Payan is in violation of .the American Bar .Associa~
  tion Model Rules of Professiqnal Conduct and Texas Disciplinary1r
  Rules of Professional Conduct, Rules 3.7, 8.2 and 8.3 creating
  such a Conflict of Interest. in his failureto report these viol.:..
  ations artc1 Recuse·himself, that he is knowningly and intentionaly
  violating myRights of Due frooess in accordance with.the Texas
  arid United States ·Constitutions~
        on October 22, 2013, in a face to face conversation regarding
  Prosecutorial Misconduct and Judicial Misconduct result~ng in de-
  cisions by Trial Judge·Karen SaC]e, for ~ecuinary_ Int47rest, a viol-
  ation of both State and Federal laws. Payan told me "My wife
. works for the Prosecutor's Offipe", "We are friends with Holly
  Taylor and I know her husband'!.; And, "We all talk." And, "ie s
  a· close knit group."
        In the same conversation he told me, "The Judge's decisions
  were political."· And, "The Judge. is not likely to decide on some-
 . thing that can effect· her election." ·
        Earlier, Trial counsel, Jackie Wood, Sage's. best friend, said
  .Sage was-not goinq to make decisions that would.effect her getting
  votes and financial contributions in her upcoming re-election.
   Sage's campaign kicked off right after Payan was appointed.
        Bar Rule 3.7 states "A lawyer shall not act as an advocate
   at a trial in which the lawyer is likely to be a necessary witness.
        Rule 8.02(a_) states;_ "A la~er shall not make a statement a
   lawyer knows to be. false or with reckless disregard as to its
   truth or falsify·· concerning the qualification or inteC)X'it:y: of a
   Judge."
        Rule 8.3 states "A lawyer who knows another lawyer committed
   a violation of the Rules of Professional Conduct that raises a
   subst~tial question of that lawyer's honesty, trustworthiness or
   fitness as a lawyer in other respects shall inform the appropriate
   authority •. Misconduct complaints on Sage were filed with the,State
   Commission on Judicial Conduct, CJC No. 14-0826-01 and the Texas
   Attorney General.
        On October 1, 2014, in Federal Court, my prosecutor and
                                 (5-A)
 Payan Is "friend", Holly Taylor I. admitted on july 15, 2011, 3 months
                                       I


 before there was any meaningful probabl~ cause, she was out "in-
 vestigating", gat~ering evidende,and interviewing witnesses. She
·also admitted to reviewing, .several times, the Search Warrant Af-
 fidavit, which was i.rlur'l&~,,.; wi~h patently false, misleading state-
 ments, and_ knew of material, omissions that would. render the war-
 rants invalid •.
                .   And,. ea~lier
                         ..  .,·  . at:my trial' was formally accused of
                                   ~           .

 lying to the Tribunal by Trial :Attorney Jackie Wood.
       On March 21, ~014, Payan sent me an email acknowledging he
 and the two trial . ~ttorneys, made. those statements.
       Payan~ arid. his wife are material witnesses to the crimi'nal

 conduct of Prosecutor Holiy Taylo~and Judge Karen Sage under 18
 u.s.c~ 241 and 24~arid Texas. P~nal Code for Abuse of Office and
 Offical Oppression,and he refuses to recuse himsel£ from my case
 and report his, and the others misconduct to the appropriate auth-
 ority.
       He has committed such_a C~nflict of Int~rest I have been
 denied·my Rights of Due Process in.accordance wtih the Texas and
 United states Constitutions.·




                                           (5-B)
      Also, please be advised that a copy ofypur grievance wiD be forwardecUo the
      attorney namect·ln your grievance.




V.    HOW DID VOULEARN ABOUT THE STATE BAR OF TEXAS' ATIORNEY
     GRIEVANCE PROCESS?

            Yellow Pages
            Internet
     ·1_    Other



     0411                                                                           s
VI. ATTORNEY -CLl ENT PRIVILEGE WAIVER

    I hereby expressly waive any attorney-client privilege as to the attorney, dle subje                                                       AMENDED

                                   OFFICE or THE CHIEF DISCIPLINARY COUNSEL
                                              STATE BAR OF TEXAS
                                               GRIEvANCE FORM

(.     GENERAL INFORMATION

       Before you flO out thli paperwork, there may be a faster way to resolve tbe Issue you
       are currently having with an attorney.

       If you are considering filing a grievance against a Texas attorney for any ofthe following
       reasons:

                 You believe your attorney is neglecting your case.
                 Your attorney does not retUrn phone calls or keep you infonned about the status
                 of your case.
                 You have fired your attorney but are having problems getting.your file back frOm
                 tiJe attorney.
       You · may want to eonuder eontadlilg the Clleiit.;,Atto-mey Assistance Program
      (CAAP) at l-800..931-1900.

      CAAP was established by the State Bar of Texas to help people resolve these kinds of
      issues with attorneys quickly. without the filing of a fonnal grievance.

      CAAP can resolve many problems without a grievance being filed by providing
      infonnation. by suggesting various self-help options for dealing with the situation. or by
      contacting the attorney either by telephone or letter.

      f have___ I have not                     X       contacted the Client-Attorney Assistance Program.

      NOTE: Please be sure to fill out eaeb section completely. Do not leave any sHdon
      blank. If you do not know the answer fG any question, write "I don't know."

II.   INFORMATION AROl/T              YoiJ- PLEASE KEF.P CURRENT
                                                      IJ(Mr.
I.    TOCJ/SID# 0892836-o                             rMs.      -Name: Charles A. Malouf£, Jr.
      Immigration #   _ ._

       Address: 66089179                  FCI Bastrop

                     1».0. Box 1010

      City: _.........:B:::::a:.:s:..t::r::.:O~P~::...-_ _ State: Texas ·    Zip Code:   78602




      0411
 2.     Employer:     Federal· Bureau       qt    Prisons

        Employer's Address: 1341 Hwy. 95 North

                              Bastrop,     TX     78602

 3.     Telephone number: Residence------                 Wo~:    (512) 321-3903
        Other:-------
 4.     Drivers License# 03770442                   DateofBirthi 12-27-57
                                              i
 s·.    Name. address, and telephone number of person who can always reach you.

        Name    B. Romine                            Add~      1441   Hwy. 95 North
          Bastrop, TX 78602                  Telephone    ( 512) 321-3903

6.      Do you understand and write in the English language? _Y_e..,.s..,.__ _ _ _ __
        If no. what is yotir primary language?~··--=-~--
        Who helped you prepare this form? _s...,..e.....l...,..f....__ _ _~-~--~---
        Will they be available to translate future coiTespondence during this process? --,----
7.      Are you a Judge? __     No
                                 _ _ _ _ _ __
        If yes, please provide Court, County. City, State: - - - - - - - - - - - - - -

Ill. INFORMATION ABOUT ATTORNEY

       Note: Grievances are not accepted against law firms. You must specifically name the
       attorney against whom yoti are complaining. A separate grievance form must be
       completed for each attorney against whom you are complaining.

I.     Attorney name: M. Ariel Paya.ri                      Add~:1012       Rio Grande

       City:   Austin                    State:_T_X_ _ _ ZipCode:           78701

2.     Telephone number: W o r k - - - - - H o m e - - - - - - Other _ _ _ __

3.     Have you ~r a member of your family tiled a grievance about this attorney previously?
       Yes_ No JL lf••yes.., please state its approximate date and outcome.-----




       0411                                                                                  2
                                                                           ...   - ..   -~··   .. ~--   .... ~   --····-··---·- ·--·-·   ..




       Have you or a member of your family ever filed a.- appeal with the Board of Disciplinary
       Appeals about this attorney?         ·        ·                    ·

       Yes_ No_ If "yes;· please state its approximate date and outcome.



 4.    Please c:hec:kooe of the following:
                      This attorney was blred to represent me.
           X          This attorney was appointed to represent me.
                      This attorney was hired td represent someone else.

       Please give the date the attomey was hired or appointed.   October, 2 01 3

       Please state what the attorney was hired qr appointed to do. ·Represent me in
       direct. appeal. against. first deqree felony·._ .



S.     What was your fee arrangement with the attorney? He was apoointed



       How much did you pay the attorney?      Whatever the judge authorized



      If you signed a contract and have a~ please attach.
      If you have~ of cheeks and/or reeelpu, please attach.
      Do not sepd oriMinala.                     ·

6.    If you did not hire the attorney, what is yo_.r connection with the attorney? Explain briefly




7.    Are you currently represented by an attorney? _Y=-e;::;;s:::;.__ _ _ ___,.._
      If yes. please provide infonnatfon about your current attorney: This guy because he

       will not recuse himself.



8.    Do you claim the attorney has an impainnent, such as depression or a substance use
      disorder? lfyes. please provide specifics (your penonal observations of the attorney·


      0411                                                                                                                      3
       such as slurred speech, odor of alcohol, ;ingestion of alco~ol or drugs in your presence
       etc .• including the date you observed thiS. the time of day, and location).

        No



9.     Did the attorney ever make any statements or admissions to you or in your presence that
       would indicate that the attorney may be ~xperiencing an impairment. such as depression
       or a substance use disorder? If so, please provide details.
        No



·IV. INFORMATION ABOUT YOUR GRIEVANqE

 I.    Where did the activity you are complaining about occur?

      County:      Travis               City:   Austin

2.     If your grievance is about a lawsuit. answer the following, if known:

      a. Name of court     299th District Court, Travis County

      b. Titleofthesuit State of Texas v. Charles A. Malouf£, Jr.

      c. Case num~ and date suit was tiled D-1-DC-13-902041 10/11/2011 and
                                                 03-13-0072J~CR           9/19/2013
      d. If you are not a party to this suit, what is your connection with it? Explain briefly.
       N/A

      If you have~ of court documents, please attach.

3.    Explain in detail why you think this attorney has done something improper or has failed
      to do something which should have been dbne. Attach additional sheets of paper if
      necessary.

      If you have~ of letten or other doeuments you believe are relevant to your
      grievance, please attach. Do not send orjKinaiJ.

      Include the names, addresses, and telephone number of all penons who know
      something about ·your grievance.




      0411                                                                                        4
     IV.   3
     M. Ariel Payan is in violation of the American Bar Associa-
tion Model Rules of Professional Conduct and Texas Disciplinary··
Rules of Professional conduct, Rules 3.7, 8.2 and 8.3 creating
such a Conflict of Interest in his failure to report these viol-
ations and Recuse himself, that he is knowningly and intentionaly
violating my Rights of Due rrocess in accordance with the Texas
and United States Constitutions~
     On October 22, 2013, in a face to face conversation regarding
Prosecutorial Misconduct and JJdicial Misconduct result~ng in de-
cisions by Trial Judge Karen Sage, for Pecuinary Interest, a viol-
ation of both State and Federal laws. Payan told me "My wife
works for the Prosecutor's Offilce", "We are friends with Holly
Taylor· and -I know- her·· husband~';; And-, "We all talk." And, "it • s .
a close knit group.'!
     In the same conversation he told me, "The Judge's decisions
were political." And, "The Judge is not likely to decide on some-
thing that can effect her election. 11
     Earlier, Trial counsel, Jackie Wood, Sage's best friend, said
Sage was not going to make decisions that would effect her getting
votes and financial contributions in her upcoming re-election.
Sage's campaig~ kicked off right after Payan was appointed.
     Bar Rule 3.7 states "A lawyer shall not act as. an advocate
at a trial in which the lawyer is likely to be a necessary witness.
     Rule 8.02(a) states;_ "A lawyer shall not make a statement a
lawyer knows to be false or with reckless disregard as to its
truth or falsify concerning the qualification or integrity of a
Judge."
     Rule 8.3 states "A lawyer who knows another lawyer committed
a violation of the Rules of Professional Conduct that raises a
substantial question of that lawyer's honesty, trustworthiness or
fitness as a lawyer in other respects shall inform the appropriate
authority. M~sconduct complaints on Sage were filed with the State
Commission on Judicial Conduct, CJC No. 14-0826-D1 and the Texas
Attorney General.
     On October 1, 2014, in Federal Court, my prosecutor and
                                      (5-A)
 Payan's "friend", Holly Taylor, admitted on July 15, 2011, 3 months
 before there was any meaningful probable cause, she was out "in-
 vestigating", gathering evidence,and interviewing witnesses. She
 also admitted to reviewing, several times, the ' Search Warrant Af-
                                             .

 fidavit, which was ~ted. with patently false, misleading state-
 ments, and_knew of material ommissions that would. render the war-
 rants invalid. And, ~arlier at my trial was formally accused of
 lying to the .Tribunal by Trial Attorney Jackie Wood.
       On March 21, 2014, Payan sent me an email acknowledging he
 and the two trial at~s mad~ those statements.
       Payan, and his wife are material witnesses to the criminal
 conduct of Prosecutor Holly Taylo~and Judge Karen Sage under 18
 u.s.c. 241 and 2421 and Texas P'nal Code for Abuse of Office and
 Offical Oppression;, and· he refuses- to recuse himself from my case-
 and report his, and the others misconduct to the appropriate auth-
 ority.
       He has committed such a Conflict of Interest I have been
 denied my Rights of Due Process in accordance wtih the Texas and ·
 united states Constitutions.
      M. Ariel Payan was ~iven until October 15, 2014, to recuse
 himself as Counsel after NUMEROUS requests and demands, in writing,
 to do his job and file formal objections, :aompla;i:hteuand···grie.;;.
 vances: with.,·, the Tribunal.
      Payans relationship with Holly Taylor, the Travis County
 District Attorney:who prosecuted me created a Conflict of Interest
                           .       I
 and his statements regarding the integrity of the Court proce-
 edings in my trial, and that of 299th District Court Judge Karen
 Sage, made him an adversiarial material witness. His breach of
 fudiciary duty.as my competent Counsel, and failure to recuse
 has demonstrated his furtherance of conduct;.to that of Co-Con-.>
 spirator in the Obstruction of Justice, Deprivation of Rights
 Under Color of Law IAW Federal. Law 18 USC 241 and 242, and the
 Texas Penal Code Abuse of Office and Official Oppression. Formal
 complaints through the Department of Justice and other criminal
·investigat:.ive agencies are being lodged. His conduct has resulted

                                (5-B)
in my unnecessary and ongoing false imprisonment since his be-
coming my appellate counsel! Iiris negligent and criminal conduct
required me to formally request help ~rom Chief Justice Jones •.
See Attached Letters.




                               (5-C)
       Also, please be advised tbat a copy or your grievance will be forwarded to tbe
       attorney named in your grievance;




V..   HOW DID YOU LEARN ABOUT THE STATE:BAR OF TEXAS' ATTORNEY
      GRIEVANCE PROCESS?

             Yellow Pages
             Internet
      L      Other




      0411                                                                              5
VI. ATTORNEY-CLIENT PRIVILEGE WAIVER

   I hereby expressly waive any attomey-tllent privilege as to tho attorney, the subject of
   this grievance, and authorize su~h attorney to reveal'any infonnation in the professional
   relationship to the Office of Chief Disciplinary Counsel of the State Bar of Texas.

   l understand that the Office ofChiefDiS                            City of Jonestown
                                     18649 FM 143l,Ste.4-A
                                            1


                                     Jonestpwn, Texas 78645
                                          512-267-3243

Dana McCoy                                                            August 17, 2010
Praident
CM Altemalive F.aagir.s. Inc.
P.O. BoX 5337
18649 FM 1431, Stc.. 19-A
Jonestown. Texas 78645

The City of loDeslown W"md Project.~ 11: faderaJly fimded Pmjectunder1he ARRA Fl:mdiDg- Distributed
Renewable Eoergy Pqtam 1hmagh RFA~AG1·2010 ftom the Deprtwent ofEaagy tbrougb 1be
Taus Comptroller ofPuhlic Aa:ou-. S1ate ~ Coaservatioa Ofliee. CM Altemative Eaergies, Inc.
(CMAEI) bas been ~cDcl by 1ho Ctty to perfimn the 1ask of       cmchJc:ima  an.Enviromnen1al
Assessment of eaduile Jocadoo                                              :

Section One. Scope aad Deacripti011 ofthe Subconllador's Ap:emcm specifically· Slales: By this
Agreemeat.dle parties en:are a~ refations1rip to seek Oat and.develop or
implement, .raaewab1c eDe1BY ptojecCs afrrcciD81bc City ofJouc:slown. This~ is in cnmplianre
widi the requc:st by 1hc U.S. Depadu&al of&eqy to perfomi a fuD P.uv.m~·.Mntal ~suaaat Report
prior to tbe csccmioa of1boapp1ied for Diatri~ f.Delsy 0Jaat, Compirollor ((~:~.- RFA
No. RB-AOl'-2010 (bliiloiuata ~to as-s¥ "'PPqect"). AI work~-~ ... Aaftemeut
daalllleco. . . . . ia die. . . ofthe City ~.JoaeltND. amd CM~~-J»ea~aiaas.a
SDbcolltlacto~ ~ 111e Project. --~~n
                                  -... _ .
                                           opej'a~eoatd
                                            .-
                                                            orca.. ._..:WibclJtaerV.Sritems.
                                                                    : ·.·1
                                                                      ,_-~·.• ; .  .    .
                                                                                                .
                                                                                               . .


~his been a serious .....of.cc~n..~•u•~-- tnadt of~ ~~-ibr~~:~ ,oUr
 oflicc-ud my ot1icc. "EmptO,ees of.CMQil--taka             it·t~pao~'to dr8ft AssesmNut repons
 8lld C0111BCt pennittiu8 ~ bOth fednl·aad ....., ou bOI.alf. of the_ City, wilhoot tbCt ·review,
 approval. or aulborizatioD of the City, a 8JU1S ·YioJalicm of this ~-aad co~

 violation ofScopo and pruiDcok iu abeway.-
.protocols. ID addilioa,. ycJIIi' ColdJadl ~has :yet to COIIIacl to mc to discuss these problems. lbis
                                                  .
                                                                   p1atecl-
                                                    8dioas occurred bas . .   . Pl:qcc:t at risk.




                                                                                                        1


                                                l-1.{                                    WJN[)..(I()()07483
•




    Dan Dodson
    City Administia1or




                                          2


                         t-~
                               WIND-00007484
  CHARLES' RESUME

HIS COLORS DON'T RUN
                 Charles A. Malou.ff, Jr., (Ret M.P.O., M.B.O).
                                              P.O. Box 118
                                         Cedar Park, Texas 78630
 (51 1)796-7000                                                               cluulie@&menergies. com

                                               SUMMARY

Chief Executive Officer responsible for management and corporate clevelcpmeot and implementation of
domestic and international Alt.ematiw F.uergy ·programs in the United States and Mexico. Domestic
and International Pacnta holder of CM Energies' Vertical Axis Wind Energy Systr::m. Honorably
R.edred Olief of Police and Emergency Services Specialist wilh over 29 yean of diverse experic:ncc
and background that encompasses Jaw eatbrcement. maritime and military law, comder-41m0rism.
education. management, and intemationa1 priwte business services. Proven performance in leadership,
mauagement, highly aclvaDced iilvestigations md examinations of violations of Jaw including Maritime
laws, COIIII8Ct negotiations. research, sbak:gi~ planning, development. quality 8881U81lCC, genaal md
specialized presentations. presen1atioo and ewluation of commercial and specialized products and
training.

Key skills include:

      •     Experience in oorporatc ll})IICI'-kvel management
      •     Experience in .infcmatiooal business development
      +     Experience in successful NEPA Bovinmmenta1 Assessments and Emiroomental Impact
            Studies related to wind enc:r:gy projects
      •     Experience in nppcr-Jewl management in stale. c::oUJJly and IDUJlicipal Jaw enforcemeot
      •     Over 20 years supervisory and Il18JIIIBeiDeDt CxpeJ ienc;e
      •     Over 10 yean experience in succ:essful grant writiog
      + Senior Sea MarsbaJ, U.S. Coast OuaJd, Port of Houston
      + Supervisory Reservist, U.S. Coast Guard. Special Missions Team, Oal~
      + Executive Board Member and multiple term Vice-President South Region. Texas Narcotic
            Officers Association
      + Graduate allef's Developmental Program Series 1-11-LEMIT
      • Graduate of the Coast Guanl Maritime Law Enforcement Boardbig Officers School
        (Leadelship and Command Course) with more 1lum 29 yean; Jaw enforcement experience
      + Inslrucltor certification and experience in numerous areas, including financial crimes, grant
        writing. identity theft. field traming. fiRanns, cu1tuml diversity, .Daritime interdiction.
        c::owner-terrorism., organized crime, defensive tacticlll1ess letba1 and impat.t weapons
      • Completed training and demOJUibaled experieace in US Department of Labor Facilitatioo
            Management
      •     Experience in strategic planning inwlvmg multi jurisdictions and geograpllic areas
      + F.xperieDce in trainiog Charles A. Maloujf, Jr.                                                                          2

 Awards and Acbievcments
 Honorably Retired Chief of Police. Master Peace Officer. Silver Star for Gallantry. Purple
 Heart U. S. Air Force Outstanding Unit Award, Presidential Citation, assigned to dignitary
 protection detail for Shah of Iran, 1979. U.S. Coast Guard Commandants Letter of
 Commendation, for investigating and iden1ifying Eastern Bloc foreign operative (Russian
 Spy) operating in Port of Houston. Co&clt Guard Commendation Medal (2). U.S. Coast
 Guard District 9 Life Saving Award Command Lettec of Appreciation for performance
 during COWlter-Smuggling o~ons. U.S.-Canadian Border. Graduate of Law Enforcement
 Management Institute of Texas. Chief"s Devdopmeot Prosmm Series I and n. Gladuate of the Coast
 Guard Maritime Law Enforcement Boarding Ofticeis School Over 3,150 hours TCLEOSE
 recognized tmiDiog, aDd 160 college credit hours. Majoring in Criminal Justice. Participant-
 Operation kaqi Freedom. Participant...()peration Enduring Freedom.                Senior Enlisted
 Supervisor, Physical Secwity Team, Coast Guard Special Missions Team, MSST 91104.
 Boarding Team Supervisor. First Sea MarsbaJ, Port of Houston. Senior Sea Marshal Port of
 Houston. Oulsidc Agcuq CootdiaatDr. Member U.S. AUcrncy's Offic:e Anti-Terrorist Task Force.
 Member FBI Joint Terrorism Task Force (l'ITF). Rewrote Coast Guard Tactical Operations and
 Defensive Tactics-Post 911. Other prc-911 duties included Maritime InvestigatioDS, MSO
 Houston. Respaosible for closing 163 out of 166 llllroOtic cases against mariDClB betweeo 1999 and
 2000. Staff Member. Planning Division MSO Houston. ~loped USCG Gulf Coast Hunicane
 Planning Committee Operations Plan Fot Regional    Gulf Coast Area Emersency Operatiaos 2000.
 Cteated and developed iDi1ial Strategic Threat Assessment Apinst 1lle Port of Houston 2000-2001.
 Multi-Agency (Federal, Stale and local) Cocmliaator for 1122 and 1033 Prosrams (1~2005).
 TCLEOSE Law Enforcement Instructor.. Specialized instruction in Otganized Crime, Money
 Laundering, ldenlity Theft. Nam>tics, Terrorism, Undercover Opemtions, Ballistic Shield
 Tactics. Recognized expert in ballislic materials and applications. . Maritime Law
 Enforcement Boanting Officer-InstructOr. Master Instructor, Precision Ordnance Products,
 including Less Lelhaland Ex.plosive devices. ASP lnstruc;tor. Tactic.al Training Instructor.
 Advanced FBI Firearms lnstructor. TCLEa3E FU'eiiiDUI Iustrudor. NRA Police Yareanns lnstmciDr.
 Personal Protection Instructor. Home Fin:anns Responsibility Instructor expcricnclcd m stalk aud
 dynamic fm:arms training. ASP Baton Insb'uctor. OC Chemical Restraint lnstmctor. Less Lethal and
 Explosive Devices Instructor. Defensive Tactics Instructor. Ouest Lecturer to Southwest
 Teus State University Criminal Justice Division on "Conspinu;y, lhe Making of an
 Organized Crime" (1997-200S). Ouest Instructor Texas Hispanic Peace Officers Association
 2005. Texas Municipal Police Association Me01ber {2003- ). Staff Instructor, Cypress
 Creek Advanced Tactical Team TactiCal Emergency Medical Services Training Unit
 (CCAITffEMS), Houston. Texas (2000-2005). Member U.S. Attorney's Anti-Terrorism
 Task Fon:e.  Vice-President, Soulh Region, Texas Narcotic Offic:ers Association (2005-
 2006). Vice-President, South Region, Texas Narcotic Officers Association (2004-200S).
 Regional Di.Jector, S~ Region, Texas Narcotic Officers Association (2002-2004).
 Training Coordinator, South Region, 'Texas Narcotic Officers AssOciation (2001-2002),
 Member, Texas Narcotic Officers Assoc;iation (1997-2006), Assigned to dignitary protection
 details for Pope Paul, and President Re8gan. Analyzed, developed, and published three-part
 article on tactical vehicle .saults published in Commaod Magazine 1998. Published article
 on Ballistic Shield Usage in Command Magazine 1996. Presented Special Confidential
 Report(Organized Crime and Money Laundering) to the Treaswer, S1ate of Texas, 1990.
 Lead Agent in Charles A. Malouff, Jr.                                                                     3

 and Field Force Options for dte Director of Criminal Justice Division, Lamar University,
 Beawnont, Texas. One of five civilian tactical iiJStrudors invited by U.S. Air Force Security
 Police to participate as staff instructors in 'Urban Tactics" (advanced SWA1) Course at Fort
 Dix, New Jersey. Former faculty member of "Top Gun" Investigation and Prosecution of
 Drug CEeS. Sea Girt, New Jersey. Former member of U.S. Air Force's first Anti-Terrorist
  Tac1ical Neutralization Team. FOIDief member of American Society of Law Enforcement
 Trainers (AS.L.E.T.). Fonner member of National Ritle Association (N.R.A). One of two
 participants in review and moclificmion of Chapters 154 and 155, Texas Tax Code resulting
 in Legislative rhanges directed toward black market of cigarettes. 1990. Former
 representative to FBI's Central Texas Terrorist Working Group.          Fonner member,
 DaUasiFort Worth Retail Mer-chants Secmity Association. Fonner altemate member of
 Regional Organized Crime Infonnation Center. Former member, Texas District and County
 Attorneys Association. Former- member, Combined Law Enforcement Association ofTexu.
 Vietnam Era V   etenm.
'25-fl 7%-k·20                                                                               p 0 80:\     :;_;~


FAX i:254\ 7%-t512                                                                    HICO_ I'EX/;_S   "7o.+~-,




           September 01, 2005




           To w!lom it may concern:

          Allow me to introduce to you Chief Charlie Malouff.

           Chief Malouff served the City of Hico for about L months. He csme on board and
           departed under unique circumstances: he came to wor'K on very short notice
           when the previous Chief departed suddenly for service in Iraq, and now the City
           of Hico rs contracting with Hamiiton County for Poiice services through the
           Sheriff's Office.

           During his tenure here. Chief Maiot.:ff was indefatigable in serving tr:e City. He
           participated in everything from attending luncheons at the Senior Citizens' Center
           to coordinating ail security activities for the Artnuai Steak Cc,ok-off event whtch
           drew thousands of visitors to ow· City.

           l cannot recommend Chief Ma!ouff highly enough; please give him every
           consideration.

           Sincerely,,   !


           Lambert Little ·
           Hico City Administrator
                                  PATTIE HUBERT BOOTH
                            800 N. SHORELINE BLVD., SUITE 500
                              CORPLS CHRISTI, TEXAS 78401


                                           July 22, 2004


Don Lane
Special Agent in Charge
Coast Guard Investigative Service
Gulf Region
Hale Boggs Federal Building, Room 1140
500 Poydras Street
New Orleam;, LA 70130-3310

SAC Lane:

       I \vould like to rc--..ommend Petty Officer Charles Malouff, USCGR, for the position of
Investigator with the Coast Guard Jnvcstigaiive Service:·

         I was introduced to Petty Officer Malouffin February 2003. Petty Officer Malouffwas
assigned to the Intelligence Branch, Marine Safety Office Corpus Christi, Texas, providing
se-curity for the personnel, vessels and equipment lo be deployed. overseas. He began working
regularly with our office on intelligence and criminal matters. In addition, he was actively
involved in the Anti-Terrorism Task Force {"ATAC", fom1crly know as "ATTF"} and other
intelligence and security related meetings hosted by this of11ce and the Coast Guard.

        Petty Ofticcr Malouff is third generatipn Lebanese and \Vou1d bring an insight and
understanding to this position that so desperately is needed at this crucial time. Dw-ing his 1ime
in Corpus Clnisli, numerous reports were received of possible terrorist activity directed at
military resources and the Port. Petty .Officer Malouff's expertise was instrumental in dealing
with the possible threats to the area.

        While assigned to the United States A.nomey's Anti-Terrorist Task Force he directly
assisted the FBI's Joint Task Force in the investigation and enforcement of suspected Terrorist
activities and financial fraud cases. In addition, he assisted the United States Attorney's office,
the Anti-Terrorism Task Force, and the Joint Anti-Terrorism Task Force (JTTF) in the execution
of search wan-ants and arrest wammt of an individual by the name ofRizzaw Hassan. Hassan
has been indicted and convicted of fraud and money laundering.

       Petty Officer MaloutTis pcrsonzhlc, intel!igcnt, self-motivated, and diligent in his desire
and ability to take on complex. tasks, assis1 other agents, and c!cvclop information and evidence ·
for prosecution. It is these characteristics that I fed will m;,;kc him a great assct to the Coast
Guard Investigative Service. I whole-heartedly recommend Petty Officer Malouff.
                                                     /
                                                 (       Sincerdy,




                                                     ~         ubert B oth
U.S. Departmento~·
                                      Commandiing Officer                     7707 Harborside Drive
Homeland Security ;~""'               Un!ted Stt.tes Ce;.~t Guard             GaivestGn. TX 77554
                      ·ll:f;·         Maritima Safety & Security Team 91104   Stal! Symt:ol: a
United States         ·'. ·                                                   Phone: (409) 941·8100
Coast Guard                                                                   FAX: (40!!) 740.3844


                                                                              1600
                                                                              18 Sep 2003

MEMORANDUM
      ...
From: B.;P. ·i·h~mpson. LCDR
      MSST 9ll04

To:     PS 1 Charles A. Malou1J. Jr., USCGR

Suhj:   LETTER OF APPRECIATIO:\

 I. I note with. pride and am pleased to commend you for your performance of duty.
commitment and dedication while rcca1lcd to active duty at \1SST 91104 from 19 february
through 19 September 2003.

2. During this period, you were involuntarily ri!Calledto acthc duty in suppon of Operation
ENDURING fREEDOM. Although assigned to :\1SST 91104, you were involuntarily
dispatched TDY to MSO/Group Corpus Christi to assist \vith Military Out Load Operations.
You accepted your orders and displayed ex~mplary prot"L~sionalio;m despite being deployed ~m-ay
from your parent w1it. Your continued commitment to mission auni~w StatM
Coe!; Guard
                                                                       3t30
                                                                       JUL 15    :r;~;3




                                                            Reply to   D9(ao!>T)
                                                            Attn of:   LCDR K. Willis
                                                                       (216)902.-6135

To:      CO GP Buffalo
Subj:    SAR TEA1\19 AWARD

I. Please convey my appre~."iation to USBP agt-·nt WilJiam Re:!d, PS l ClHltk-s Malo1.:ff. BM3 Artre
Rusk and S'NPS Josh Way, for their outstanding efforts in the rescue of :\Ir. Steven Coville from the.
waters along the St Lawrence River adjacent to St Lawrence Park, Canada.
2. At appro1timately 1815. July 6, 2003, USBP Agent William Reed. coxswain on a jointly crewed ·
USBP boat, was showing BM3 Rusk and SNPS Way known smuggler departure points along the
Canadian border, specifically around the Brock\o11le!Sl Lawrence Park area. They were traveling
west, passing the main parts of the Brockv11le 4owntown area approaching the St Lawrence Park
when lh,ey obselved numerous people swimmiug in the adjacent waters including a lone male, later
identified as Mr. Steven Coville, s~ across the channel to \\Aile Island. As the boat crew
moved v.ithin 50 yards of Mr. ColvilJe, tbey observed him suddenly begin to tlatl his arms and
briefly yell for help. BM3 Rusk and SNPS Wav rushed to the front Qf tb~ bo~ while agent Reed
expertly maneuvered the 27-foot Sea Ark agaUist a strong current that puUed Mr. Coville and the
boat in opposite directions. The boat crew observed Mr. Coville go under and resurface. As he
resurtacod, agent Reed repositioned the boat bow--on as BM3 Rusk attempted to grab Mr. Coville.
Sirong currents once again thwarted their efforts and Mr. Colville was swept back under the water,
bobbing back to the surface. Throughout the rescue. agent Reed continued to expertly maneuver the
boat, careful not to strike Mr. Coville while staying close enough to affect the rescue. As soon as
Mr.· Coville resurfw..-ed for the third time, S~TPS Way threw Mr. Co"ille a line he was able to gr:tb.
Both BM3 Rusk and SNPS Way ,got a ho14 of .Mr. Co"ille and pulled him into the boat. It wa.                                            THE COMMANDANT OF THE UNITED STATES COAST GUARD
                                                                WASHINGTON 20593

                                                                                   •
                                                                06 September 200i


From: Commandant
To:   PSI Charles Malouff, USCGR

Subj: LETTER OF COMMENTIATION

I. I note wilh pride and am pleased to commend you for your perfonnance of duty ftom
September 2001 to September 2002 while serving in the Sea Marshal Branch of the Homeland
Security Departtnent at MSO Houston-Galveston. Following the tragic events of the 11
September 2001 ..Attack on America" you were recalled to serve your country in the newly
created Homeland Security Department during Operation Noble Eagle. You began your duty in
the Base Security Branch, logging over 200 hours of security patrols that were instru.."'Dental in
the overall protection of the base and it's personnel. You were the lead watchstander supervising
over 45 day ~d nighttime watches when you resolved over 20 potential trespass attempts,
including a series of suspicious vehicles in the vicinity of the main gate. When Coast Guard
priorities cha11ged and new security missions evolved, you volunteered to serve on one of the
Coast Guard's first Sea Marshal teams. Your relentless drive and considerable Coast Guard law
enforcement experience played a vital role in the new operational mission as you oversaw the
escort of 65 High Interest Vessels. ln March 2002, upon receiving reports of a possible
stowaway, you fought drenching rains, high winds and 8-foot seas in order to reach the suspect
vessel. Once on board, you conducted a comprehensive search ruling out the presence of the
potential threat, and then provided an armed escort during the vesscrs twelve-hour transit into
port. In December 2002, you aggressively investigated an incident involving a suspicious
crewmember of a foreign vessel taking photographs of the Houston Ship Channel and it's critical
infrastructure. Your quick actions led to immediate interviews with the crew and a federal law
enforcement analysis of the photographs, circumventing any potential threat to the port. Your
rapid patriotic response and participation in the most extensive mobilization of reserve forces
since World War II greatly contn1mtcd to the rapid establishment of our current heightened
national maritime securitY posture.

2. · You arc commended for your outstanding performance of duty. By your meritorious service
you have upheld the highest traditions of the United States Coast Guard.

3. You are hereby authorized to wear the Commandant's Letter of Commendation Ribbon Bar.
The Operational Distinguishing Device is authorized.



                                          FoZ24
                                       Ca¢~~co~tGwrrd
                    Commanding Officer, Marine Safety Office Houston-Galveston
                                    Safety Office Houston-Galveston
                                                                  ADMINISTRATIVE REMARKS




Responsible Level:       Gr,'.. 7.:

Entry:   (Gene:cc.j_-.f'os.itivc}




               .26D;:c:;::            P.S.~ ~--~.::lout :t is =ecc;·g~i ::=:e:i
                                                                   £o= ;~i.s cu:;st~~ding ar;d signi fi.can::
               .::l:.:C-:J:rtpl:..s~rnen.::   in icier-a-;;ifying and       of t:he preliminary espionage
                                                                             .~1a:1dli:tg
               iTv-es'-igation o:C a suspected E3stB.rn B1.oc operative on Decc:nbe.r ?.6, 2001.
               ?C >:alouf.= l·ias p..:-1 ~~ or a Sea 11:1r 3hd.1 Team onboz~r:d ~._he vessel Ui'-1IAVU1' tv hen
               i:: !·J.~S bTouq1Y:..:. ~o the:!..;.~ c.ttemtior: tha.:. one of the crew n-em::;ers had taken
               '"' ·e:-:c-:;:ssive amount of security .rela::ed pictures throt;.ghout the Houston
               S!•Jp     Ch,.-....
"· ~ .
                   "..:                                ')'••         ..::.                           ·   .......... _·:                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                        ,..,_·._.
                                                                          ···:·: .                                                                                                                                                           . ..
                                                                                                                                                                                                                                 ..   ·-··
~          ·.: ,_.. ·- !      . . . . • . . -·.:.. ':'
                                                                                '-;: ... '· ~ _:                                                                                                                                                             ·, .: ._                                                                                               · .. ; . . .           1,,


                                                                                                         ',(:::···
                                                                                                                                                                                                                                                                                                                                                           :~   . .....·,
                                                                                                                                                                                                                                                                                                                                                                :




                                                                                                 :       ·.·                                                                                 :;,·
                                                                                                                                                                                                                                                                                '·:                                 ·.·.··

                                                                                                                                                                                                               (    ..                                                                                                                                                -~    ... ·.'         ~    '        :.

                                                             ·.·, ..... ·                                        L   ~    :    '     ::~   , .... ,·, •,   '   ....:   •   :




                          ·.~·. ·;.                                                                                                                                                                                                                                     ·:     ......
    - ..   ~l                                                                                                                                                                                                                                                         :-:..:~.                               .   -                            . ... ,·.··
                                                                                                                                                                                                                                                                                                                                                .    t.·
                                                                                                                                                                                                                                                                                                                                                                    ....
                                                                                                                                                                                                                                                                                                                                                                    ;,,,·,                      ·.~      :-     ... '- i:.
                                                                                                                                                                                                                                                                                                                                                                                                                     .·•·
                                                                                                                                                                                                                                                                                                                                                                                            ;;o,.·




                                       ·.
                                                       ''t•
                                                  ·-· ...
                                                                                     .........
                                                                                                                                                                                                       ·····
                                                                                                                                                                                                        ,',I

                            ·."'·                                               :
                                                                                                                                                                                                         ·:r :·                                                                     ·;:_·
                                                                                                                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                                                                                                                                 \ '·     .


                                         •   ..                     -               .
                                                                                                                                                                                                                                                              ·
                                                                                                                                                                                                                                                             . . '-     ·-~ :      . ·.    '

                                         ".,.:_iL:~                     ::-     \...:.!·:·..                                                         ·:.... -.. ·.                                                                                  -•.:.:        • ; .
                                                                                                                                                                                                                                                                             ·=.
                                                                                                                                                                                                                                                                              : '· ••
                                                                                                                                                                                                                                                                                      •.  ..!.~.



                                                                                                                                                ,...:            :,.·.;

                                                                                    .. ,., : ; .':. ~                                ._, -.· .                                                                                                                                                                                                                        .\·.
                                                                                                                     .· ....:                                                                                                                                                                                                                                                                   :;.• .




                                                                                                                                                                                                         ._::.:                                                                                                                                                                                 -··

                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                   :'

 :·.. :-')\' ..-                      ·.· :-:.                                                                                                                                                   '\i:J                                                                           .. :   ~·"-.      ..

                                                   ;';•                                                                                                                                           ..           :.
                           ·.·..   ·.'             (        .··-                                                                                                       - ..:·                           :.:~.:···
                                                                                                                                                                                                                            ..
                                                                                             .   ,_
                                                                                                                     '·       ...... ': .. : ,_ ·..                                                                                                                                                                              .   .   ~.



                      '                                 .
                    ~ ~~:..:.:           .. :~ ~·: ~
                                    :.:---                                    . ...... . . ...
                                                                                          -::.            ....       ~                                                                                                     ·,. ~-~      ·::-· ......:.·
                                                                                                                                                                                                                                               ·                                                                             --~· .c                            ···,,_: ...                                         :-'

                                                                                                                                                                                      '"':.•''


                                                                                                                                                                                                 . "··'1'                                                                                                                                       ._· '~ . '. :· .:•, ....                             ;



                                                                                                                                      >-
--         . .._      ' ~ ·' '.: ..                    ':\._:                                                                                                                                                ·--:                                                                                   .,· ..

       ·: __ .··-::·:
                                                                                                                                                                                                                                                                                                                                 ':•.

                                                            \; ~-                                                                                                              ;._.                                                            .~   .                                                                                               ., .......:~:.:::i..';,.'
                   : ~;~-~ :·       .:: '·                                                                                                                                                                                                     ·,;. ;.·       .. ·.. •.:\:.                                                                            ...
                                                                                                                                                                                                                                                                                                                                                      ·:: · ..             - ...   ~   .
                                                                                                                                                                                                                                                                                                                                                                                                 ..,
                                                                                                                                                                                                                                                                                                                                                                                                  _,          ...
       ::·,                                                                          :.··.·•• ··.i.·.
                                                                                                                                      ·'             ..                                     ·,   ..... . .......
                                                                                                                                                                                                           . ._ . . ..
                                                                                                                                                                                                        : ~-




 ·:····-                                                                                             .·.                 ·;    ...                                                     .::.:·.>'
                                                  ..:.t ..::.                                                                                                                                                                                                                                                    . . :. ~ .'_:




                                                  .. : •·.                                                                                                                                                                                                                                       . •.... : ..                .
                             .·.:.·          -,                                                                                                                                                  ...                                                                                                                   -~·




 (    .. :,;_.                                                     .. .; .. ''
                                                                                                                                                                                                        ·.
                                                                                                                                                                                                                         ·- .... ·:                                      .'·     ~ '··
                                                                                                                                                                                                                                                                                                . ~ : .... '•·                                                       -:\ ~         ·   ..
                    ·)
                     American Police Hall of Fame
                         ·.
                     SILVER STAR FOR BRAVERY
                                    IS   Ul~REBY   PRESENTED TO


                           Cha¥UwA. Malou{f
~~·orUnselfish Line of Duty Heroism in which this Law Enforcement Officer, at perilous
risk to his own life, performed his duty in such a manner as to reflect courage, dedication
and initiative becoming to the professional law enforcement officer.




ls~ucd by the National BllUrd of Trustees upon                       ri.,   1\
the rcconnncndation ofth~ Awards Committee
this 30th                                                                    RS                   .
                                                                                      _f.J ;· ·.• • . ~ ....
                                                                                           :,_.          .
                                                                                                                           ~~-:
                                                                                                                                 ,""\


                                                                                                   .·.        --~    ~   ...
                                                                                                    .        ~--~   _,;·   .; ·. -'~
             March 31, 2006


             Mr. Charles Anthony Malouff Jr.
             PO Box 26041
             Austin, TX 78755

             RE:   City of Hico
                   TMRS ID: 216475

             Dear Mr. Malouff:

             Your application for Occupational Disability has been approved.

               !. _______ _          Contact TMRS if anyin!orrnaOon Is incorrect.                _________                              :=J
                                            --- rc- ·----- ---··                 ·-                                         --
               !Retirement Date                  Febru~ry 28, 2006                                                                        I

               !Retirement Option                CASH OUT                   Lump·sum payment will be
                                                                            the only payment due.
               Check mailed                      March 31.2006
                                                                                                                                          I
               [Supplemental Death Benefit Co-Beneficiaries: Dana    You may change your
                                           M. Malouff·McCoy & Kristy beneficiary designation at
               1                           D. Malouff                anytime.                                                             I
             If you have any questions or if we can be of any assistance, please feel free to contact
             our Retirement Department at 1/800-924,.8677.

             Sincerely,



             Gary W. Anderson
             Executive Director
             GWA/jcw


             Copy: City of Hico




·r:. ;·-~~
                                                                                                                                                                                                                       ;·_ ~         '


():.:·               ··. ,·.•..:..                                                                                                                                                                                                                                                               :: "t. : ~
                 :
                            •,-'
                                                                                                                                                       .., .   ·.·.,::;                                             . '~.·                                                                            .J · - ·



'   .... ·• :   ~    :

                                                    \.     ·': ._.,.                                                                                                                                                                                             .. -~·-:.
                                                                             ~    ..                                  :· ;      -~
                                                                                                                                                  .J   ., ..
                                                                                  .   .    --~-




                                                                                 :.   '.   ,._.

                                                .. . : -    '   ~   ...                                                                                                                                                        .~-        -
                                                                                                                                                                                                                                                                                                   ! .··
                                                                                                                                                                                                                                                                                                                        ,:· •..
                                                                                                                                                                                                                                                                                                          .                                     .
l': '.·. .•. . ...                  ·-                                                                                                                                                                                                                                                       ;. :_: ~         . ::         ::: :: :.~.
                                        :-.;·   -.t;: .. ·..
                                                                                                                                                                                                                                                                                                                  ·. ·::, ..
                                                                                                                                                                                                                                                                                         •       . ~_.... --.-;,                      ..     ...                                                                                                                                                                                                              f      ~c                .                                                   .-:_,-:
                             .·
                             -..
                                   ~.
                                                                                                                                                                      .
                                                                                                                                                                : .... · :



                                                                i..' ···-


                                                                                                                             .... ·., ... :_ :.f: •.· .' .. , .._ ..__
                                                                                                                                                                                         ::-                          ~   i_     •
                                                                                                                                                                                                                                                                                                   .............
                                                                                                                    '· ~ ... .:-~. ~' ·.. f..


                                                                                                                             :-.•·                                                                                                                                                                        '.\


... :·-.· ..    ;·
                             ::::.·
                                                                     : ~-:   .                                        -.     ·. ( . ....:: ..-.-                                                    . -~' ~ .._·:              . .,       '~          ;'    •.                                                .  ~ ;




.'·:..:. ::    _·,
          --      ~-
                 ·--

          ·~.

          ~
          ~            '·     ~
                       ·-=-~··
          1-.J
          ~                 --·
          ~
                            ........
                              ·'·


                       :    -.......····~
                            ,.

                           -~   .
...,...                     .......

)_

~                           .·.:
                            ··"'-....
                                                          ': :   ::   ~   .. : '· : ..,   ;




Aug.u~:t          15. 2003



.vrr. Charles :'vfalouif
P.O. Ho:-.: 26041
Austin. lc';as 7'1.755

D~:ar      Charlie:

I would lik~.: to say Than!\ You for it1king time out of) our buo.;y sci1;.'11uk to hold da-;5lor
my Dqmtles earlier this week. Everyone commented th:tt your pr.:scntation was wry
informative. uscti.ll and fun. In tau. they havo: rcow..-st.:d lhat I only use) uu as an
instructor in the                 fut~m:.


Once agah. l apprcciatl.' you. and iook lomard io our next                     mc~iing.


Sim:crdy.

Bosque County Shcritrs Department

.(·                I
  .· ..:!..:,·~ _..;:.. "':   w     •• ":




C!wrlcs E. .Jon2':;:
Sh..:ri1r

CEJ/ko
                                                                                                                                                                                                                                             - .....
                                                                                                                                                                                                                                             _.~,..,_.·
                                                                                                                                                                                                                                                         ~~         .-..•.·



                                   •••   4 •    •, : : : . : :               ;    •   -~   •• • • •; ,   ....
                                                                                                                                                                                         -··-:-.. w•- •··




                                                                                                                                                                                                                                                                                             ..      __ ;     ···:.::   -
                                                                                                                                                                                                                                                                                           .. _   ... ·--:/
                                                                                                                                                                                                            ·. ::            -- ... ..       :·           ..          ~-
                                                                                                                                                                                                                                                                                              ... ·\-         .-- ....   ·.':

                                                                                                                         ----.- ......                  ~-   ·-   -                                                                                                                               :_    -~~:    .: ~:   -~---      --.! -~:


                                                      -           . .:... ;; ._
                                                                 .:                               ;                                                                              ..: :.:- .:.. ;- :::
                                                                                                                                                                                             ~--                   ..
                                                                                                                 ). ;·   ....   -~-·-   :;;                                       ~.:::~ ·::..       : .... =·.
                                                                                                                                                                                                                                                                                                                                                   .. -- -~..:: " ·-- ··:·.
                                                                                                                                                                                                                                         " _-:._   ·,:   --~   -.                           ..    ~.:. ~:·.                                            ..... ~~ e:         -----..-
                                                                                                                                                                                                                                                                                                                                                                             :    :       ·.r:-~


                                                                                                                                                        ··-.:.    ..
                                                                                                                                                                                                                        .. _ ......      ........
                                                                                                                                                                                                                                         _                     -
                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                           ·    ~ ~


                                                                                                                                                                                                                                                                                                  •_:.-;. ......._"'!..._.
                                                                      ",:.   ..               ~.-     ................ ··- ·-
                                                                                                                -~-·--                  ._,._                                                                            .   -. . -:~; .:·_                          - ~ ·. ·:·:.::_ :-:--. :.:-:·                                            :-~ 7~     .                -;·;::-:.~·-·:.




                                                                                                                                                                                                                                                                                                                  {'::::.._ ---~
                                                                                                                                                                                                        -···                                                                                                                       ;:-.·
                                                                                                          =:-:.··--
                                                                                                                                                                                                                  ,.

                                                                                                                                                                                                                              ... .:.:;_               ,.... :::-.·                                                 - .. _.
                                                                                                                                                                                                                                                                                                                         -:"'_
                                                                                                                                                                                                                                                                                                                                           ~-.:.


                                                                                                                                                                                                                                                                                                                                                                  ;   ~-;·.....;_   ...     -      ~,-


                                                                                                                                                                .. ,.,:;_·..r                                                                                                                          ~--~     .....
                                                                                        ...... __               .-- ...............·.
                                                                                      ...... ._ .. ,.                                           ~--:.
                                                                                                                                                                                          ·.:    ....... ·.....-.. .-.                                                                        ··_.·f} ·-·. _ .... ,.;z
                                                                                                                                                                                       i-.
                                                                                                                                                                                       ,l .....
                                                                                                                                                                                                                                                                                                                ·- ·-    :-'
                                                                                                                                                                                                                                                                                                                ····---··:·
                                                                                                                                                                                                                                                                                                                                 ,..-,·::.:    :-




                                                                       , _.-:--.·                                                                                                                                                                  --·
                          --· : ..... :...-            ;'
                                                                             _
                                                                                                                                                                                                                             .   .,..·   ................. .                              .. ·--·.     ·,~·.:~H.         __ ._ G ,:;~ ~: -:·. ·-
                       ..:...·.-:s-:.::::.: ..... -
                                                                                                                                                             _..._.:,   ...                            .· ..;:.
.-_·-~ ~_.;;t,_.·:-3..:·~=--                   -· ._.            :.-.·.-=.:·:.·..-::.~---~=---··--                                                                       .:..·     ....... - ..
                                                                                                                                                                                 :.·                                                               -~    -;     ~
                                                                                                                                                                                                                                                                           ·;·
                                                                                                                                                                                                                                                                                   -...                                          -~-
                                                                                                                                                                                                                                                                                                                                              ..    \•



....   -~-   :.   ..                                                                                        :   ··.                                                                                         .·;-:···                                                ....        -. :-::                                                                :;;v~:-::..:--·
                                                                                                                                                                                                                                                .....·· --:. ·-   :~.-.:.·-.




                                                                                          ·.·.: ·.:;
                                                                                                                     .. -- ··_;         ~   ... ;:                     .-.-- ·.•                                                 ... ·.-.•    ·--.··
                                                                          ·:..-._·_ ::                                                                                                                     ~   .: .   .... "'.:."
                                                                                                                                                                                          :-:··:.:..: -- ___ .. _ :-·                                       -_, __ :_·_         ":..-   ••• _!_



                                                                                                      ;   ..._...    ;;    ..                                                                                                                  :                 ---··.. ·.....
                                                                                                                                                                                                                                                   .. :.... --...:...·
                                                                                                 -:::- ·...


                                                                                                                       -   ....                                  .....,,.   ;.....·.


                                                                                    . : ·:.: ·:__ i              ... ; .
                                                                                                           _... :·                ...
                                                                                                                                  ~
                                                                                                                                            .
                                                                                                                                      . • • # . -• .' ••          -   .......              . ·-       _,

                                    ·.,   ·-··.;;...·.--    ·.   ~-   .   --                              -,·.: ; __ .·
                                                                                                                                                                                                                                 -· .- .-
.:? -~   ~:·.:.   -- -~                                                                                                                                                                .. . ·- :... ..
                                                                                                                                                                                                  ~        -.~:.
                                                                                                                                                                                                                           .•
                                                                                                                                                                                                                           '    -. -· .. ~.
                                                                                                                                                                                                                                                    ... --
                                                                                                                                                                                                                                                       __         ..           ". !· ... ·-

                     ~ ~:~ -~ ~~-   _i    .;:.'.);:-.;c.. "' ; ::. :·     ,4,   :




                                                                                                                                                     ·.- .....
                                               •       ·.< ·;.-;. ··.:
                         .· (:; 'i.J::.-.!~.~~l~~::l~E~ g ___~b~.~.Z~?-- ..




··,   ..


           .)
                t . ."


                '·'
                                                                      Stare of tV'ew Jersey
                                                    OEI'ART&iCNT OF LA\J AND PihlUC SA.t:c·ri
                                                                     ONlSIOH OF CR~J;;.~ .HJ~T'.c;
                                                                               , :.lS WAresidei;t
        Centurioa Ba.ll.i.::.. t.ic Shield                                           (~orp.
        ':i.':n;:~nt on th~ c: . ::...,.,...-..;.r•
         ~~~:,1   Trt1J::Hit S"t:.
        ~~::J~t.c.:.:.l t     t·~ ss.,




             I alJl writi:.-•g to expre:-t6 IM.Y ..ipf>l:" ~U~l::.; ;,:..i ...:.,;.~__:_~{;_;-.:i .~..:l!.~~~-~ i.:!~;:;~l5.~ ·:. ::·i:u-'=~·d. t.
        ~~t.te:-~·:1{ L:a'~ing ;.;.r~c·..- ·- G:r~~-~ ·.r;,.;,..,~:ti~~.. - -:.:. :. :~:~~~~
        ..:.:v~ld.t.::.c.t.~.,2i     .:.t... :::·0~-\:.. i~~...          Ch~ll~ ~o;.-L'i-;.n;"C;i.
                  ~'"''""
                  ..........
                             "'"""'
                             .,. ....~
                                            a.'~ l ·:. t:.. ~ f.l.." 1.1" 1..n -"" ""'-
                                              ...c-(-       ~                      _.. .t-....... , .....-. ;, •t .· ......1,- ,..,... ; ,.,•.:·'- ....-·.-··le to ah-
         during our raid ?racticals.
                      0.u i;~ih.Ut :)i: t;l~ 'l'op Ga;.--. I:·.;..,:;ulty,                                               1 we--.;:.:! 1.i~'i:: t.c: tl-o(!.!lk yo-..
         fer        ;;..llc.;~;iJi;J Ch-~-:::~_~l_i~ to p~tioi::;:a ;;~-.;,..                                           Y.i1;. ~~~~i\:.~w..ti,.c. ~.:. ~:~·16
         fi:t·oi~~sic;i.::.l.i~~:. .:-.::;:f2.....;~t.: V.i::-".L.-~t;, ~·"-=-! t -~L_;                         ..:!.;;. :.-~.~;a ;.:,,;;,...: ·t~.~ C·.;;i.~·;__;~_:::-;_--. ;h~. L.:d:"V ,:-:: .::.:~. .~~ 1.:i~::._~:..........: .-.:.:. -~ -                                          ~:·   ;,_.   ~_:....;... :.   ;...;:         } .. _J__;.:.. ~

         ··.-ri::on t.o ;;;p.c.;;ik             ·c·:c ;x..<> ;::.t ~c~ t.>'>i~t.. ~::; t.~leph<>i;:;:;~:;--~~
                                                                                                                                          ..... ____ _
                        - J.



                                  DE~£GATED  EXAMINATING UNIT
                                      PERSONNEL DIVISION
                     tFEDERAL ::::...AW ENFORCE!>!ENT TRAINING CENTER
                                GLYKCO, GEORGIA 31524
                                       ~07!C~ OF RATING


Charles A. Malouff, Jr.
5408 Scout Island Circle South
Austin, TX 78731

SOCIAL SECURITY                NL~BER:   XXX-XX-XXXX
ANNOUNCEMENT NtJMBER: 92-68
VETERZtNS PREFERPNCE:               5
FINAL SCORE: 96
REGISTRATION DATE: 12-8-92
POSITION TITLE: Training Instructor {Law Enforcenent)
GRADE: GS-1712-12
* IF YOU RECEIVED A:.; INELIGIBLE RATING, IT WAS BASED ON:

Tij!._~_nL~Q';LlL __\1.9_1L Q.Ji'_f_~R.·_
                            It is a notice of your rating for the
announcement shown above and reflects information contained in your
record as it appears in our files.      You should carefully review
this information to assure that it is correct. If any information
is incorrect or has changed since you submitted your application,
you should notify this office i.n writing. Requests for change will
be acknc,vledged.     Due to the r.ature and confidentiality of
inforrr.ation contained on applications for employment, inquiries
should be addressed to this office in writing.

VETERANS PREFgREN~E: You :nust qualify for a job (that is, meet
minimum experience and/or education requirements) before veterans
preference points are added to your score.   The score reflected
above includes additional~intq_if~Q~_g~g~ptitled to veteran~
preference.
REOUEST FO~-~-~~JtW OF RATXNq: If you disagree with your rating and
desire a re-evaluation of your application, you must submit your
request in writing to this office WITHIN 30 DAYS OF THB
REGISTRATION DATE SHOWN ABOyE.       You should include specific
information about your experier.cejtraining a.nd an explanation of
why you believe you meet the qualification requirements of the
position or should have a higher rating.      Your request _will be
considered and you will be notified in writing of the results.

LENGTHJJ~__ELIGia~~I~Y:
                      Your eligibility will entitle you to active
consideration in accordance with yo!..lr standing on the list cf
eligibles   for 90 days    fro~ the     above  registration date.
ELIGIBILITY IS RESTRICTED TO THE ANNOUNCEMENT FOR WHICH YOU
APPLXE?~
                                      ..
                                                                                                  Ull SfATE OI'FlCE IIUilDI'OG
                                                   • KAY BAllt.'t' H\JTCHlSON                       CON-
. -~ ·. ~::'.. - -. ::~--.;!:·.:..·
    •   ~.....

   . ::·~
                        ·-··--
                    • - •   I.e .
                     . ·,·~~:
        .,
                      - - ~· .
                                ROSE-MICHEL MUNGUIA
                                  P. o. Box 266
                                Austin, Texas 78767


                                   August 8, 1992

                                          Re:   Charics A. Malouff, Jr.

 To Whom It    ~Y    Concern:
 I have had the pleasure of knowing Charles A. Malouff, Jr., his
 wife, Brenda, and their children since 1986. lVir. i\fmlouff and his
 wife have proven to be loyal, dependable and upstanding close
 personal friends.
 In 1989, the Texas Legislature confe~red the enforcement responsi-
 bility of the Cigarette and ~obacco Products Tax Act on the Texas
 State Treasury Department (the ~Treasury"). As a steff attorney
 at the Treasury, I recommended Mr. Malouff for one of the enforce-
 ment officer positions because I run familiar with his excellent
 record as an offlcerin other positions he has held. My speciLc
 job duties at the Treasury have not affordec me the opportunity
 to work directly with the Cigarette end Tobacco Products Tax Division~
 however, it is well known that Mr. Malouff is highly regarded by
 his superiors and his collegues es a proficient and valuable enforce-
 ment officer.
 Mr. Malouff is extremely knowledgeable of theories 1 principles. and
 practices of professional criminal and civil investigations. He is
 also well trained in the area of civil rights legislation and he is
 sensitive to its potential impact in law enior-cement situations.
 Mr. Malouff has the ability to coordinate, motivate and rr~nage his
 subordinates and peers in enforcement progrruns and to communicate
 his thoughts and objectives effectively to his superiors and others.
 I highly recommend Mr. Malouif for any position for which he applies.
 I feel that he is more than adequately educated and trained to assume
 a position that requi~es his particular experience and credentials.
 In addition, I sincerely believe that he has the potentia! to success-
 fully meet the criteria of a higher level position than the one he
 currently holds.
 I hope that you will seriously consider Mr. Malouff as a qualified
 candidate for the position for which he applies.
 Sincerely,

---~7/U:-~·- ;v ]£~~ }r·~~-·___
                             ./
 R:le •Mi che,J.--i1fmgu rB.
                 /
                               E~ l (\
  ,
 ••
ELEVEn




                                    LE~~ER     OF     REFER~NCE:


                                         CHA...~I E   !1ALOUFF

   As Division Loss Prevention ZP1anager for the Texas Division of
7-Eleven Stores (A Division of The Sout.hland Corporation), I have had
the good fortune of 1r1orking 1r1ith cr.arlic Malou.ff in his capacity of
Special Agent for the Tobacco Pr-od::cts Division of the 'l'exas Treasury
Department over the last several years.
   As Special Agent, Charlie has been exceptionally responsive to ~he
problems of the retail intiustry in Texas cor:.cernirig the theft and
black marketing of cigarettes and tobacco products. Charlie, along
with other Special Agents in the team, have helped retailers
immensely in investiga~ing and prosecuting those responsible for the
illegal and costly trafficking of st:olen cigarettes.
   Charlic!s willingness to listen to the public he serves, his
ability to pull together the efforts of various law enforcement
agencies, his ability to "sell" a program or co'..lrse of action to his
superiors, and carry it out, is a '..lnique and valuable asset in law
enforcement or any industry.
   Charlie has a refreshing ability to establish a working
relationship with just about anyone, instill trust and confidence in
those he \vorks vrith and for, and delivers on his promises.
   Needless to say that this is net the case \vi th all la~v enforcement
officials all the time, but Charlie seems to be able to rise above
titles and politics, and gets the· job done.
   Please feel free to contact me perso:;a.:..ly if you req-o1.:i.re further
information.




Jeff Feldman
Division Loss Prevention Manager
The Texas Division
7-Eleven Stores
A Division of The Southland Corporation




7-Eieven Stores I Texas Division 1649
2201 North Central Expressway I Suite 171 I Richardson.   ;x   75080 I Pnone (214) 907-0711   )
          801 :·:J i.rc~1:llcl Street
          Sc.n A:·ttonio .• TX 7"8:!.36



          ;· \·":'"Mo e:::.;.:.·:~~:':c.ly ~}:.i!c.sed '..:.O ~-:car cr yn,;~ .. ( :..t; (>~ ti: Ln-~:l::r.; ~~:-::ci c..ct:."io:l3
          to ~'>roLec;.: gov~r:Jn::;-:.t nl"O!?ert:y on ~LH ~:-:ny 1.976.               A~ you. }~r:.:=.v.r ther~t.::-
                        ir. Dt..r ;.iid.sl: t~at ~!.aVt! j_ess :..::-r.n.n ;, ;:i:! r.zc~"i.r~-:2d ~·~-~f:-~ ~6 fo;_--
          a.!:"~ nt~!:.·:y
          bot>~ ~-.::·.:·soi.1a1 ani!. ~:nvcr;-!.•~v..:~1t:. ~.t:O;)(;-;:ty.


          -~c-hG:.. _. -;.;     .~r-::·     :-.1~osc:        ::;·:·~~--    ·:~.sv :.t5.. ci:~ ·:.:·-t!c ;;;:C. C.:!'" .f. ~Lc·l:--.:c \'iY'.. ·- _.:o7." -;_r::;·~;~ £"~c-~.:.o~
          f>•;:t        t;"!:.:.y         ct~e     t~1e; sar:;~               a.nes thz.t_ c:O;-J_,ryi.c.L:l 3r:ct:s3t \·:~ a1:-c j_~sin;-i su

          to r:l~1 ~:..~c f:~l~.:t: hE:n.G.ti~s -::nst :~K~!·:ey r.:~-~-r~ \·Ii"~.(;r; govcri"!.:-t~c:::t ~ru~>~..;·~·!~~;.r is
          C.cst:coye:d, it ~-;~~st. ~e                                        :r.~{_>J.aced..             ·:.-?.!:' t·Jt'    cf!.:e.r-..    t.'!'lc ~·--:o:12:y     sc::::   .ssi~~E.:
          {o;: o·...u-:- bent;:·i.Ls :~!ti..St                               ~)t.!   di.:ve:c-:~c:.c~        Lo -r~:~c.J..~:-- nr- r.:::.7li.~;,.:c. B~1.i:.."!:iOt.:5ly
          c:a~~a:~t:!:C:             ·:;,ro!)t~rl:_~<>' ..


          ~~:o;; \Tt~e:. B.                 crc.c;l.r ·to                 )'Oti.l"   _::._;,~d. ·_r y· c-~-~-c:   z   c(;.~ . .i.~: ·;:c.   r. . ~s:::;c.t   ~o (HJ::C .cc::!:-:-~~;.:i ty.
          I'~::ts cL~;;;-)lny            0f ~ot.:!~.:~~~e c:~C _}t~s:L _ll.~.c~-~~~~ r~::.~~:st: ~.-.:.:~3 ::·;y ~;l:!r:'2:r.n£.ic,:.-: i::~10\'i
          t:.:"! 2. t         yul~r g~-;.1-c.r&ci.o:l \•!f.}.:'L Co \·~c:ll \-.~~~.r-x-; ·i. ·::' s ynt:1~ ~~~.t::-:.1 tv ::-~.!: ~:: ~:-
          -:c·.ir. t)· y.




          ·:,./:.:·c).Y V .:              .;_.;I~i·~·o~-:,     cu~.c~t-1. ~            ·..~5./L~:
          ~~;: ..;(;~         Co;r_r;;:r,i~·-'-lf~ r:




                                                                                                     _!




---------------------····-··--
                                                                                UliS'iAit:GO~~t:~t;~~;~.:c;
                                  - KA \' BAIL£\' HtiCHlSOS                       .c'O'Str'..i:.S,!:tAT   171tt~,l.
                                           lit:-.St:iU:i'.                               t;\1:.~'\...tiU;
                                         S1A1i01TL.~4S.




 August 20._:1992



TO WHOM IT MAY CONCERN:

 I have known and worked with Charles Ma!ouff for the last two years. In my personal
 opiilion. he has many positive qua1'ties that make him a valuable employee in his field.

 Charlie is a very energetic an& creative individuaL He is a hard working person who
. willingly devotes more than forty hours a waek to his job. He is also creative. and
  frequently comes up whh different ways to approach situations, with the goal of doing his
  job better.-~ Charlie is also very knowledgeable about Jaw enforcement"training and
  procedures.

 Therefore, I personally recommend him tor your consideration.




 Alicia M. Fechte:
 General Counsel
·Texas State Treas~ry Department
 AMF/jas
                                            COMAL COUNTY
                                            SHERIFFSDEPARNENT
                                             October 6, 1983




        ~.-   ;;._ ~~:~-
                 ..
                    ,
                               ···-:

                 Mr. Burney Boeck
  · _.- Chief of Pol!c:e
      . Hew Braunfels Police Dept
     · -. 111 W. Garden
~-.~·~·~-Braunfels •. Texas 78130

                 Dear Chief Boecks
                     It has come to my attention th~t one of my j~ilers, Charles
               - Halou~f.ha~ applied for a patrol job for the city of Nev Braunfels.
            · Although I hate to.loose Mr. Malouf£ I can understand his wanting
                to move on to something that he· prefers. which is be·ing a patrol
               officer. Therefore. I would like to take this opportunity to
            : -recomme~d Mr. Malouf£ for the position :of patrolman. During the
                time that he has been working" af the Comal County .Jail he has ZH~n
             · an as~er to this department. Mr. Malouf£ is, a good worker. a good
                listener and is willing to learn. When~ver someone is needed to
            :··take care of some extra 'work or put :in some extra time Hr. Malouf£
        ·'!•·; •is always willing to help .out. _and I 'know the job will then be done
         ..::~-"right.  As you well know. 'when· you need a job done·you want someone
           · that-you
                 ~
                         can trust 'to do it the way it must be done.
                           •            1    •           I      I



                 · ·: If you have any questions about Charles Malouf£ please do not
                 hesitate to' contact me.      ·




                 JJ/kc


.....
    1?;:·.\.'-.{"tt.•'rlt:~M!T'.1i:"',;,:                                                        ,.RI (.!".\TF. OFt-:r~r; Rl-ll.I)N;
P 0. J}(JX   ·~;,-;_{.N-'!1ti!..~!A 1 :0-.;
                                                     K·\ \ lt\U.tY Hl1U!l!'O\                       t..'t!~~lSS   .-.r !7THST
       .a.l;.!'-\1~ 7f~A~     :,..11 t                                                                    i\C;-..=bi..i,.llJ
                                                           "\ ~ \;   • :·   . i ... "\"




                 May 2Z, 1992



                 Mr. Charlie Malouff
                 5408 Scout Island Circle
                 Austin, Texas 78731


                  Dear Charlie:

                 I recently received a letter from Malcolm Kirkland of the Grocery Supply Company
                .commending you for your help in investigating an incident of stolen cigarettes within the
                 Grocery Supply Company.

                  I always appreciate hearing about employees of the Texas Treasury whose hard work is
                  making such a difference to people throughout the state. It is efforts such as yours which
                  will help us to eliminate the cigarette black market and save taxpayers millions of dollars.

                  Thank you again for a job well done.




                  Kay     ley Hutchison
                  State Treasurer

                  KBH!dcr/rc

                  cc:               Donna Reynolds
                                                                                                                               ..
                                                                                                                              '''
                                                                                                                                     I\
                                                                                                                              --    .)-




                                                                                   '"'\'.i               .-       .........
                                                                                                                 ~ ....                       I"       •
                                                                                    ·.........:-~ ..._   !...,.../. !,...-'               l        I




   GROCERY SUPPlY COMPANY
                                                  " GSC f!'• Hllf'RISE
   P. C. Sox 638. 13C       H:;:,..:~l
   Sw!ph,u Springs        Te~as   75.:sJ-:::63S
   (9C3;   885-752~
   1·8:J0-23~·1938                                                            PW    11 1992
                                                                                                                   ·-..-·
   FAX (903) 439·32·<9
  May 7, 1992                                                            TREA!;OR\' OEPARTMENT
                                                                           EXECt;Triif ADMIN• ..-
 Ms. Kay Bailey Hutchison
 State Treasurer
 P. 0. Box 12608, Capitol Station
 Austin, Texas 78711
  Dear Ms. Hutchison,
  This letter is to say "Thank You" to you as State Treasurer and your Department, specificaliy Mr.
  David Boatright and Mr. Charlie Malouff, for your assistance in investigating a recent incident of
  stolen cigarettes within our Company. Mr. Boatright was very responsive to our needs in arranging
  the investigation and, according to my pcopie, Mr. Malouff was outstanding in handli.'lg the
  investigation.
  Ms. Hutchison, we, Grocery Supp!y Company, t:ave worked together with your Department in the
  past and hope that we have been some benefit to your efforts. Please know that we stand ready to
  assist you in the future if needed and that we really appreciate Mr. Boatright's and Mr. Malouff's ·
  recent assislance to us and you for allowing them to respond so effectively and efficiently. Thank
  you again.


 ;;v~):~?-0'!'
?/(/!_tf:-t:-,_./l
                        j)
          J...':.t.'•-:: ,.
                      1


  Malcolm Kirkland
  Division President




  MK:sm
                                                                                                                                                                                                                                                                        ~1AY             1992


    ~TREASUR1' I~JTEREST
                                                                                                                                                TOJL\CCO To\ X CR-\CK DOWN

                                                                                                                                    1    ': .    ~      ; .. •   ~ .....   ' .                      :. . 1.·;~ :.. .. :.··~·~r:~1~n.;;                ~~~ .1n1J!h~~ ~ce.'""'
                                                                                                                                    . . . __ . ···:·1·:,·                                           l ..··~ :"' i .. -....._., ;n         ~::; ..\!O:f~~       ancl       tor,!!~Co




                                                                                                                                    .- t :- •;          ~-   ' : .• ·: ::,_      ~   . • .... l.   ~.... .:.~··: t: .... ,; ··.:-:~!;:;, . . ~ .;.!   5~   ~-'o.!tJ.r   oh1    f~nnin
                                                                                                                                    • ·.on!' "··'~t. ~P .\ b.1 r., .: ....·d~ ......-,l \ 1! lHHt.:h~~-.;.ir:-t! '-llil:.l.~ed
                                                                                                                                    ~a.:!-:;..-.. :n t                     K .. :~~''llLi ;on:i ;::l:~ ....;'"~t"H"iing them lO Tt;:::\~!'i. The
                                                                                                                                    .'!;.·-.: \·:;\i;~m.:h:~~ .; :,,,,.,,L.L'~ m'c"'B:;_:li:i(•n hyT~a«;ury

                    FR0\1 THE TI{L\SUtf:lt'S IlLS h.                                                          0   0.
                                                                                                                                          ·. :~!"'. Ll:~;H:~ c.";:·.!~ P:"·~ir;L·: ~ C\E! ...·i.\.:.h~eCro.ug ~~cho: ...
                                                                                                                                           -! ~;!-: ·! ;,.'\,; . . \., ··i''"i~~ B~·\o..'T.t:=-c Cn:nrnt,;;.\on.

    Plan~          forth\."   Trf..~~ht:ry ~,i,:n:;,. ~Hl'     '\"- a!  .n~~ ~a;..~ a :·i£ht. Tb.:
    together and gel to- kt~'"'-'· ..:~,~-:~ .-~>.·: ;,; ··                                                                                                                                                                                           FEBRUARY 1991


          TREASURY INTEREST
FROM THE TREASVRER'S f>ESK .. -                                                                CIGARETTE RIN'G SHATTERED
                                                                                                    I~ FORT WORTH
It"~ tlu! timi.! ot year ag;iir~ ir~ T~X.:!'-~ Th~~ tir~~:: w:~n \~.c
de~ivcr  gr;:at ;1t,;V'~ tO ti:t'ti'~Hlth uf r~opi.: thret:_gi1 ~!~t~
Trea...;u~y·~ Undai:n:.::U ~tunt.:y FunJ pnJg:"Jnl. Ou Sun-:L;y.                               Fl'!:-:ru~try l L 1~'-)2 markl"d the Tr\~JSUT}·s :~r£e~ ~nd m~J

\lar-:h l!-.t, four miHi;1n ~vpi~~ ot th~ c::=!~:;l ar.nua!                                    ..ui.:~c":·a--i.!! c·i~Jr~"'ttL! ~tt~t                             in !"C:ent history Y:het: an estimMerl
Lindaimed Property ;nsbhcation wiil go out io th.: pub~i;; in                                  >:iUJ)(l\1 wonh                      ,,r ,£olen ci:;.:retres and S30.000 in ~ash,
thirty-five newspaper" across th~ ~T:Jt~ to infom1 pcop!~ tk!t                                 w~;~pon~            ;md ,.ehiclc-; were co:lf:5cated m For. Worth.
we have sOtnc!hin&, ttlat ~!t1r.t;~ to lhera.
                                                                                               Trc.hury •p.:ci.1t   .ogcni~ travek'd ;o Fort Wonh to work in

Last fiscai year, y.·c return...:d more           mo~y !er>rim:         muc~      011;1:t: tn m;tkc the                             ~nt:.,.ts..

~nan S!i6 million, we :u-e expecting: anothe: ~om;men~al yc:.:r.
E.1ch year the numher of mail and phone im~uiri.:s go.:' up                                    Th~      :mc>!5 and confiscation• culminated a three-month
due to tile incrca!'ing .popularity of this T•.:~'tay r•.1biic                                 in,-~,:igat;on into ;;t(\len cigarene traffiCking in Ta!Tll.nt
service. In fact. over 170.000 pico::cs of mall anti \ .iU.Oil(>                               Cot~n:y. A:~ ;~.m .•   twemy-hve f tile
Treasury. Rt"que;.t., for Pr<>ro,:l!~ IRFP',) mu>t 1;0 ou: fc>r                                Spcciul agcms Charlie M"ioutT and Alex Pena worked
pr~ntiag bii!s; compt:!Cl l;,b mt.:.•t iJc _genct;:tct!Jr.d ¢tlitcd !n                         dir~cr!y    wtth the f(!i1 Worth Police Deparur.ent d~ng the
Ordzr lCl t:~ a dean 1~1!X~ iO '-Cnd t•'l the winni:1.:.: hsdrler: rt~h:il·                    ar.:1t:rc•wer ~r;;::or:. u:llicr the ~Uj.'1ervisioo of Toba,t.:o T:u
scr"icc :mnouncl!ments mu~t be p:ep:tr~tl ;mll "";;to TV                                       Diz~t·x Ab:;.: F..-.::uel and Ati>ist.xnt Dn-ee!o: David
;,;m,tion.;; C41.tn.:ra ft.."'.ady an wnr~ ~tt1tl tuft.l1'1U;H\nu ;na"'l he                    Boatn1!~t. 'I r,·;,_,u~· ''!ZCllt' Tnmmy Ad:lms. Jeff Bi>hop.
pr.:pared fo' th•· pr:n:cr; li-t~ ar.d final draf: ul;>i.:' rr.u,: he                          llarh:n:: Fer,m:':~. Lana Idol and C:!lvin Lee assisted in the
proofed: and t;;:uporary           ~~a: I n1u~1   lx:   te~t:::.3. hn~;i a~d                   ph·-d~,wn au,,,., .trd ~~2LUlC~. n~)· alo/.) coi\d !Cted Treasury
trz.ined.                                                                                      m-p-.:.:tion,; uf iil.: tarJ;c:cd locations where stolen goods had
                                                                                               t-..:.:n pur.:h;"::d. ThanJ.., to a! I of you for helping to make
The eflo:t gources. Faciiir;.;:, Scrvic~' ;:~d
Plan~ing. am: variou.\ Olhcr,_ Some spec!~! th:ml.:> al.m nuN
~o to Sara!: Marlow. Director of Uncl:tirncd Pmp.:rty, and
Elean[")f Ro.!, A.~~tstar.: D1~cctor oi Lncb:mccl Property:
Doug Prine..:. \t.ul:tgcr o! Put-:1ic O~HC;tdl. \\."hth~ jith ~i j, it.l
5ee that the publication i' print~d ami di,:rii>utcc; Sally
Quereo.u. Jir. Ross. Henry Rodriguez. Steplu:n Br:g.'tl, Tin;~
1\cwstrom ;md ~tlrk Tonhcy. Eadl uf yn' v.;,, i1Ntumcr.tai
in ensuring that :hi!. pmce:.~ ran .•awod:!y and cf:"iciemly. ;,nd
I ~m so proud of your hard work.

Ire lis: frequemly tont~im. na:nes Ill r.:np;c We a:~ I: nnw.
including Treasury employee~. lnok f1'r )                   TEXAS ALCOHOLIC BEVERAGE COMMISSIOf\
                   Pw1 O.ff.cc Box JJ/27, Capi.:ol Sration, AIL!Iin, To:a.< 78711-.i/21   (512i .:58-2500                       hanr.cnt Fox., Acting Administrau




                                                                                             1206 Manor Drive
                                                                                             Victoria, Texas 77901
                                                                                             December 3, 1991




          Ms. Kay Bailey Hutchison, Treasurer
          Treasury Department
          P. 0. Box 12608
          Austin, Texas 78711

          Dear Ms. HuLchison:

          I want to take this opportuniry to commend t:wo of your Special
          Agents in your Tobacco Tax Division for their work and cooperation
          in a joint venture we conducted with your department on November
          22, J.991.

          Special Agents Charlie Kalouff and Jeff Bishop were invaluable
          to us in investigating and ultimately sei7.ing bootlegged, untaxed
          cigarettes and alcoholic bevcrage:r; brought from Old Mexico and
          sold in Vict:oria. Texas.    Without t.hese two agents cxpercise, our
          job would have been more difficult. I also convey to them my thanks.


                                                                                           ,sl,nc~rel;~•
                                                                                           1- s\:
                                                                                            ..._ ' • ~
                                                                                                         Wct \:c> .
                                                                                                         I   .,   ~   "'   ""   .............


                                                                                            Bob Hatcher.
                                                                                            District Supervisor
                                                                                            VicLoria District #19




         BLH:al




         cc - Charlie MalotJff ·
              Jeff Bishop




Louis M. Pearce, Jr., Clwimw.n.                      Allan Slrh·n!, Jr., Mnn.btr                                  Rt•nu 1/iggi.nbotlu;.m-Brooks, MtmiHr
        HolL~Ion                                               .Au.:t~ir.                                                                       FOrtWmk
-
    -
    ~~·,
           '

               RETURN RECEIPT REQUESTED

                                                                                          May 5, 2014

               General Greg Abbott
               Attorney General
               300 W. 15TH ST.
               Austin, TX 78701

                     RE:    ABUSE OF OFFICE BY A TRIAL JUDGE, ARISING FROM PERSONAL
                            PECUNIARY INTEREST FOR MAKING DECISIONS RESULTING IN
                            WRONGFUL    CONVICTIONS, IN  VIOLATIONS  OF  THE  TEXAS
                            CONSTITUTION, CODE OF CRIMINAL PROCEDURE, AND THE TEXAS
                            PENAL CODE

               Dear General Abbott:

                                             ._
               My name is Charlie Malouff. I am a decorated, honorably retired, chief of police and
               decorated Texas Veteran with 29 years of service to my country. This complaint is in
               regards to the Abuse of Office for Pecuniary Interest leading to wrongful
               imprisonment, by Travis County 2991h District Court Judge Karen Sage.

               The court is supposed to be the instrument to advance the ends of justice. When the
               trial judge, for personal pecuniary interest, makes decisions contrary to, and involved
               unreasonable application of clearly established state and federal laws as determined by
               both Supreme Courts and the Constitutions of both Texas and the United States,
               resulting in wrongful imprisonment, the judge surrenders their right to immunity under
               the color of law and subjects themself to the laws of the Stat~ of Texas.

               According to Sage's best friend, attorney . Jackie Wood, and another independent
               attorney, Aria! Payan, whose wife works for the Travis County District Attorney, Karen
               Sage made decisions for votes and contributions in her then upcoming re-election,
               March 4, 2014, in denying dismissal, mistrial, Franks Hearings, and other defense
               motions. Her decisions, resulted in my arbitrary, selective, vindictive, malicious, and
               unethical prosecution for "Securing Execution of a Document by Deception", between
               August and October, 2013, that was committed in violation's of the First, Fourth, Fifth,
               Sixth, Eighth, Fourteenth Amendments to the United States Constitution; the Texas
               Constitution; the Code of Criminal Procedure; and the Texas Penal Code in the
               covering up of crimes by the police, and the Travis County District Attorney's Office
               Public Integrity Unit, including, but not limited to, "targeting" me for my "freedom of
               speech" (admitted to under oath by TCDA Investigator Lori Carter), Attempted Murder,
               Industrial Espionage, Destruction of a Federally Funded Energy Project, Destruction of
               Evidence, Theft of Trade Secrets, Abuse of Office, Official Oppression, Coercion,
·;.




      Falsifying Time Sheets, Corruption, ongoing Brady, and Prosecutorial and Judicial
      Misconduct.

      There are over 4 Terrabytes, of exculpatory evidence, motions, and an additional
      several thousand pages of trial transcripts supporting this complaint. This evidence
      and trial transcripts reveal the Governments arbitrary, selective, vindictive and malicious
      misconduct. Sage was privy to testimony, evidence and motions the jury was not. In
      addition, the statements made by two independent officers of the court (see attached)
      support this Abuse of Office. This egregious violation of law has resulted in the
      wrongful convictions of not one person, but two. The other, Mary Jo Woodall, a 57 year
      old woman who never committed anything other than a traffic violation at age 17, and
      who, because of the Abuse of Office by Karen Sage, never had a chance at a fair trial.

      In 2006, I was convicted in violation of 26 USC Sec 5812,_ 5861 (e), 5871 Unlawful
      Transfer of a Firearm in the United States District Court, Southern District of Texas, Cr.
      No. H-06-237-001. At that same time, but unbeknownst to me, the United States
      attempted to prosecute Sgt. James V. Vest, Illinois State Police, for the exact same
      thing. Sgt. Vest sought out the congressional intent of the law; see 132 Cong. Rec.
      55358-04, 1986 WL 774609, ggth Congress, 2"d Session, specifically statements
      from Senator's Hatch, Dole and McClure regarding this issue. Sta.ting in part,
      Senator Dole said, §922 "is somewhat ambiguous language." Senator Hatch stated
      "This amendment was designed to deal with crime guns, not weapons used to fight
      crime on a domestic or international scale." Senator McClure added, ''The end result
      has been the entrapment of otherwise honest people into violations that neither hurt
      anyone, nor contribute to violent crime." The Vest Court found "the law was not
      intenc:fed to apply to police officers, but instead its purpose was to eliminate the use of
      machine guns and other various weapons used to commit crimes. It does not appear
      that this statute was designed to criminalize police officers even if they may be guilty of
      mere technical violations." It went on to state, "Those (police officers) are under a
      reasonable belief that the person handing them that weapon~ an instructor, is imbued
      with the authority to have that weapon and provide it to them. " Furthermore, the Court
      ruled the statues were unconstitutionally vague and allowed for arbitrary enforcement.
      It stated the legislative history indicated it was aimed at criminal possession and not the
      use of weapons by law enforcement. United States District Judge David Herndon
      dismissed Vest's case with prejudice. (See attached). I found the Vest case researching
      case law for my 2255 Motion to Vacate in my instant case on April 2, 2014.

      My case was a result of the independent criminal conduct of 'Eugene H. Williams, Jr.,
      and FBI Special· Agent Mark Tilton using the US Attorney's Office in Houston, to
      retaliate for being called on the carpet when I, as a U. S. Coast Guardsman, on call up
      after 9-11, caught a Russian Spy in the Houston Ship Channel, and to suppress Tilton's
      failures as a supervisor, in both that case (he was the supervisor of the FBI Russian
                                       (_   ~'? .J[:-'c..-,.
·'•                                       '-· v         I




      Desk) and as the FBI Houston SWAT Team Leader, and those of the ATF in his and
      their conduct, or the lack thereof, in the Eugene H. Williams,- Jr. case. (See attached
      letter to OPR, Pardon Petition).

      The FBI/ATF debacle again raised its head in October, 2011 when multiple flash bang
      grenades, traced back to the Williams case, were planted at my house, and found four
      days after I was arrested, and still in jail, conveniently by Travis County Deputy Toby
      Miller, the complainant in this case. This was after my house and shed were trashed
      and no evidence was found. The ATF, US Attorney and FBI refused to conduct a
      thorough investigation to keep from re-addressing these issues (see 2255 Motion to
      Vacate). Sage heard about this when I testified at trial. In .addition, she was visibly
      shaken regarding the injustice. All this should be on the camera in the court security
      files.

      According to the Constitution, I, as a Citizen of the United States, have the right to
      contact the President of the United States directly to apply for a Pardon. Not knowing
      anything about Vest, but knowing what the FBI and US Attorney were doing to me was
      wrong, I sought a Presidential Pardon. My Pardon Petition was, on its merits, hand
      carried to the President ori December 24, 2008 and was turned awa.y, not denied,
      because of a non-related political debacle regarding another's pardon application (see
      attached Tussi article). General Abbott, I am not now, nor have I ever been, a
      criminal minded person. (see attached resume).

       The Stimulus Act was to stimulate the economy and bring jobs and income back to
      ·Americans in the United States of America. I, as an American, created a company that
       was owned by Americans, for Americans, using innovative technology, not only made in
       America, but made by Americans with no foreign parts, and l spent considerable time
       getting my On-the-Job Training Program approved by the Veteran's Administration, so I
       could employ as many Veteran's as possible, including handicapped. Anything taken to
       another country was done with the pride of knowing the product would be made in
       America by Americans. And that, Sir, is something I, as a Disabled Veteran, am very
       proud of!

      I have yelled, screamed and jumped up and down in the graphic voice I was trained in
      as both a Drill Sgt., and sailor, since the day of my arrest, arguing I was not only set up,
      by Travis County Sheriff's Deputy, Toby Miller, who was caught red handed falsifying
      time sheets for himself, another police officer and others employed for the Grant, and
      who was identified as a suspect in the sabotage and destruction of a Federally
      funded energy project (see attached police reports), but there was no way I would
      get a fair trial under Karen Sage. When Jackie Wood became my attorney, she told me
      right off, Sage was her "best friend" and "not to worry." Prior .to the defense resting in
      my case, Wood repeatedly told me to "trust me" and "Karen has my back." That "trust"

                                                                                                 3
aside, what is more important to this complaint is Wood's statement in the holding cell
that "her decisions were political" referring to her upcoming re-election. Shortly
thereafter, to be told the same thing by Payan (see attached sworn affidavit and other
documents), two people who are, as officers of the court and ethically sworn to tell the
truth regarding the conduct and integrity ·of a judge, can only be taken as true
statements and that Sage abused her office, wrongfully imprisoning me for monetary
and other pecuniary interests.

I pray, after you read the attached documents, you cannot help but see our convictions
were brought about unconstitutional, unethical and criminal methods that offend any
rational person's sense of justice, and identify the extreme malfunction in the
administration of justice in both mine and Mary Jo Woodall's case's.

I PRAY there still remains ethical and honest Government advocates in your Public
Integrity Unit, and in your consideration of my complaint.

                                        Respectfully Submitted,



                                        Charlie Malouff
                                        66089-179
                                        P.O. Box 1010
                                        Bastrop, TX 78602




                                                                                       4
RETURN RECEIPT REQUESTED

                                                                           May 19, 2014

Honorable Bob Goodlatte
Chairman, House Judiciary Committee
2309 Rayburn HOB
Washington, DC 20515

      RE:    DESTRUCTION OF A FEDERALLY FUNDED ENERGY PROJJECT;
             POLICE MISCONDUCT IN COVERING UP MULTIPLE FELONIES BY A
             SHERIFF DEPUTY AND OTHER POLICE, INCLUDING AN ASSISTANT
             DISTRICT ATTORNEY; MISCARRIAGE OF JUSTICE THROUGH
             ARBITRARY,  SELECTIVE   AND    VINDICTIVE  PROSECUTION,
             PROSECUTORIAL MISCONDUCT; CONSTITUTIONAL VIOLATION'S
             OF THE FIRST, FOURTH, FIFTH, SIXTH, EIGHTH, FOURTEENTH
             AMENDMENTS, AND ARTICLE I AND II TO THE CONSTITUTION AND
             OTHER FEDERAL LAWS

Dear Mr. Chairman:


My name is Charlie Malouff. I am a decorated, honorably retired, chief of police and
decorated Veteran with 29 years of service to my country. I come to you in a plea for
help. The House Judiciary Committee has jurisdiction relating to the administration of
justice in the courts and over law enforcement agencies.

Without making this letter lengthy and repetitious, this plea for help is in response to
what a God faring man would claim the "beyond description". misconduct of the U.S.
Attorney in Houston, Texas, the U.S. Attorney in Austin, Texas, DOE. OIG Criminal
Investigators, and Agents of the ATF and FBI, the Travis County District Attorney and
local law enforcement in Austin, Texas.

In 2006, I was convicted in violation of 26 USC Sec 581 ~ 5861 (e), 5871. Unlawful
Transfer of a Firearm in the United States District Court, Southern District of Texas, Cr.
No. H-06-237-001. At that same time, but unbeknownst to me, the United States
attempted to prosecute Sgt. James V. Vest, Illinois State Police, for the exact same
thing. Sgt. Vest sought out the congressional intent of the law; see 132 Cong. Rec.
S5358-04, 1986 WL 774609, 99th Congress, 2"d Session, specifically statements
from Senator's Hatch, Dole and McClure regarding this issue. Stating in part,
Senator Dole said §922 "is somewhat ambiguous language." Senator Hatch stated "This
amendment was designed to deal with crime guns, not weapons used to fight crime on
a domestic or international scale." Senator McClure added, "The end result has been·
the entrapment of otherwise honest people into violations that neither hurt anyone, nor
contribute to violent crime." The Vest Court found "the law was not intended to apply to
police officers, but instead its purpose was to eliminate the use of. machine guns and
other various weapons used to commit crimes. It does not appear that this statute was
designed to criminalize police officers even if they may be guilty of mere technical
violations." It went on to state, "Those (police officers) are under a reasonable belief that
the person handing them that weapon, an instructor, is imbued with the authority to
have that weapon and provide it to them. " Furthermore, the Court ruled the statues
were unconstitutionally vague and allowed for arbitrary enforcement. It stated the
legislative history indicated it was aimed at criminal possession and not the use of
weapons by law enforcement. United States District Judge David Herndon dismissed
Vest's case with prejudice. (See attached). I found the Vest case researching case law
for my 2255 Motion to Vacate in my instant case on April 2, 2014.

My case was a result of the independent criminal conduct of Eugene H. Williams, Jr.,
and FBI Special Agent Mark Tilton using the US Attorney's Office in Houston, to
retaliate for being called on the carpet when I, as a U. S. Coast Guardsman, on call up
after 9-11, caught a Russian Spy in the Houston Ship Channel, and to suppress Tilton's
failures as a supervisor, in both that case (he was the supervisor of the FBI Russian
Desk) and as the FBI Houston SWAT Team Leader, and those of the ATF in his and
their conduct, or the lack thereof, in the Eugene H. Williams, Jr. case. (See attached
letter to OPR, Pardon Petition).

The FBI/ATF debacle again raised its head in October, 2011 when multiple flash bang
grenades, traced back to the Williams case, were planted at my house, and found four
days after I was arrested, and still in jail. This was after my house and shed were
trashed and no evidence was found. The ATF, US Attorney and FBI refused to conduct
a thorough investigation to keep from re-addressing these issues. This failure to
properly investigate and rush to get a conviction, has led to the arbitrary, selective,
vindictive, malicious, and unethical prosecution for "Felon in Possession of a
Firearm", in the United States District Court, Western District of Texas. Further
compounding this egregious deprivation constitutional rights, I was charged and
convicted of "Securing Execution of a Document by Deception" in the 2ggth District
Court, Travis County, Texas, in violation's of the First, Fourth, Fifth, Sixth, Eighth,
Fourteenth Amendments to the Constitution, Code of Federal Regulations, State and
 Federal laws, Rules of Professional Conduct, in the cover up of Attempted Murder,
Industrial Espionage, Destruction of a Federally Funded Energy Project, Destruction
of Evidence, Theft of Trade Secrets, Abuse of Office, Official Oppression, Coercion,
 Falsifying Time Sheets, Malfeasance by Federal Agents, Corruption, Withholding
 Discovery, and Prosecutorial and Judicial Misconduct (see attached documents).
 Additionally, the U.S. Department of Energy has compounded these felonious crimes in
 unethical, unprofessional, deficient, negligent and biased conduct through its field

                                                                                            2
employees, management, Criminal Investigator's, and other's acts. (See attached letter
to DOE). Further compounding this already complex and CC?mplicated case were my
own attorney's deficient and negligent conduct. (See 2255 Motion to Vacate and
Judicial Misconduct)

According to the Constitution, I, as a Citizen of the United States, have the right to
contact the President of the United States directly to apply for a Pardon. Not knowing
anything about Vest, but knowing what the FBI and US Attorney were doing to me was
wrong, I sought a Presidential Pardon. My Pardon Petition was, on its merits, hand
carried to the President on December 24, 2008 and was turned away, not denied,
because of a non-related political debacle regarding another's pardon application (see
attached Tussi article). Mr. Chairman, I am not now, nor have I ever been, a criminal
minded person.

The Stimulus Act was to stimulate the economy and bring jobs and income back to
Americans in the United States of America. I, as an American, created a company that
was owned by Americans, for Americans, using innovative technology, not only made in
America, but made by Americans with no foreign parts, and I spent considerable time
getting my On-the-Job Training Program approved by the Veteran's Administration, so I
could employ as many Veteran's as possible, including handicapped. Anything taken to
another country was done with the pride of knowing the product would be made in
America by Americans. And that, Sir, is something I, as a Disabled Veteran, am very
proud of!

I have yelled, screamed and jumped up and down in the graphic voice I was trained in
as both a Drill Sgt., and sailor, since the day of my arrest, argu.ing I was not only set up,
by Travis County Sheriff's Deputy, Toby Miller, who was caught red handed falsifying
time sheets for himself, another police officer and others employed for the Grant, and
who was identified as a suspect in the sabotage and destruction of a Federally
funded energy project (see attached police reports), but the federal government was
quietly directing the Travis County District Attorney in this prosecution. The instant case
stems from an ARRA Stimulus Distributed Renewable Energy Grant. This was a
federally funded energy project, under the constant and direct supervision and audit of
federal agencies, primarily the Department of Energy, which was sabotaged and
negligently investigated by the DOE, ATF and FBI, and subsequently destroyed by the
City of Jonestown under the direction of the Travis County District Attorney and DOE
OIG Special Agent Rosemary Peterson. This was the physical evidence to the
sabotage.

1 PRAY, after you read the attached documents, you cannot help but see my
conviction's were brought about unconstitutional, unethical and criminal methods that
offend any rational person's sense of justice, and identify the extreme malfunction in the

                                                                                            3
  administration of justice in both mine and Mary Jo Woodall's case's. Mary Jo Woodall is
" a 57 year old woman who never committed anything other than a traffic violation at age
  17, and who, because of the Judicial Misconduct of the state trial judge, Karen Sage,
  who denied Brady motions, motions for mistrial and dismissal, and other motions for
  political contributions and votes in her re-election, March 4, 2014, never had a chance.
  at a fair trial (see Judicial Misconduct).                                              ·

 I also PRAY there still remains ethical and honest Government advocates in you and
 the Committee, and you consider my plea for help.

                                          Respectfully Submitted,



                                          Charlie Malouff
                                          66089-179
                                          P.O. Box 1010
                                          Bastrop, TX 78602




                                                                                         4
.,


                                                          November 22, 2014


     Ms. Leslie Caldwell
     Assistant Attorney General
     Civil Rights Division
     Criminal Section
     950 Pennsylvania Ave. NW
     washington, D.C. 20530


     RE:   DEPRIVATION OF RIGHTS UNDER COLOR OF LAW COVERING UP THE
           CRIMES OF · MISPRISON OF FELONY;. ATTEMPTED MURDER;. DESTRUCTION
           OF A FEDERALLY FUNDED ENERGY PROJECT; .THEFT; TAMPERING WITH
           EVIDENCE;. INDUSTRIAL ESPIONAGE; SELECTIVE AND VINDICTIVE
           PROSECOTIOR;. ABUSE OF OFFICE; OFFICAL OPPRESSION; PROSECU:-
           'l'ORIAL ARD JUDICIAL MISCORDUCT·r .:~ND OTHER FEDERAL LAWS; AND,
           VIOLATIONS OF THE FIRST, FOURTH, FIFTH, SIXTH, EIGH"l'R, NINTH
           AND FOURTEENTH AMENDMENTS '1'0 THE UNITED STATES CONSTITUTION.


     Dear Ms. Caldwell,

           My name is Charlie Malouff.     I am a Decorated, Honorably Re-

     tired, Chief of Police and Decorated Disabled Veteran with 29 years

     service to my country.

           I am coming to you with this Formal Criminal Complint of De-

     privation of Rights Under Color Of Law and Conspiracy to commit
     these deprivations in accordance with 18 USC 241 and 242, involving

     several Assistant    u.s.   Attorneys, and FBI Agents because their con-
     duct and according to the FBI Web Site Civil Rights Complaints,

     this falls on you.

           From 1975-1982, I was an Air Force Security Policeman.      My

     duties involved dignitary protection and counter-espionage (emp-

     hasis on Russian and Chinese), activities.

           After 9-11, I was Activated with the Coast Guard in the Port

     of Houston.   In December, 2001, I received information about a

     "Russian Spy" in the Houston Ship Channel.       After notifying the
     Command, I took a Boarding Team and located the vessel.       Sub-
sequently,·the case, with over 100 high security risk photos, was

turned over to the Houston FBI Russian Desk who negliglently failed

to act.    Six months later, John Ashcroft made an announcement on

National TV elevating National Security Levels resulting from a

"credible threat to Pasadena,(TX)".       The Coast Guard was put on

notice.

     With a very real possibility of Congressional Inquiry looming,

the Command sent a Lieutenant commander and myself over to the

FBI Russian Desk where we met witb FBI supervisory Special Agent

Mark Tillton, who introduced himself as the head of that Desk.         The

Commander, in no uncertain terms, relayed the message, if Congress

came down on the Coast Guard, the Coast Guard was coming down on

the FBI for their failure to act.        (See Pardon Petition and Coast

Guard    Commendatio~s   for this incident.)

        I personally knew Tilton from his role with the FBI Regional
SWAT Team, and their affiliation with the Cypress Creek Advanced

Tactical Team, the by MOU, FBI Regional SWAT Paramedics for Houston.

        Over a period of time, former ATF Agent Eugene Williams, CCATT

Operations Manager and Paramedics Team Leader, was engaged in mul-

tiple newsworthy horseplay adventures involving flash bangs taken

from training.     I had nothing to do with any of Williams oddball

activities.

        Williams, FBI and ATF ignored, conduct led to the incident

where he blew part of a foot off of Steven Cosby at his bachelor•s

party with flash bangs taken from,training.       Even though I was no-

where near Williams or Houston, and had no idea that he took them

from training, or that horseplay was involved until much later,

                                     2
1
"
'
    .
        search warrant at Mary Jo's.
             I have put all of my supporting documentation on CD.       The
        intimate details of the beginning of this horrific nightmare·are
        found in the Coram Nobis, followed by the Writ of Habeas Corpus
        and 2255 Motion to Vacate.
             This is a Formal Complaint for Deprivation of Rights Under
        Color of Law, against:
             Assistant u.s. Attorney Jimmy Kitchen
             Assistant u.s. Attorney Daniel Guess
             John Doe Assistant u.s. Attorneys-Houston
             John Doe Assistant u.s. Attorneys-Austin
             FBI Supervisory Special Agent Mark Tilton
             FBI Supervisiory Special Agent Charlie Rasner
             John Doe FBI Supervisory Special Agent-Austin
             John Doe FBI Special Agents involved in this investigation
             Travis County Sheriffs Deputy Toby Miller
             Former Jonestown Police Officer Michelle Cook
             John Doe Travis County Sheriffs Deputies
             Travis County District Attorhey Investigator Lori Carter
             Travis County Assistant District Attorney Holly Taylor
             Travis County Assistant District Attorney-Susan Oswalt
             Travis County Assistant District Attorney-Greg Cox
             Travis County District Attorney-Rosemary Lehmberg
             DOE OIG Special Agent Rosemary Peterson
             John Doe DOE OIG Supervisors and Agents
             Jonestown Mayor-Deane Armstrong
             Jonestown City Council
             Travis County District Judge Karen Sage
             My name is not Travon Martin, or Michael Brown.       I am not an
        unarmed black boy who was beat on by the police.       I am an Honorably
        Retired law Enforcement Officer, and Military Veteran who has been
        persecuted for doing his job!     Through the negligence of the FBI,
        Miller, the   u.s.   Attorneys involved, and their Good Ole Boy buddies
        listed above, who hid behind their badges seeking revenge, Mary Jo
        Woodall and myself have suffered unconstitutional crminal and civil
        abuses.
             While I cannot speak for     Ma~y   Jo, it does not take a rocket
                                            4
scientist to see the criminal abuse put upon this innocent woman.
     Ms. Caldwell, I took multiple oaths solemnly swearing to
"Defend the Constitution against all enemies foreign and Domestic."
     I intend to do just that!     One thing I will find out is how
far "no integrity" and egregious: cover up goes up in my Government·.
     I will be in Washington DC with a camera crew to address the
Department of Energy, Office of Professional Responsibility and
the FBI's tyranical, negligent and oppressive acts so that I can
present this to a Congressional Committee over the malicious
destruction of a Federally Funded Energy Project and the subsequent
oppressive conduct by Government officials in keeping these Un-
constitutional and illegal acts covered up.       (See letters to DOE
and OPR).
     To make sure my voice is heard, I will be exercising my Con-
stitutional Rights of Free Speech and to redress my Government by
reaching out to the 22 million Veteran's who solemnly swore to de-
fend the Constitution, and others FED-UP with the Governments Mis-

conduct.
 '
     I will be contacting your office and FBI Director Corney's Of-
fice to follow up on this formal    Crimi~al   ·complaint.
                                               Respectfully,

                                                               u




                                                  Charlie Malouff




                                   5
1 • Complete Items 1, 2, and 3. Also complete
    Item 4 If Restricted Delivery Is desired.
  • Print your name and address on the reverse
    so that we can return the card to you.
  • Attach this card to the back of the mail piece,
    or on the front if space permits.
 1. Article Addressed to:

       ¢:>66089-179¢:>
                   Leslie Caldwell
                   DOJ Civil Rights-Criminal                                          DEC 0 kJ 2014
                    950 Pennsylvania AVE NW                                                                             1
                                               1
                   Washington, DC 20530          ja.~lce"JYpe                                                           '
                    United States                  ~rtlfled Mail                  0 Express .Mall
                                                    0 Registered                  0   Retum Receipt for Merchandise
                                                             November 22, 2014

Director James B. Corney
Federal Bureau of Investigation
935 Pennsylvania Ave., NW
Washington, DC 20535

RE:     DEPRIVATION OF RIGH'TS UNDER .COLOR OF LAW. COVERING UP 'THE
        CRIMES OF MISPRISON OF FELONY; A'l"l'EMPTED MURDER; DESTRUCTION
        OF A FEDERALLY FUNDED ENERGY PROJECT; 'TBEF'T; TAMPERING WI'l'H
        EVIDENCE; IRDUS'TRIAL ESPIONAGE; SELEC'l'IVE AND VINDICTIVE
        PROSECU'TION; ABUSE OF OFFICE; OFFICAL OPPRESSION; PROSECO-
        TORIAL AND JUDICIAL MISCONDUCT; AND OTHER FEDERAL LAWS; ·AND,
        VIOLATIONS OP 'THE FIRST, FOURTH, FIFTH, SIXTH, EIGB'l"R, NINTH
        AND FOURi'EERTH AMENDMEiiTS 'TO THE UNITED STATES CONSTI'TU'TION.


Dear Director Corney:
        My name is Charlie Malouf£.    I am a decorated, Hornorably
Retired, Chief of Police and decorated Disabled Veteran with 29
.years service to my country.
         I am coming to you with this Formal Criminal Complaint of
Deprivation of Rights Under Color of Law and Conspiracy to commit
these deprivations in accordance with 18 USC 241 and 242, in-
volving several FBI Agents, because their conduct and the ninte-
grityn of the.Bureau falls directly on you.
         From 1975-1982 I was an Air Force Security Policeman.     My
duties involved dignitary protection and counter-espionage
 (emphasis on Russian and Chinese) activities.
         After 9-11 I was Activated with the Coast Guard in the Port
of Houston.      In December 2001 I received information about a
11
     Russian Spy" in.the Houston Ship Channel.    After notifying the
Command, I took a Boarding Team and located the vessel.         Subse-
quently, the case, with over 100 high security risk photos, was
turned over to your Russian Desk who negligently failed to act.
'   .

        Six months later, John Ashcroft made an announcement on national
        TV elevating National Security Levels resulting from a "credible

        threat to   Pasadena~.   The Coast Guard was put on notice.

             With a very real possibility of Congressional Inquiry looming,

        the Command sent a Lieutenant Commander and myself over to your

        Russian Desk where we met with Supervisory Special Agent Mark

        Tilton, who introduced himself as the head of that Desk.        The

        Commander, in no uncertain terms, relayed the message, if Congress

        came down on the Coast Guard, the Coast Guard was coming down on

        the FBI for your Failure To Act.       (See Pardon Petition for more

        informaton and Coast Guard Commendations for this incident).

             I personally knew Tilton from his role with the FBI Regional

        SWAT Team, and their affiliation with the Cypress Creek Advanced

        Tactical Team, your, by MOU, SWAT Paramedics for Houston.

             Over a period of time, former ATF Agent Eugene Williams,

        CCATT Operations Manager and Paramedics      Team Leader, was engaged
        in multiple newsworthy horseplay, adventures involving flash bangs

        taken from training.     I had nothing to do with any of William's

        oddball activities.

             Williams, FBI and ATF ignored conduct led to the incident

        where he blew part of a foot off Steven Cosby at his bachelor's

        party with flash bangs taken from training.      Even though I was

        no where near Williams, or Houston, and had no idea that he took

        them from training, or that horseplay was involved until much

        later, with the help of Houston AUSA Jimmy Kitchen and Tilton's

        HRT buddy, FBI Austin JTTF Supervisory Special Agent Charlie

        Rasner, I was subsequently charged and convicted for Unlawful
                                          ·2




                                                               .   ···---·-·-----------
. .   ...

            Transfer Of A Firearm as a "Present From The FBI. 11 (See Coram

            Nobis).

                    In 2010, I caught Travis county Sheriff's Deputy Toby Miller,

            and Jonestown Police Officer Michelle Cook falsifying Federal

            Energy Grant timesheets on a $1.836 Million ARRA Stimulus Grant,

            and subsequently their respective Department time sheets as well.

                    Miller was also identified to the Jonestown Police as a sus-

            pect in Attempted Murder, Theft and the sabotaginq of windmills on
            the Federal Grant, and by his own admission in Court, illegal use

            of the NCIC, his police equipment and vehicle, industrial espion-

            age, Theft of Trade Secrets and more.      Miller, to cover his own

            crimes, got his girlfriend, Travis County District Attorney Inves-

            tigator, Lori Carter, with the help of Assistant District Attorney,

            Holly Taylor to falsify a search warrant affidavit and pursue
            criminal charges agaiQst myself, and another innocent woman, Mary

            Jo Woodall.     (See Writ of Habeas Corpus and 2255 Motion to Vacate

            for intimate details.)

                    This outlandish, disgusting and oppressive ongoing unconstitu-

            tional behavior has been compounded,      again by your office, the

            ATF and the    u.s.   Attorney's involved in an effort to suppress the

            Houston incident, as flash bangs from that case conviently showed

            up at my home four days after my house was trashed and nothing

            found, and while I was still incarcerated in the Travis County

            Jail.     Your Austin office still refuses to identify the FBI Agent

            and his supervisor taht were involved in the execution of the

            search warrant at Mary Jo's.

                    I have put all of my supporting documents on CD.    The intimate

                                                 3
...

      details of the beginning of this horrific nightmare are found in

      the coram nobis, followed by the Writ of Habeas Corpus and 2255

      Motion to Vacate.

           This is a Formal   Complaint for Deprivation Of Rights Under

      Color of Law against:

           FBI Supervisory Special Agent Mark Tilton
           FBI Supervisory Special Agent Charlie Rasner
           John Doe FBI Supervisory Special Agent-Austin
           John Doe FBI Special Agent~Austin
           John Doe FBI Special Agents involved in this investigation
           Assistant u.s. Attorney Jimmy Kitchen
           Assistant u.s. Attorney Dahiel Guess
           John Doe Assistant u.s. Attorneys-Austin
           John Doe Assistant u.s. Attorneys-Houston
           Travis County Sheriff's Deputy Toby Miller
           Former Jonestown Police Officer Michelle Cook
           John Doe Travis County Sheriff's Deputies
           Travis County District Attorney Investigator Lori carter
           Travis County Assistant District Attorney Holly Taylor
           Travis County Assistant District Attorney-Susan Oswait
           Travis County Assistant District Attorney-Greg Cox
           Travis County District Attorney-Rosemary Lehmberg
           Jonestown Mayor-Deane Armstrong
           Jonestown Ciry Council
           COE OIG Special Agent Rosemary Peterson
           John Doe DOE OIG Superviso~s and Agents
           Travis County District Judge Karen Sage


           My name is not Trayvon Martin, or Michael Brown.       I am not an

      unarmed black boy who was beat on by the Police.      I am an Honorably
      Retired Law Enforcement Officer, and Military Veteran, who has been

      persecuted for doing his job!   Through the negligence of your

      Agents, Miller and their Good   O~e    Boy buddies listed above, who

      have hid behind their badges seeking revenge, Mary Jo Woodall and

      myself have suffered unconstitutional criminal and civil abuses.

           While I cannot speak for   M~ry   Jo, it does not take a rocket

      scientist· to see the criminal abuse put upon this innocent woman!

           Mr. Director, I took multiple oaths, solemnly swearing to

                                        4
.....

        11
             defend the Constitution against all enemies foreign and
        domestic 11 •        I int.efn to do just that!   One thing I will find out,
                        11
        is how far           no integrity 11 goes up the chains.    I will be in
        Washington, DC with a camera crew to address the Department of
        Energy, the Office of Professional Responsibility's and the                u.s.
        Attorney General's tyranical, negiigent and oppressive acts so
        that I can present this to a congressional Committee over the mali-
        cious Destruction Of A Federally Funded Energy Project, and sub-
        sequent oppressive conduct by Government Officials in keeping these
        unconstitutional and illegal acts covered up.                (See ·letters to DOE
        and OPR)
                 To make sure my voice is heard, I will be exercising my Con-
        stitutional Rights of Free·speech and to redress my Government by
        reaching out to the 22 million Veteran's who solemnly swore to
        Defend the Constitution, and others fed up with Government miscon-
        duct.
                 I will be contacting your office and Ms. Leslie Caldwell at
        the Attorney General Civil Rights Division to follow up on this
        formal criminal complaint.
                                                              Respectfully,



                                                                   Charlie Malouff




                                                   5
'.•   ...




                            Charles A. Malouf!, Jr.,                     (Ret. M.P.O., M.B.O).
                                                          P.O.-Box 118
                                                   . Cedar Park, Texas 78630
              (512)796~7000                                                              charlie@cmenergies. com

                                                          SUMMARY

            . Chief Executive Officer responsible for management and corporate development and implementation of
            ·domestic and international Alternative Energy programs in the United States and Mexico. Domestic
              and International Patents holder of CM Energies' Vertical Axis Wind Energy System. Honorably
              Retired Chief of Police and Emergency Services Specialist with over 29 years of diverse experience
              and background that encompasses law enforcement, maritime and military law, counter-terrorism,
              education, management, and international private business services. Proven performance in leadership,
              management, highly advanced ihvestigations and examinations of violations of law including Maritime
              Jaws, contract negotiations, research, strategic planning, development, quality assurance, general and
              specialized presentations, presentation and evaluation of commercial and specialized products and
              training.

            Key slcills include:

                   + Experience in corporate upper-level management
                   + Experience in international business development
                   + Experience in successful NEPA Environmental Assessments and Environmental Impact
                     Studies related to wind energy projects
                   + Experience in upper-level management in state, county and municipal law enforcement
                   + Over 20 years supervisory and management experience
                   + Over l 0 years experience in successful grant writing
                   • Senior Sea Marshal, U.S. Coast Guard, Port of Houston
                   + Supervisory Reservist, U.S. Coast Guard, Special Missions Team, Galveston
                   + Executive Board Member and multiple term Vice-President South Region, Texas Narcotic
                     Officers Association
                   + Graduate Chiefs Developmental Program Series I-II-LEMIT
                   + Graduate of the Coast Guard Maritime Law Enforcement Boarding Officers School
                     (Leadership and Command Course) with more than 29 years law enforcement experience
                   + Instructor certification and experience in numerous areas, including fmancial crimes, grant
                     writing, identity theft, field training, firearms, cultural diversity, maritime interdiction,
                     counter-terrorism, organized crime, defensive tactics/less lethal and impact weapons
                   + Completed training and demonstrated experience in US _Department of Labor Facilitation
                     Management
                   + Experience in. strategic planning involving multi jurisdictions and geographic areas
                   + Experience in training coordination, planning, development, delivery and evaluation
                   + Experience in budget development and fiscalresponsibility
                   + Experience in commercial/military sales, business management, and multi-organizational
                     research and development
                   + Extensive experience in emergency services, dealing with crisis situations regularly
                   + Extensive experience in Organized Crime, Public Integrity, Fraud and other Criminal
                     Investigations
                   + Key coordinator between Coast Guard and civilian law enforcement agencies
                   + Experience with FBI Joint Terrorism TaskForces, US Attorney Anti-Terrorism Task Forces
                   + 10 year Guest Lecturer Criminal Justice Department Advanced Criminal Investigations
                     Texas State University




                                                               1--'
Charles A. Malouf!. Jr.                                                                          2

 Awards and Achievements
 Honorably Retired Chief of Police. Master Peace Officer. Silver Star for Gallantry. Purple
 Heart. U. S. Air Force Outstanding Unit Award, Presidential Citation, assigned to dignitary
 protection detail for Shah of Iran, 1979. U.S. Coast Guard Commandants Letter of
 Commendation, for investigating and identifying Eastern Bloc foreign operative (Russian
 Spy) operating in Port of Houston. Coast Guard Commendation Medal (2). U.S. Coast
 Guard District 9 Life Saving Award. Command Letter of Appreciation for performance
 during Counter-Smuggling operations, U.S.-Canadian Border. Graduate of Law Enforcement
 Management Institute of Texas, Chiefs Development Program Series I and II. Graduate of the Coast
 Guard Maritime Law Enforcement Boarding Officers· School. Over 3,150 hours TCLEOSE
 recognized training, and 160 college credit hours, Majoring in Criminal Justice. Participant-
 Operation Iraqi Freedom. Participant-Operation Enduring Freedom.                  Senior Enlisted
 Supervisor, Physical Security Team, Coast Guard Special Missions Team, MSST 91104.
 Boarding Team Supervisor. First Sea Marshal, Port of Houston. Senior Sea Marshal Port of
 Houston. Outside Agency Coordinator. Member U.S. Attorney's Office Anti-Terrorist Task Force.
 Member FBI Joint Terrorism Task Force (JTTF). Rewrote Coast Guard Tactical Operations and
 Defensive Tactics-Post 911. Other pre-911 duties included Maritime Investigations, MSO
 Houston. Responsible for closing 163 out of 166 narcotic cases against mariners between 1999 and
 2000. Staff Member, Planning Division·MSO Houston. Developed USCG Gulf Coast Hurricane
 Planning Committee Operations Plan For Regional Gulf Coast Area Emergency' Operations 2000.
 Created and developed initial Strategic Threat Assessment Against the Port of Houston 2000-2001.
 Multi-Agency (Federal, State and local) Coordinator for 1122 and 1033 Programs (1988-2005).
 TCLEOSE Law Enforcement Instructor. Specialized instruction in Organized Crime, Money
 Laundering, Identity Theft, Narcotics, Terrorism, Undercover Operations, Ballistic Shield
 Tactics. Recognized expert in ballistic materials ·and applications.               Maritime Law
 Enforcement Boarding Officer-Instructor. Master Instructor, Precision Ordnance Products,
 including Less Lethal and Explosive devices. ASP Instructor. Tactical Training Instructor.
 Advanced FBI Firearms Instructor. TCLEOSE Firearms Instructor. NRA Police Firearms Instructor.
 Personal Protection Instructor. Home Firearms Responsibility Instructor experienced in static and
 dynamic firearms training. ASP Baton Instructor. OC Chemical Restraint Iristructor. Less Lethal and
 Explosive Devices Instructor. Defensive Tactics Instructor. Guest Lecturer to Southwest
 Texas State University Criminal Justice Divjsion on "Conspiracy, the Making of an
 Organized Crime" (1997-2005). Guest Instructor Texas Hispanic Peace Officers Association
 2005. Texas Municipal Police Association Member (2003- ). Staff Instructor, Cypress
 Creek Advanced Tactical Team Tactical Emergency Medical Services Training Unit
 (CCATT!fEMS), Houston, Texas (2000-2005). Member U. S. Attorney's Anti-Terrorism
 Task Force. Vice-President, South Region, Texas Narcotic Officers Association (2005-
 2006). Vice-President, South Region, Texas Narcotic Officers Association (2004-2005).
 Regional Director, South Region, Texas Narcotic Officers As~ociation (2002-2004).
 Training Coordinator, South Region, Texas Narcotic Officers Association (2001-2002),
 Member, Texas Narcotic Officers ASsociation (1997-2006), Assigned to dignitary protection
  details for Pope Paul, and President Reagan. Analyzed, developed, and published three-part
  article on tactical vehicle assaults published in Command Magazine 1998. Published article
 on Ballistic Shield Usage in Command Magazine 1996. Presented Special Confidential
 Report(Organized Crime and Money Laundering) to the Treasurer, State of Texas, 1990.
  Lead Agent in coordination, development, and operation of multi-agency Organized Crime
  Task Force in Fort Worth area, 1991-92. Created and developed Confrontation Management
  Course instructing in traditional Riot Control, and Confrontation Management techniques
Charles A. Malouf!, Jr.                                                                     3

  and Field Force Options for the Director of Criminal Justice Division, Lamar University,
  Beaumont, Texas. One of five civilian tactical instructors invited by U.S. Air Force Security
  Police to participate as staff instructors in 'Urban Tactics" (advanced SWAT) Course at Fort
  Dix, New Jersey. Former faculty member of "Top Gun" Investigation and Prosecution of
  Drug Cases, Sea Girt, New Jersey. Former member of U.S. Air Force's first Anti-Terrorist
  Tactical Neutralization Team. Former member of American Society of Law Enforcement
  Trainers (A.S.L.E.T.). Former member ofNational Rifle Association (N.R.A.). One oftwo ·
  participants in review and modification of Chapters 154 and 155, Texas Tax Code resulting
  in Legislative changes directed toward black market of cigarettes, 1990.              Former
  representative to FBI's Central Texas Terrorist Working Group.              Former member,
  Dallas/Fort Worth Retail Merchants Security Association. Former alternate member of
  Regional Organized Crime Information Center. Former member, Texas District and County
  Attorneys Association. Former member, Combined Law Enforcement Association of Texas.

  Vietnam Era Veteran.




                                                                                                  I
    TRULINCS 66089179- MALOUFF, CHARLIE- Unit: BAS-C-A
    --------------------~--------------------------------------------------------------------------------------

    FROM: 66089179
    TO: Harris, Stacey
    SUBJECT:PAYAN
    DATE: 10/02/2014 07:48:05 PM


    Please forward:

    2 October, 2014
    Mr. Payan:
    On May 26th, 2014, I sent you an email telling you that you and your wife are a material witnesses in the suspected criminal.
    conduct of Judge Karen Sage, and that because of your failure to address violations of law and the ABA and TDRPC with the
    Court and Bar, you have compromised my appeal process, and to get off of my case and find me an attorney that is not
    engaged in an intimate relationship with relative parties. You have since failed to recuse yourself or file for a new trial or file
    complaints with the Bar. lri addition, as you said, you and your wife, who works with Taylor are good friends and I am sure
    Taylor has bragged about her "win" in my case. Again, you two are material witnesses that will be called in Federal court and
    any other court I can subpoena Taylor and Sage in.

    Mr. Oskar Nisimblat, my appointed Federal Attorney for my 2255, has repeatedly tried to contact you for information regarding
    my State case and appeal and you have repeatedly refused to respond.

    On September 19th, as a result of your negligence and abandonment, I filed a 2254 Writ of Habeas Corpus in the Western
    District of Texas, Case No. 1:14-cv-882-LY. I have filed a 132 page Memorandom Brief and included approximately 1800
    pages including photos, and copies of the two CO's of Court Transcripts of the State case you sent me. The Judicial,
    Prosecutorial, and Professional Misconduct Grievances of my attorney are in that filing. I have not filed anything to do with the
    sufficiency of evidence. Only violations of Constitutional and Federal law under the First, Fourth, Fifth, Sixth, Eighth, Ninth and
    Fourteenth Amendments, 18 USC 241 and 242~ and ABA and TDRPC. 132 pages worth of case law and arguments.

    On 1 October, 2014, I had an Evidentiary Hearing in Federal Court over my 2255. In that hearing, Holly Taylor and Lori Carter
    were both put on the stand and both admitted UNDER OATH, that HOLLY TAYLOR was OUT INVESTIGATING, TAKING
    PICTURES AND GATHERING EVIDENCE, BEFORE THERE WAS ANY MEANINGFUL PROBABLE CAUSE, and as a result,
    VIOLATED ABA and TDRPC Rule 3.7 and MANY OTHERS!! HOLLY TAYLOR CANNOT BE MY JUDGE JURY AND
    EXECUTIONER..WHEN SHE WITHHOLDS EXCULPATORY AND EXONERATING EVIDENCE, admits to reviewing the
    search warrant affidavit but HIDES BEHIND HER "WORK PRODUCT" on MATERIAL OMMISSIONS, AS AN IMPEACHABLE
    WITNESS, SHE BECOMES ALL THREE.

    As you are still miATTORNEY OF RECORD, AND UNDER PROTEST, I AM DEMANDING you get copies of yesterday's
    transcripts, the 2254 AND ALL ATTACHMENTS AND YOU FILE THIS INFORMATION WITH THE APPEALS COURT
    IMMEDIATELY WITH A MOTION FOR AN IMMEDIATE VACATE AND REMAND FOR A NEW TRIAL, OR DISMISSAL WITH
    PREJUDICE!!! IF NOT, GET OFF MY CASE AND GET ME SOMEONE WHO IS NOT GOING TO CONTINUE TO FUCK MY
    STATE APPEAL PROCESS.

    I told you early on that I will be an intimate part of the appeal process. Please provide me the name of our Appellate Judge as
    soon as possible.
    Thank you,
    Charlie Malouff




v                                                                                                              )
               ,,
               ·'




(254) 7%-4620                                                                             P.O.BOX533
FAJ{(254)796-4512                                                                  HICO, TEXAS 76457




         September 01, 2005




         To whom it may concern:

         Allow me to introduce to you Chief Charlie Malouff.

         Chief Malouff served the City of Hico for about 4 months. He came on board and
         departed under unique circumstances: he came to work on very short notice
         when the previous Chief departed suddenly for service in Iraq, and now the City
         of Hico is contracting with Hamilton County for Police services through the
         Sheriffs Office.

         During his tenure here, Chief Malouff was indefatigable in serving the City. He
         participated in everything from attending luncheons at the Senior Citizens' Center
         to coordinating all security activities for the Annual Steak Cook-off event, which
         drew thousands of visitors to our City.

         I cannot recommend Chief Malouff highly enough; please give him every
         consideration.



         Lambert'- ·: tie
         Hico City Administrator




                                           Website: hico-tx.com
                                   E-mail Address: hicotexas@htcomp.net
                                      PATTIE HUBERT BOOTH
                                800 N. SHORELINE BLVD., SUITE 500
                                  CORPUS CHRISTI, TEXAS 78401


                                               July 22,.2004


    Don Lane
    Special Agent in Charge
    Coast Guard Investigative Service
    Gulf Region
    HakBoggs Federal Building, Room 1140
    500 Poydras Street
    New Orleans, LA 70130-3310
'
    SAC Lane:

            I would like to recommend Petty Officer Charles Malouff, USCGR, for the position of
    Investigator with the Coast Guard Investigative Service:-·

            I was introduced to Petty Officer Malouffin February 2003. Petty Officer Malouffwas
    assigned to the Intelligence Branch, Marine Safety Office Corpus Christi, Texas, providing
    security for the personnel, vessels and equipment to be deployed overseas. He began working
    regularly with our office on intelligence and criminal matters. In addition, he was actively
    involved in the Anti-Terrorism Task Force ("ATAC", formerly know as "ATTF") and other
    intelligence and security related meetings hosted by this office and the Coast Guard.

            Petty Officer Malouff is third generation Lebanese and would bring an insight and
    understanding to this position that so desperately is needed at this crucial time. During his time
    in Corpus Christi, numerous reports were received of possible terrorist activity directed at
    military resources and the Port. Petty 'Officer Malouffs expertise
                                                               .
                                                                         was instrumental in d.ealing
    with the possible threats to the area.

            While assigned to the United States Attorney's Anti-Terrorist Task Force he directly
    assisted the FBI's Joint Task Force in the investigation and enforcement of suspected Terrorist
    activities and financial fraud cases. In addition, he assisted the United States Attorney's office,
    the Anti-Terrorism Task Force, and the Joint Anti-Terrorism Task Force (JTTF) in the execution
    of search warrants and arrest warrant of an individual by the name ofRizzaw Hassan. Hassan
    has been indicted and convicted of fraud and money laundering.

           Petty Officer Malouffis personable, intelligent, self-motivated, and diligent in his desire
    and ability to take on complex.tasks, assist other agents, and develop information and evidence ·
for prosecution. It is these characteristics that I feel will make him a great asset to the Coast ·
Guard Investigative Service. I whole-heartedly recommend Petty Officer Malouff.




                                                                                   .   --   --   -----   ---------   ----
U.S. Department o~~~                  Commanding Officer                      7707 Harborside Drive
Homeland Security ··~'                United States Coast Guard               Galveston, TX 77554
                                      Maritime Safety & Security Team 91104   Staff Symbol: a
United States          ~                                                      Phone: (409) 941-8100
Coast Guard                                                                   FAX: (409) 740-3844


                                                                              1600
                                                                              18 Sep 2003 ·




Subj: LETTER OF APPRECIATION

1. I note with pride and am pleased to commend you for your performance of duty,
commitment, and dedication while recalled to active duty at MSST 91104 from 19 February
through 19 September 2003.

2. During this period; you were involuntarily recalled to active duty in support of Operation
ENDURING FREEDOM. Although assigned to MSST 91104, you were involuntarily
dispatched TDY to MSO/Group Corpus Christi to assist with Military Out Load Operations.
You accepted your orders and displayed exemplary professionalism despite being deployed away
from your parent unit. Your continued commitment to mission accomplishment and "can-do"
attitude was exemplary and contributed in no small measure to the overall success of the out load
operations.

3. Upon return to MSST 91104 in March, you continually demonstrated outstanding leadership
and performance in your duties with the Physical Security Team. In July, you deployed for three
weeks, on a multi-agency operation. Again you demonstrated quality leadership in your role as a
senior petty officer. The dedication, pride and professionalism you consistently display bring
credit upon yourself, your team, and the United States Coast Guard.

4. Your high level of performance and enthusiasm is sincerely appreciated. I look forward to
your continued presence here at the unit. Keep up the good work!

                                                  #




                                                                                    ------·---------
07/31/2003• 10:01        3154825551                             SH\ ALEXBAY                                         PAGE   62

                                                                                                                                fi ..
                                               Cilrnmander                               1240 2ast 9lh Street
                                               Nln~., Coast Guard Olstr1c:t              Cleveland, OH 44199-2060
                                                                                         SIBff Syr.1bol: (osr)
                                                                                         Phone: (216)902-6111
                                                                                         Fax: (21?)902-6121
                                                                                         Email: ppreusse@d9.uscg.mil

                                                                                         3130
                                                                                          JUL 1 5 ZG03
      MEMORANDUM
 ~·
  ..J:~SE;CAPT                                                                Reply to   D9(aosr)
                 CGD NINE (osr)                                               Attn of:   LCDR K. Willis
                                                                                         (216)902-613 5

      To:        CG GP Buffalo
      Subj:      SAR TEAl\19 AWARD


      1. Please convey my appreciation to USBP agent William Reed, PS 1 Charles Malouff, BM3 Artre
      Rusk and SNPS Josh Way, for their outstanding efforts in                the
                                                                   rescue ofNlr. Steven Coville from the
      waters along the St. Lawrence River adjacent to St. Lawrence Park, Canada.
      2. At approximately 1815, July6, 2003, USBP Agent William Reed, coxswain on a jointly crewed
      USBP boat, was showing BM3 Rusk and SNPS Way known smuggler departure points along the
      Canadian border, specifically around the Brock:ville/St. Lawrence Park area. They were traveling
      west, passing the main parts of the Brockville downtown area approaching the St. Lawrence Park
      wh~ .th.ey _o1J~.~ed.numerous people switnnllng in the adjacent waters including a lone male, later
      identified ·as· Mr: Steven Coville, swimming across the channel to lVme Island. As the boat crew
      moved within 50 yards of Mr. Colville, they observed him suddenly begin to flail his arms and
      briefly yell for help. BM3 Rusk and SNPS Way rushed to the front of the boat while agent Reed
      expertly maneuvered the 27-foot Sea Ark against a strong current that pulled Mr. Coville and the
      boat in opposite directions. The boat crew observed Mr. Coville go under and resmface. As he
      resurfaced, agent Reed repositioned the boat bow-on as BM3 Rusk attempted to grab Mr. Coville.
      Strong· ctlrrCnts once again thwarted their efforts and Mr. Colville was swept back under the water,
      bobbing back to the surface. Throughout the rescue, agent Reed continued to expertly maneuver the
      boat, careful not to strike Mr. Coville while staying close enough to affect the rescue. As soon as
      Mr. ·ec;ville resurfaced for the third time, SNPS Way threw Mr. Coville a line he was able to grab.
      Both BM3 Rusk and SNPS Way got a hold of Mr. Coville and pulled him into the boat. It was
      obviolis that he was suffering from hypothermia and shock as he was shaking uncontrollably. The
      crew immediately began emergency warming procedures. Mr. Coville stated he had tired rapidly
      again~ the-~ and could no longer swim. Agent Reed contacted emergency medical ass~ce
      and trimsfei'red Mf. Colville to the awaiting constable at Gilbert's Marine in Brockville, Ontario.
      3..   Ctiast. Guartt···seiu-ch and Rescue (SAR) operations were clearly enhanced by the persistence,
      dilig~ce and .~9fe$~i~~alism exhibited by the crew of the USBP boat crew. By virtue of their
      efforts; they ~~Y..ejoiried the prestigious ranks of SAR Team 9, a network of individuals who perform
      seatell..and ~e Oh the Great Lakes. Please accept these certificates and pir..s as a token of our
      apprec~atirin for aj~b well done!



                              ...


    ·. •~~i); ~~4~ 9 certificate and?in
                                            THE COMMANDANT OF THE UNITED STATES COAST GUARD
                                                               WASHINGTON 20593
                                                                                   4

                                                                06 September 2002


From: Commandant
To:   PSI Charles Malouff, USCGR

Subj: LETTER OF COMMENDATION

 1. I note with pride and am pleased to commend you for your performance of duty from
 September 2001 to September 2002 while serving in the Sea Marshal Branch of the Homeland
 Security Department at MSO Houston-Galveston. Following the tragic events of the 11
 September 2001 "Attack on America" you were recalled. to serve your country in the newly
 creat~d Homeland Security Department during Operation Noble Eagle. You began your duty in
 the Base Security Branch, logging over 200 hours of security patrols that were instrumental in
 the overall protection of the base and it's personnel. You were the lead watchstander supervising
 over 45 day and nighttime watches when you resolved over 20 potential trespass attempts,
 including a series of suspicious vehicles in the vicinity of the main gate. When Coast Guard
 priorities changed and new secUrity missions evolved, you volunteered to serve on one of the·
 Coast Guard's first Sea Marshal teams. Your relentless drive and considerable Coast Guard law
·enforcement experience played a vital role in the new operational mission as you oversaw the
 escort of 65 High Interest Vessels. In March 2002, upon receiving reports of a po~sible
 stowaway, you fought drenching rains, high winds and 8-foot seas in order to reach the suspect
 vessel. Once on board, you conducted a comprehensive search ruling out the presence of the
 potentiai threat, and then provided an armed escort during the vessel's twelve-hour transit into
 port. In December 2002, you aggressively investigated an incident involving a suspicious
 crewmember of a foreign vessel taking photographs of the Houston Ship Channel and it's critical
 infrastructure. Your quick actions led to immediate interviews with the crew and a federal law
 enforcement analysis of the photographs, circumventing any potential threat to the port. Your
 rapid patriotic response and participation in the most extensive mobilization of reserve forces
 since World War II greatly contributed to .the· rapid establishment of our current heightened
 national maritime security posture..

2. You are commended for your outstanding performance of duty. By your meritorious service
you have upheld the highest traditions of the United States Coast Guard.

3. You are hereby authorized to wear the Commandant's Letter of Commendation Ribbon ,Bar.
The Operational Distinguishing Device is authorized;

                                          For the Commandant



                                       ~pl!fcc!.:?
                     Commanding Officer, Marine Safety Office Houston-Galveston
                                 Safety Office Houston-Galveston
                                                  ADMINISTRATIVE REMARKS

                                and Discipline
  Reference: None

  Responsible Level:   Unit·
  Entry:   (General-Positive)

                                                                                                         ..



               26DEC01:  PS2 Malouf£ is recognized for his outstanding and significant
               accomplishment in identifying and handling of the preliminary espionage
               investigation of a suspected Eastern Bloc operative on December 26, 2001.
               PO Malouf£ was part of a Sea· Marshal Team onboard the vessel UMIAVUT when
               it was brought to their attention that one of the crew members had taken
               an excessive amount of security related pictures throughout the Houston
               Ship Channel.  Upon closer investigation of this individual by the FBI, no
               wrongdoing could be proven.   PO Malouf£ is commended for his
               professionalism, dedication and expertise. Job well done, Bravo Zulu.




                                                                   ~~1{
                                                                                                              -.'
                                                                                         CW04,    USCG




               18JAN02:        I acknowledge the above entry.



                                                                      C.A. Malouf£




1. NAME OF PERMANENT UNIT
MSO Houston-Galveston
                                                                             5. GRADE/RATE       6.
                                                                                                      PAGE 7
                                                                             PS2
                                           Page 2 - File in Service Record
               NOMINATION FOR SILVER STAR FOR BRA VERY

On 25 June, 2005, a blistering 100 degree summer day, at approximately 1530hrs.,
returning from a Police Chief Development Course in Huntsville, Texas, Hico Police
Chief Charles A Malouff, survived a multi-fatality, automobile accident just south of
Briggs, Texas on U.S. Highway 183 and while seriously injured, unselfishly attempted to
extract and rescue the other vehicle occupants.

Rafat Saulat, driving no11hbound in her 2000 Toyota four-door sedan, left the road
causing her to over correct and cross into the southbound lane. Unable to take evasive
action, ChiefMalouffbroadsided the Toyota resulting in a fiery crash engulfing both
vehicles. After several minutes of being trapped inside his burning 2005 Ford Pick-UP
and ignoring his own serious internal injuries, ChiefMalouffwas able to kick his way out
of the passenger side window and proceed around to the Saulat's vehicle. ChiefMalouff
forced his way through shattered glass and flames in the back seat and pulled Sajid, a 14-
year-old boy, out of the burning vehicle and placed him in the grass away from the
flames and scorching asphalt. Looking back at the wreckage, Chief Malouff observed
two bodies still inside the vehicle. ChiefMalouff noticed two young males attempting to
open the Saulat's driver's door, but to no avaiL ChiefMalouffwent over to the vehicle
and also attempted to open the door, but to no avail. ChiefMalouffthen went up to
several ofthe gathering vehicles and secured two shovels and a pry bar. ChiefMalouff
broke both shovels on the driver's door and one ofthe men assisting bent the pry bar.
The flames had now engulfed the inside of the Saulat's vehicle and the men assisting
moved away from the vehicle. Chief Malouff went back into the flames and attempted to
open the door. Unable to open the door, ChiefMalouff attempted to pull Mrs. Saulat and
her daughter Arshia, out of the vehicle through the window. Unable to do so, Chief
Malouffreturned to the gathered vehicles and secured a rope. ChiefMalouffwent back
into the burning vehicle and tied the rope to the driver's doorframe and to a bumper of a
truck that had moved into a closer position. Assisted by the two men, ChiefMalouff
guided the truck fonvard where the driver's doorframe broke, leaving the lower portion
of the door in the locked position. ChiefMalouffwent back to the burning vehicle and
attempted one more time to extract Mrs. Saulat. The flames became so intense, Chief
Malouffhad to finally back away. The flames spread around the vehicles and headed for
Sajid. ChiefMalouff picked up Sajid and carried him to a vehicle where he was placed in
the rear away from the flames. 22 minutes after the accident and shortly thereafter, the
first fire truck and other emergency vehicles arrived on scene.

The Saulat's were all pronounced dead at the scene. ChiefMalouffwas transported to
the area trauma center and later diagnosed with permanent disabling injuries.

Chief Malouff' s heroic acts and indefatigable conduct, while himself seriously injured,
exempli(y the traditions of a Peace Officer's commitment to unselfishness and public
safety.
                    American Police Hall of Fame
                  ·SILVER STAR FOR BRAVERY
                                 IS HEREBY PRESENTED TO


                         Charle4t A. lvfalouff
For Unselfish Line of Duty Heroism in which this Law Enforcement Officer, at perilous
risk to his own life, performed his duty in such a manner as to reflect courage, dedication
and initiative becoming to the professional law enforcement officer.




Issued by the National BoardofTrustees upon
the recommendation of the Awards Committee
this 30th day of June, 2006
                                                           kttul-
                                                              PRESIDENT
                                            T;1A'RS
                                            TE~~~~~tiREMENT             SYSTEM            RECEiVED
                                                                                         APR 0 6 2006
          March 31 , 2006                                                                 TCLJ::··JSE

          Mr. Charles Anthony Malouff Jr.
          PO Box 26041
          Austin, TX 78755

          RE:      City of Hico
                   TMRS ID: 216475

          Dear Mr. Malouff:

          Your application for Occupational Disability has been approved .

                                       .Contact TMRS if any information is       inc~rrect.

                                            .   -
             Retirement pate.                       February 28, 2006
             R,etiremeri( Option
                          ,.                    '
                                                    CASH OUT                     Lump-sum payment will be
                                                                                 the only payment due.
             Check mailed                           March 31, 2006
             Supplemental Death Benefit Co-Beneficiaries: Dana     You may change your
                   ., .
                                    '   M. Malouff-McCoy  & Kristy beneficiary designation at
                        '
                          ..          i D. Malouff                 anytime.

          If you have any questions or if we can be of any assistance, please feel free to contact
          our Retirement Department at 1/800-924-8677.

          Sincerely,

     12 .. /V_~
     ~·Anderson                    ·
          Executive Director
          GWA/jcw


          Copy: City of Hico




TMRS                                                                                                       512.476.7577
P.O. Box 149153                                                                                  TOLL-FREE 800.924.8677
AUSTIN, TEXAS 78714-9153                               www.TMRS.cmi                                    FAX 512.476.5576
                  NOMINATION FOR POLICE PURPLE HEART

On 25 June, 2005, a blistering 100 degree summer day, at approximately 1530hrs.,
returning from a Police Chief Development Course in Huntsville, Texas, Hico Police
Chief Charles A. Malouff, survived a multi-fatality, automobile accident just south of
Briggs, Texas on U.S. Highway 183 and while seriously injured, unselfishly attempted to
extract and rescue the other vehicle occupants.

Rafat Saulat, driving northbound in her 2000 Toyota four-door sedan, left the road
causing her to over correct and cross into the southbound lane. Unable to take evasive
action, ChiefMalouffbroadsided the Toyota resulting in a fiery crash engulfing both
vehicles. After several minutes of being trapped inside his burni.ng 2005 Ford Pick-UP
and ignoring his own serious internal injuries, ChiefMalouff was able to kick his way out
of the passenger side window and proceed around to the Saulat's vehicle. ChiefMalouff
forced his way through shattered glass and flames in the back seat and pulled Sajid, a 14-
year-old boy, out of the burning vehicle and placed him .in the grass away fi·om the
flames and scorching asphalt Looking back at the wreckage, ChiefMalouff observed
two bodies still in.side the vehicle. ChiefMalouffnoticed two young males attempting to
open the Saulat's driver's door, but to no avail. ChiefMalouffwent over to the vehicle
and also attempted to open the door, but to no avail. ChiefMalouffthen went up to
several of the gathering vehicles and secured two shovels and a pry bar. ChiefMalouff
broke both shovels on the driver's door and ohe of the men assisting bent the pry bar.
The flames had now engulfed the inside of the Saulat's vehicle and the men assisting
moved away from the vehicle. Chief Malouff went back into the flames and attempted to
open the door. Unable to open the door, ChiefMalouffattempted to pull Mrs. Saulat and
her daughter Arshia, out of the vehicle through the window. Unable to do so, Chief
Malouffretumed to the gathered vehicles and secured a rope. ChiefMalouffwent back
into the burning vehicle and tied the rope to the driver's doorframe and to a bumper of a
truck that had moved into a closer position. Assisted by the two men, ChiefMalouff
guided the truck forward where the driver's doorframe broke, leaving the lower portion
ofthe door in the locked position. ChiefMalouffwent back to the burning vehicle and
attempted one more time to extract .Mrs. Saulat. The flames became so intense, Chief
Malouti had to finally back away. The flames spread around the vehicles and headed for
Sajid. ChiefMalouff picked up Sajid and carried him to a vehicle where he was placed in
the rear away from the flames. 22 minutes after the accident and shortly thereafter, the
first fire truck and other emergency vehicles arrived on scene.        ·

The Saulat's were all pronounced dead at the.scene. ChiefMalouffwas transported to
the area trauma center and later diagnosed with permanent disabli~g injuries.

ChiefMalouffs heroic acts and indefatigable conduct, while himself seriously injured,
exemplifY the traditions of a Peace Officer's commitment to unselfishness and public
safety.
                         %ttttrirmr             Jfniice ~ ®£ JJl'mttt
              1lafu 1                                       Jurple~~
                                         Jtlor IJlim of ~uflJ ~njurlJ
                                                        '

           CJ!iis Wif{ certify r.Ifiat        Charles A. Malouf{
           of tfze                            Hico, TX Police                                'lJepartment has
           6een efectetf to. tfze Pofice Legion of tfie Purp [e Jfeart in recognition of the grievous injuries
           sustainetfwfiife in tfzepeiformance ofauties as a faw enforcement officer antiis hereby aut/iorizetf
           to wear tfze officia{ metfa[antiservice 6ar. Issuetf 6y the .9lmerican Po{ice Jfa{{of1'ame,



                                                                                       ~rl. uJ.
                                         rrliis ·3oth                 . ..r) e 2oo6
                                                                 rfayo; un'

                                                                                          Presiient



71711M"'
                                                         Bosque County Sheriffs Office
       SHERIFF CHARLIE JONES • HWY. 22, P.O. BOX 741 • MERIDIAN, TX 76665 • 254/435-2363 FAX 254/435-2245




 August 15, 2003



 Mr. Charles Malouf!
 P.O. Box26041
 Austin, Texas 78755

 Dear Charlie:

 I would _like to say Thank You for taking time out ofyour busy schedule to hold class for
 my Deputies earlier this week. Everyone commented that your presentation was very
 informative, useful and fun. In fact, they have requested that I only use you as an
 instructor in the future.

 Once again, I appreciate you, and look forward to our next meeting.

 Sincerely,

 Bosque County Sheriffs Department

.J .4 Q
t/z~;~
 Charles E. Jones,
 Sheriff

. CEJ/ko
Department of
Criminal Justice                        SWT

                                             March 22, 2000
TO WHOM IT MAY CONCERN:


      I have known Mr. Charles Malouff for the past five years in
both a professional and personal capacity. In all instances I have
found him to be an intelligent, articulate and energetic colleague.
He has consistently impressed me with his thorough preparation,
determined approach, and by his ability to integrate the conceptu-
alizations of theory with the demands of reality for effective
problem resolution. Because of a variety of factors, I feel that
he is an excellent candidate for a police administrative position.
             First, Mr. Malouff brings a 'llide variety of experience in
  law enforcement. While with the State of Texas as an investigator
  he worked in several job environments 'Iilith progressively increasing
. responsibilities.     These experiences have given him more than
  substantive knowledge of varying law enforcement situations. They
  have also provided him with an accurate and realistic sense of
  values for the workplace and has instilled an unusually strong work
  ethic.
     Second, I have had the opportunity to see Mr.- Malouff develop
in the academic world.     While employed full-time as a police
officer, he has cont~nuously pursued his degree.    While pursuing
this goal he never took away time from his family and church
commitments and managed to participate in various community
programs.   These experiences have forced him to budget his time
wisely.

     Third, Mr. Malouff's record as a criminal investigator speaks
for itself.   His clearance and conviction rate were unsurpassed.
Such a record indicates that he was able to not only obtain the
relevant information for prosecution, but he was also able to do so
within ~he legal parameters established by the judicial system




                   Southwest Texas State University
                   601   Universit~·Drive     San ~'farces. Texas 78666-46!6
                             Off: 5i2-245-2i74    Fax: 512-245-8063
                               -2-

Re: Mr. Charles Malouff                              March 22, 2000



     Finally, on a more personal level, I have found that his most
admirable traits are an unimpeachable integrity and a persevering
desire to see the final fruition of his efforts. I feel that he is
quick to realize any personal limitation and is willing to seek
assistance when necessary.
     I highly recommend Mr. Malouff and feel that he will be a
definite asset to any law enforcement organization.   Should you
have any questions or wish to discuss the matter in more detail,
please feel free to contact me at my office (512/245-3347) or at
home {512/288-7242).
                              Sincerely,




                              Dr. Tomas C. Mijares
CAPTAIN .A..LLEN FREEMAl"l
                                               Spartanburg County Detention Facility
                                               950 California Avenue
                                               Soartanburcr South Carolina 29303




 AP & T INC.
 502 BAYBERRY COURT
 CEDAR PARK TEXAS 78613

 DEAR CHARLIE MALOUFP

 IT WAS A REAL PLEASURE MEETING AND GETTING TO SPEND SOME TIME
 WITH YOU DURING THE 7TH ANNUAL SOUTHEASTERN SWAT CONFRENCE
 AND TRAINING.
 THANKS SO MUCH FOR PARTICIPATING AS A INSTRUCTOR AND HEAD
 JUDGE. EVERYONE THAT ATTENDED YOUR TRAINING WAS VERY
 IMPRESSED AND SPOKE HIGHLY OF YOUR TRAINING. CHARLIE I DON'T
 THINK I      NEED TO TELL YOU HOW MUCH WORK GOES INTO HOSTING THIS
 EVENT AND WITHOUT THE HELP OF OUR SPONSERS IT WOULD NOT BE
 POSSIBLE.
 I TRUST THROUGH OUT THE YEAR YOU WILL KEEP IN TOUCH AND
 PLEASE PASS THE WORD ONTO DEPARTMENTS THAT YOU COME IN
 CONTACT WITH OR KNOW THAT WOULD BE INTERESTED IN THIS EVENT.
 IT WOULD BE GREAT TO HAVE A TEAM FROM TEXAS NEXT YEAR SO
 PLEASE PASS THIS ·oN TO YOUR NEIGHBORING DEPARTMENTS.
 I LOOK FORWARD TO SEEING YOU AGAIN NEXT YEAR SO TAKE CARE
 AND DON'T BE A STRANGER.
 ~-:} /) /;       (~_   '   .
 ~.............      \ J~-"Y)-'-..--"0-...._
 SINCERELY CAPTAIN ALLEN FREEMAN
                                 State of New Jersey
                        DEPARTMENT OF LAW AND PUBLIC SAFETY
                              DIVISION OF CRIWNAL Jusnc!E
                                       _ 25 MARKET STREeT
                                             CN 085
DEBORAH T. PORfi'Z                    TRENTON, NJ C8825-0#SS              TERRENCE P. FARLEY
AnORNEY GENERAL                       TELEPHONE: (500) 984-6500                 DIRECTOR




                                         May 14, 1996
        Jeffrey Shultz, President
        Centurion Ballistic Shield Corp.
        Tremont on the Cammon
        151 "l'remont St.
        Boston, Mass. 02111

        Dear Mr. Shultz:
             I am writing to express my a~preciation for your allowing
        Charlie Malouf£ to travel to New Jersey for Top Gun Cl~ss 7, held
        from April 12-19, 1996 at the New Jersey Police/Criminal Justice
        Academy at Sea Girt. I was quite pleased when Charlie offered to
        attend, having previously met him at the Urban Tactics Course
        conducted at Fort Dix. Charlie originally offered to present a
        lunchtime Shield Seminar for the Top Gun Class of approximately
        96 sworn Officers. As it turned out, Charlie saved our bacon
        when he was able to fill in a 3-hour block of instruction, when
        other instructors were unavoidably delayed. In addition, Charlie
        was able to share his expertise in tactics and use of the shields
        during our raid practicals.
             On behalf of the Top Gun Faculty, I would like to thank you
        for allowing Charlie to participate. His dedication and
        professionalism reflect very wall upon you and the Centurion
        Ballistic Shield Corporation. I have provided Charlie with the
        dates of upcomingTop Gun Classes, and extend through you an open
        invitation to him to attend whenever it is practical. Should you
        wish to speak to me at some point, my telephone number is 609-
         530-'3401.




                                               Jo'· -Robin M. Quelch
                                                eputy Attorney General
                                               Statewide Narcotics Task Force
                                 ,_
         c: SDAG T. Barry Goas
           .\
                                                            .·:.- -
                         DELEGATED EXAMINATING UNIT
                             PERSONNEL DIVISION
                  ~EDERAL LAW ENFORCEMENT TRAINING CENTER
                           GLYNCO, GEORGIA 31524
                '             NOTICE OF RATING

Charles A. Malouf£, Jr.
5408 Scout Island Circle South
Austin, TX 78731
SOCIAL SECURITY NUMBER: XXX-XX-XXXX
ANNOUNCEMENT NUMBER: 92-68
VETER~NS   PREFERENCE:   5
FINAL SCORE: 96
REGISTRATION DATE: 12-8-92
POSITION TITLE: Training Instructor (Law Enforcement)
GRADE: GS-1712-12
* IF YOU RECEIVED AN INELIGIBLE RATING, IT WAS BASED ON:

THIS IS NOT A JOB OFFER.    It is a notice of your rating for the
announcement shown above and reflects information contained in your
record as it appears in our files.     You should carefully review
this information to assure that it is correct. If any information
is incorrect or has changed si~ce you submitted your application,
you should notify this office in writing. Requests for change will
be acknowledged.     Due to the nature and confidentiality of
information contained on applications for employment, inquiries
should be addressed to this office in writing.
VETERANS PREFERENCE: You must qualify for a job (that is, meet
minimum experience andjor education requirements) before veterans
preference points are added to your score.   The score reflected
above includes additional points if you are entitled to veterans
preference.
REQUEST FOR REVIEW OF RATING: If you disagree with your rating and
desire a re-evaluation of your application, you must submit your
request in writing to this office WITHIN 30 DAYS OF THE
REGISTRATION DATE SHOWN ABOVE.      You should include specific
information about your experience/training and an explanation of
why you believe you meet the qualification requirements of the
p6sition or should have a higher rating.     Your request will be
considered and you will be notified in writing of the results.
LENGTH OF ELIGIBILITY: Your eligibility will entitle you to active
consideration in accordance with your standing on the list of
eligibles for    90 days    from the above registration date.
ELIGIBILITY IS RESTRICTED TO THE ANNOUNCEMENT FOR WHICH YOU
APPLIED.
                 TUASUilY DE7.U'NEHT                                                                                LBJ STAT!': OfflCE BUILOINv
            P. 0. BOX 12611&. C: AI'ITOl STATION                       • KAY BAILEY HUTCHISON                         CONGRESS AT 17TH ST.
                   AUSTlN. lEX.U 711 II                                         TREASURER                                  l~l~IMI.l-61111
                                                                              STATE Of TEXAS




                                           August 20, _:1992



                                       TO WHOM IT MAY CONCERN:
                                          ..
                                      .1 have known and worked with Charles Malouff for the last two years. In my personal
                                       opinion, he has many positive qualities that make him a valuable employee in his field.

                                Charlie is a very energetic ancf creative individual. He is a hard working person who
                             .. ~gly :devotes more than forty hours a. week to his job.. He Is also creative, and
                            · ·fr~q~entJY comes up with different ways to approach situations,· with the goal of doing his
                               job", better:i.t Charlie is also very knowledgeable about law enforcement 'training and
                                procedures.                                                          ·

                                       Therefore, I personally recommend him for your consideration.




                                       Alicia M. Fechtel
                                       General Counsel
                                       Texas· State Treasury Department
                                           AMF/jas .




              . ,..
            ,.,-
                }J...            '"-X
                                      .·   .........;,;_.....
                                           .
                                               ..... ...




.~~~r.:~.'~~~{~t~                          ROSE-MICHEL MUNGUIA
                            P. 0. Box 266
                          Austin, Texas 78767


                            Aug us t 8 , 1 9 9 2

                                      Re:    Charles A. Malouff, Jr.
To Whom It May Concern:
I have had the pleasure of knowing Charles A. Malouff, Jr., his
wife, Brenda, and their children since 1986. Mr. Malouff and his
wife have proven to be loyal, dependable and upstanding close
personal friends.
In 1989, the Texas Legislature conferred the enforcement responsi-
bility of the Cigarette and Tobacco Products Tax Act on the Texas
State Treasury Department (the "Treasury"). As a staff attorney
at the Treasury, I recommended Mr. Malouff for one of the enforce-
ment officer positions because I am familiar with his excellent
record as an officerin other positions he has held. My specific
job duties at the Treasury have not afforded me the opportunity
to work directly with the Cigarette and Tobacco Products Tax Division,
however, it is well known that Mr. Malouff is high~y regarded by
his superiors and his collegues as a proficient and valuable enforce-
ment officer.
Mr. Malouff is extremely knowledgeable of theories, principles, and
practices of professional criminal and civil investigations. He is
also well trained in the area of civil rights legislation and he is
sensitive to its potential impact in law enforcement situations.
Mr. Malouff has the ability to coordinate, motivate and manage his
subordinates and peers in enforcement programs and to communicate
his thoughts and objectives effectively to his superiors and others.
I highly recommend Mr. Malouff for any position for which he applies.
I feel that he is more than adequately educated and trained to assume
a position that requires his particular experience and credentials.
In addition, I sincerely believe that he has the potential to success-
fully meet the criteria of a higher level position than the one he
currently holds.                   ·
I hope that you will seriously consider Mr. Malouff as a qualified
candidate for the position for which he applies.




                                                      ------------------
     ~
ELEVEn
    fi'''


                                    LETTER OF REFERENCE:

                                         CHARLIE MALOUFF

   As Division Loss Prevention Manager for the Texas Division of
?-Eleven Stores (A Division of The Southland Corporation), I have had
the good ·fortune of working with Charlie Malouff in his capacity of
Special Agent for the Tobacco Products Division of the Texas Treasury
Department over the last several years.

   As Special Agent, Charlie has been exceptionally responsive to the
problems of the retail industry in Texas concerning the theft and
black marketing of cigarettes and tobacco products. Charlie, along
with other Special Agents in the team, have helped retailers
immensely in investigating and prosecuting those responsible for the
illegal and costly trafficking of stolen cigarettes.

   Charlie's willingness to listen to the public he serves, his
ability to pull together the efforts of various law enforcement
agencies, his ability to "sell" a program or course of action to his
superiors, and carry it out, is a unique and valuable asset in law
enforcement or any industry.

   Charlie has a refreshing ability to establish a working
relationship with just about anyone, instill trust and confidence in
those he works with and for, and delivers on his promises.

   Needless to say that this is not the case with all law enforcement
officials all the time, but Charlie seems to be able to rise above
titles and politics, and gets the job done.

   Please feel free to contact me personally if you require further
information.




Jeff Feldman
Division Loss Prevention Manager
The Texas Division
7-Eleven Stores
A Division of The Southland Corporation




7-Eieven Stores I Texas Division 1649
2201 North Central Expressway I Suite 171 I Richardson, TX 75080 I Phone (214) 907-0711
            DIVISION Of
(
    " )     THE SOUTHLAND
            CORPORATION
 .
 ,•

                           DEPARTMENT OF THE AIR FORCE '         '

                   HEADQUARTERS AIR_FORCE MILITARY TRAINING CENTER !ATC)
                          LACKLAND AIR FORCE BASE •. TEXAS 78236




 Charles A. Malouf£
 801 Fairchild Street
 San Ant'onio, TX 78236

 Dear Charles

 I was extremely pleased to hear of your quic.k thinking and actions
 to protect government property on 18 May 1976. As you know.there
 are many in our midst that.have less than the desired regard for
 bothpersonal and government property.

  There are those th~t may ridicule and criticize you for your action·
  but they are the same. ones that complain because we -an~ losing ..so
  many of our benefits. These recalcitrant· individuals·. are the last
  to realize that benefits cost money and when government property is
  destroyed, it must be replaced. Far too often the .money set aside
  for our benefits must be diverted to repair or replace maliciously
 ·damaged property .

. _You are a credit to your family and·a definite asset to our community.
   This display of c~urage and just plain·"guts 11 lets my generation know
   that. your generation will do well when it's your turn 'to _run our.


 c~ -~L-           Colonel, USAF




                                  Pr,epare the Man
                 . .:,       }


                                         ··f.




   .• TliEASURY liEPAAll4ENT                                                                  LBJ STATE OFFlCE BUILDING
P. 0. BOX 1:!608. CAPITa. STATION '             • KAY BAILEY HUTCHISON                          CONGRESS AT 17TH ST.
      AUSTIN. ~71711                                    TREASURER                                   l~l!to&.h~UI
                      .--2·:... , -.                  STATE OF TEXAS
        . .. .         __ ..,.: -
                  .     ....
          :.. August
                 -   20,
                      ...·,1992      ;




                  -!".:-         .

          :.'TC?:WHOM·IT MAY CONCERN:

       .· . :(ha~~ known and worked with Charles Malouff for the last two years.        In my personal
        . ·.·oplnioil.'he has many positive qualities that make him a valuable employee in his field.
          '      ' ... ~

       ·., ., Cti£¥Jie)~ a very energetic anctcreative individual. He·_ is a hard working person who
      · ~:;~!!R~91y~:d~votes more than forty hours a week to his.job/·:He.'is also creative, and
      .. :·P:~9~~11tiY;.t;:omes up with different ways to approach situation,s;with !he goal of doing his
      ·.. :Job{b~tter:f~·.Charlie is also very knowledgeable about law· enforcement "training and
         · procedures.

         ··. Thetefore~ I personally recommend him for your consideration.




           Alicia M. Fechtel
           General Counsel
          .·:t~tState .Treasury Department
         ·;: ~~~~~s:,. ,,




                                                                                            -----   ......   _________
                                     COMALCOUNTY
                                     SHERIFFS DEPARTMENT
                                      October 6, 1983




                         .- -
                       ·-.....
                     ··~:"

                       . ... ~




   ...__ ···. Mr. Burney Boeck
     ·..·: Chief of Pol!ce
      ~ ·,- Hew Braunfels Police Dept
          :··111 W. Garden
~--a·~,,5 ~raunfels,-Texas 78130

     -'_-Dear . Chief
                   -- Boeck1
                          .
                  It has come ~o my atteption th~t one of my j~ilers, Charles
         :·Malouf£,. has. applied for a patrol job for the city of New Braunfels.
   ·.. · Although I hate to.loose Mr. Malouf£ I can understand his wanting
   · -- to move on to something that he prefers, which is being a patrol
             officer. Therefore, I would like to take this opportunity to
         :.recommepd Mr. Malouf£ for the position ~f patro~man. During the
          '.time that he has been working a~ the Comal County Jail he has 1be~n
          - an asser to this department. Mr. Malouf£ is' a good worker, a good
           · listener and is willing to learn. When~ver someone is needed to .
   · --·-'take care of some extra 'work or put 'in some extra· ti~e Mr. Malouf£
    . ,.. •is always willing to help .out, _and I 'know the job '!fill then be done
       .....right.· As you well know, 'when· you need a job done you want someone
     ··-· that-you can trust 'to do it the way it must be done.
        ~   -·   •               I      '           I       '


       ·.. ·: If ~you have any questions about Charles Malouf£ please do not
       hesitate to contact me.          ·




       JJ/kc
    TREASl'R \' OEPhRTMENT                                                                                   I.HJ ST ATF. OFFIC'E Bllii.OISG
P. O.IIOX 12t.IIX, CAPI1'0L ~'TATIU~            KAY BAILEY Hl'TCHISO!\                                          CONGRESS AT 17TH ST.
      AUSTIN. TEXAS 7K711                                       "I HI ·\:'\IIWFH                                     I~I::!J.U..l-HUI
                                                             -'I·\ II Ill II~·''




              May 22, 1992



              Mr. Charlie Malouff
              5408 Scout Island Circle
              Austin, Texas 78731


              Dear Charlie:

              I recently received a letter from Malcolm Kirkland of the Grocery Supply Company
             .commending you for your help in investigating an incident of stolen cigarettes within the
              Grocery Supply Company.

              I always appreciate hearing about employees of the Texas Treasury whose hard work is
              making such a difference to people throughout the state. It is efforts such as yours which
              will help us to eliminate the cigarette black market and save taxpayers millions of dollars.

              Thank you again for a job well done.




              Kay     ey Hutchison
              State Treasurer

              KBH/dcr/rc

              cc:           Donna Reynolds




                                                •\Pt.: EQliAI. l H'l"t IMTl IS !'I Y 1·..\ti'I.C >'iEP




                                                                                                         -----------------------
                                                                                                        r ' I


                                                                                                        -'_I       I l
                                                                                                                .)-.




                                                                                                                   \
                                                                                                                -.:.;    (,   -

   GROCERY SUPPLY COMPANY
                                       A GSC ENTERPRISE
   P 0. Box 638, 130 Hillcrest
   Sulphur Springs. Texas 75~83-0638
   (903) 885-7621
   1-800-231-1938                                                            ~~~y   11 1992
                                                                                               ·-.--·
   FAX (903) 439-3249
 May 7, 1992                                                          TREASLIRV DEPARTMENT
                                                                        EXECt;TfVC ADMIN.·,-
 Ms. Kay Bailey Hutchison
 State Treasurer
 P. 0. Box 12608, Capitol Station
 Austin, Texas 78711

 Dear Ms. Hutchison,

 This letter is to say "Thank You" to you as State Treasurer and your Department, specifically Mr.
 David Boatright and Mr. Charlie Malouff, for your assistance in investigating a recent incident of
 stolen cigarettes within our Company. Mr. Boatright was very responsive to our needs in arranging
 the investigation and, according to my people, Mr. Malouff was outstanding in handling the
 investigation.

 Ms. Hutchison, we, Grocery Supply Company, have worked together with your Department in the
 past and hope that we have been some benefit to your efforts. Please know that we stand ready to
 assist you in the future if needed and that we really appreciate Mr. Boatright's and Mr. Malouff's
 recent assistance to us and you for allowing them to respond so effectively and efficiently. Thank
 you again.


 R:1,1~~;:,7/;:l.{ j}
~!/A !f.-£~)[ 1J:-1.-:--:: /
 Malcolm Kirkland
 Division President




  MK:sm




                                                                                         ----------
                                                                                                                                                                              MAY l992




             A 1v1UNTIII. Y 1'1 'lll.IC\TI! 1:--; H 1": n II-. I:\11 'I ; ; '• I I ', ' II 1111. rL.\. \" "1.·\ II. IRI:.-\.-;1 :I{ Y lJEI'AKfll.lENT


                                                                                                               TOBACCO TAX CRACK DOWN

                                                                                                         •1'" T• ,;,_".',, T:, · .li' i'i"n '' L"ury pic·nic· arc \\c·llnndn\\ ·'' ~ C lur hard·
working Activity Cnmmiuco: ha' :tlrc:tll.
tennis courts and two pla~st.:apc·'· '" th.:ro: will he• pil·nty nf !"un
activities in which to particip:t!c. We ""ill abP h:t\c a dnnkin:,:
booth where you r~ l'ka,,·
hring hlankcts and an,· bwn rumitlll\' ~ nu willm·c·d ''' "c·ll "'
any .nec.:cssary   sport~   c.:quq'lllt..·nt 111.:nn1'·   ra~,..·lo..~.-·t.,. harhin_~   ... un-.._
etc.). The Acti,it~ Ct>llllllitt···· '"I! b.· i'"''"li•::: ,·In!. .1 .. ;:-- .•... :
pOt;JtO ~:hips. hut you'' ill n,·,·,ltll I""' t.iv ~ •~n:· "''· 11 h,·, n:u,l~
volunteered their time to orf!anizc the important c·km.:nt'- nl our
picnic:

Cooking/Barbecue Pit- Dou,;; Prim:c
Children's Activities- .l<>yce Sihley
Menu Planning- RL:I>ccc:t Contrcr:t' and Y'c'lll' .\hcit:t
Softbaii/Volleyhall- RicharJ Cin.:c·n and StL'\c' H<11:tll
Fircant Cnmmi."ar- Doug Prine·.:                                                                         J)ir.:L·tit•n.~ 111    Bt\'111\\ood P:trk:

Please contact Yl'llr r\L·ti,·it.' ( "ntlllllitt.:c: lllc'lllbcr if ~ou han·                      :t!n   hontl-:;5:
fun ideas or if you would likl' tn hl'lp ~>lit~                                                          I 'ri' i:;~ 'ion h. t:tkc· tht:: 21.l0 exit and head West on Koenig
                                                                                                         I ,;,c· q•:tst l..un:~r Ill- d. 1. T;d,.; a right on Arroyo Seca and
Ray and I are re:~lly lm,king fon•:anl t11 'L'cin:,: 'nu :dltlt,·rc· "t!!,                               ,!;j, ,. '\mth ,,..,,." h[.,,·k, 111 Br.:ntv:ood Avenue. Make a left
your families. \\'c dll nut It:"·,· 111::n:· "~'""lllln!li,·, to ;."L't                                  . "' 1\rc:ntwlllld. olri' c· t~nt: hlock to Yates and take a right. The
together and get w knn" l parkin~ It>! i' half th'                                                                                    l·rt>ll< :\ lo•p:ll::
                                                                                                          I :.I.,· th,· 1'\Prthl."ul ,·,it.  1':"1 1111 "-••rthl;md past Burnet
                                                                                                         I'""' I. Tum kit :                                                                                                              FEBRUARY 1992




      A MONTIII.Y l'lii\I.ICATION H Jl{ Till: I'.MI'I.I lYI'.I'S Ill· Till: "IF\ AS STATE TREASURY DEPARTMENT

FROM THE TREASURER'S DESK ...                                      CIGARETTE RING SHATTERED
It's that time of year again in Tex'-1~~ The time when we
                                                                        IN FORT WORTH
deliver great news to thousands of pcopk through the
Treasury's Unclaimed Money Fund program. On Sunday.               Fdmtary II. llJ 1J2 marked the Treasury's largest and most
March I st. four million copies of the eighth annual              successful cigarette bust in recent history when an estimated
Unclaimed Property publication will go out to th~: public in      $50.000 worth of stolen cigarettes and $30,000 in cash,
thirty-five newspapers across the state to inform people that     w\!apons and vehicles were confiscated in Fort Worth.
we have something that belongs to them.
                                                                  Treasury speci:~l. agents traveled to Fort Worth to work in
Last fiscal year, we returned more money to missing owners        conjunction with Fort Worth police, Department of Public
than ever before in the program's history. Since this ycar"s      Safety officials and the Tarrant County District Attorney's
publication contains over I00.000 names representing more         Office to make the arrests.
than $86 million. we are expecting another monumental year.
Each year the number of mail and phone inquiries goes up          The :~rrests and confiscations culminated a three-month
due to the increasing popularity of this Treasury public          investigation into stolen cigarette trafficking in Tarrant
service. In fact. over 170.000 pieces of mail and 130.000         County. At 4 a.m .. twenty-five arrest warrants and eight
phone calls are becoming routine.                                 search warrants were issued. At least twenty suspects will
                                                                  face felony charges ranging from engaging in organized
Clearly, making this all happen is no simple task. The work       criminal activity to theft over $750.
begins in November and it involves many areas of the
Treasury. Requests for Proposals !RFP's) must go out for          Special agents Charlie Malouff and Alex Pena worked
printing bids; computer lists must be generated and edited in     directly with the Fort Worth Police Department during the
order to get a clean tape to send to the winning hidder: puhlic   undercover oper:~tion. under the supervision of Tobacco Tax
service announcements must be prepared and sent to TV             Direcwr Alieili                TEXAS ALCOHOL!(: BEVERAGE COMMISSIOl'
                Post OJ!iu Box 13127, Capitol Station, AlWin,   Ttxa.~ 78711~3127   (512) 458-2500   Jtanntnt Fox, Acting Adminislra/(




                                                                                      1206 Manor Drive
                                                                                      Victoria, Texas 77901
                                                                                      December 3, 1991




         Ms. Kay Bailey Hutchison, Treasurer
         Treasury Department
         P. 0. Box 12608
       ' Austin, Texas 78711

         Dear Ms. Hutchison:

         I want to take this opportunity to commend two of your Special
         Agents in your ·Tobacco Tax Division for their work and cooperation
         in a joint venture we conducted with your department on November
         22, 1991.

         Special Agents Charlie Malouff and Jeff Bishop were invaluable
         to us in investigating and ultimately seizing bootlegged, untaxed
         cigarettes and alcoholic beverages brought from Old Mexico and
         sold in Victoria, Texas.     Without these two agents expertise, our
         job would have been more difficult. I also convey to them my thanks.


                                                                                      Sincere~

                                                                                     b~, f4:"\i"11tlt.-
                                                                                     Bob Hatcher
                                                                                     District Supervisor
                                                                                     Victoria District #19




         BLH:al




         cc- Charlie Malouff~
             Jeff Bishop




Louis M. Pearu, Jr., Chairman                   Allan Shivers, Jr., Mtmber                    Renet Higginbotham-Brooks, Mtmbtr
        Houston                                           Austin                                          Fort Wmh